Contrato No, CNII-RO2-L02-A8,00/2017

CONTRATO PARA LA EXPLORACIÓN Y
EXTRACCIÓN DE HIDROCARBUROS EN
YACIMIENTOS CONVENCIONALES TERRESTRES
BAJO LA MODALIDAD DE LICENCIA
ENTRE
COMISIÓN NACIONAL DE HIDROCARBUROS,
Y
PANTERA EXPLORACIÓN Y PRODUCCIÓN 2.2,
S.A.P.1. DE C.V.

08 DE DICIEMBRE DE 2017

ÁREA CONTRACTUAL 8

BURGOS

EY

DR
al É y A
ÁREA CONTRACTUAL. ( N )
Contrato No, CNH-R02-1,02-A8.8G/2017

ÍNDICE
CLÁUSULA 1. DEFINICIONES E INTERPRETACIÓN eosoccicccocioccocicnicniccinnes

11 Definiciones...

1 Singular y Plural
13 Encabezados y Reference

CLÁUSULA 2. OBJETO DEL CONTRATO

Modalidad Licencia.
No Otorgamiento de Derechos de Propiedad
Reporte Contable de Bunclicios. ..........

CLAUSULA 3. PLAZO DEL CONTRATO

3,1

2)
2

hon

. Vigencia,
. Prórrog:
tapa de Transición de
. Renuncia del Contratista

33
3
CLÁUSULA 4. EXPLORACIÓN cocccciciio.

«Plan de Exploración.......
-«Perivdo Inicial de Exploración.
. Periodo Adicional de Exploración
. Actualización del Plan de Exploración.....
. Retraso en la Presentación del Plan de E ploruc ió,
. Incumplimiento de los Compromisos de Trabajo.
. Prucbas de Formación.
«Notificación de Descubrimiento.

CLÁUSULA 5. EVALUACIÓN conociera 23

- Programa de Evalual
. Descubrimiento de Gas Nalural No Asociado.
- Hidrocarburos Extraidos Durante Prucbas
- Informe de Evaluación.

CLÁUSULA 6. DESARROLLO ....

Descubrimiento Comercial coccion.
- Plan de Desarrollo. .... Anar
. Observaciones al Plan de Desarrollo par Parte de CNH
. Actualización del Plan de Desarrollo. .

... Actividades de Exploración Adicionales...

CLÁUSULA 7. REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA ..

7.1
72
73

«Reglas de Reducción y Devolución
No Disminución de Otras Obligacion
isnanución del Porcentaje de Reducción y Devalu

i ÁRLA CONTRACTUAL 8
Contrato No. CNFH-R02-1,02-A8.RC/2017

CLÁUSULA 8. ACTIVIDADES DE PRODUCCIÓN.

CLÁUSULA 9. UNTFICACI

Procedimiento de Unificación. .. 0.
Unificación sin Conunatista o Asignatario Contiguo.

CLÁUSULA 10. AVANCE DE LAS ACTIVIDADES PETROLERA.

10.
10.
10.
10.
10.

Perforación de PozoS............
Repones de Perforación y Gcof
Programas de Trabajo Indicativos

Contabilidad de Costos del Contratista
Presupuestos Indicativos. .
Procura de Bienes y Servicios. .
Obligación de Mantener Registro:
De las Operaciones del Contratista con Terceros.

CLÁUSULA 12. MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS

Procedimientos de Medición.
Instalación, Operación, Mantenimiento y Calibras
de Medición.
12.3 Registros. ..
12,4 Mal Funcionamiento du los Sistemas de Medic:
12.5............ Punto de Medición Fuera del Área Contractual

CLÁUSULA 13. MATERIALES

¡A Propiedad y Uso de Materiales
13,2 Materiales Inmuebles Exentos de Transferen:
13.3 Arrendamiento. .

CLÁUSULA 14. OBLIGACIONES ADICIONALES DE LAS PARTES

Obligaciones Adicionales del Contratist
Aprobaciones de la CNH
Responsabilidad en Seguridad Industrial. Seguridad Operativa.
Protección al Ambiente y Salud en el Trabajo. ...................
Daños Precxistentes.
Derecho de Acceso de Terceros al Área Contractua

Hidrocarburos de Auloconsumo. . .
-.. Comercialización de la Producción del Contratis

>

. (
ÁREA CONTRACTUAL 8
Contrato No. CNH-R02-1.02-48.G/2017

IS. con... Disposición de los SUDPrOdUCIOS c.ooocococraonianicnarcrnrar roo nar cnororircarcinrao: O
CLÁUSULA 16. CONTRAPRESTACIONES.cciococccans porn caararrosonranoa ro rrresorrencanos 30
. Pagos Mensuales. ..
ontraprestación del Estado.
. Contraprestación de) Contratista.

Valor Contractua) de los Hidrocarburos
. Revisión de las Contraprestaciones. .

CLÁUSULA 17. GARANTÍAS ....

. Garantia de Cumplimiento,
. Garantia Corporativa. .....

CLÁUSULA 18. ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL 44
44

Requerimientos del Programa.
otificación de Abandono...
ideicomiso de Abandono. .
ondco del Fideicomiso de Abandono.
Fondos Insuficientes....
ustitución Solicitada por la CNH
tapa de Transición Final...

CLÁUSULA 19. RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y
CONTENIDO NACIONAL

... Responsabilidad Laboral. ......
Subcontratistas.
Contenido Nacional.
referencia de Bienes y Servicios de Origen Nacional.
.. Capacitación y Transferencia Tecnológica
CLÁUSULA 20. SEGUROS
20.1

Disposición General.
Cobertura de Seguros.

21.1 Obligaciones de Carácter Fiscal
Derechos y Aprovechamicntos.

CLÁUSULA 22. CASO FORTUITO O FUERZA MAYOR

.. Caso Fontuito o Fuerza Mayo!

22.2 Carga de la Prueba...... 54
22 Notificación de Caso Fortuito o Fuerza Mayo:
pra Derecho de Termuración. ..

. Situaciones de Emergencia O SiNitS O. ccononacccninanarnnncormenrnars 55

RA
Ed ¡ti ÁRRA CONTRACTUAL E
Contrato No. CNFI-R02-1.02-48.8G/2017

CLÁUSULA 23. RESCISIÓN ADMINISTRATIVA Y RESCISIÓN
CONTRACTUAL mc. Cae soco stan eto 1I0 conv crra neones roo errors serranas aro 55
Rescisión Administrativ
Investigación Previa. .
Procedimiento de Rescisión Administrativa.
Rescisión Contractual

23.1

23, lectos de la Rescisión Administrativa o ¿Re ¡sión Contractual.

23. Finiquito. ..... Le
CLÁUSULA 24. CESIÓN Y CAMBIO DE CONTROL... A |

24.

23, o el Cambio de Control

24.
234.4..

CLÁUSULA 25. INDEMNIZACIÓN
CLÁUSULA 26. LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS 63

Normatividad Aplicable
Conciliación
Requisitos del Coneiliador y del Experto Independieme
Tribunales Federale:
Arbitraje...

Prohibición de Gravámenc: 62
Invalidez...

Na Suspensión de Actividades Petroleras.
Renuncia Via Diplomática
... Tratados Internacionales.

CLÁUSULA 27, MODIFICACIONES Y RENUNCIAS.
CLÁUSULA 28. CAPACIDAD Y DECLARACIONES DE LAS PARTES..... 66

23 Declaraciones y Garamti:
28. Relación dc las Partcs....

CLÁUSULA 29, DATOS Y CONFIDENCIALIDA Deniiioncnininncciinneccias 67
29.1. Propiedad de la Información. ..

Posesión y Uso de la Información Tecnica.
29.3 ............ Aprovechamiento de la Información Técnica resultado de las
Actividades de Reconocimiento y Exploración Superficial
Información Públ
Confidencialidad.
Excepción a la Confidencialida

axén iv ÁREA CONTRACTUAL 8

/
Contrato uy. ONH-R02-1.012-A8,80/2017

CLÁUSULA 30. TABULADORES SOBRE LOS VALORES PROMEDIO DE
LA TIERRA ... .70

CLÁUSULA 31. NOTIFICACION
CLÁUSULA 32. TOTALIDAD DEL CONTRATO

Acceso a la Información. ....
conducta del Contratista y
Notificación de la ¡nvestigació
anflicto de Interés. .
CLÁUSULA 34. COOPERACIÓN EN MATERIA DE SEGURIDAD

NACIONAL ....

CLÁUSULA 35. IDIOMA .....
CLÁUSULA 36. EJEMPLARES.

[Eo] v ÁREA CONTRACTUAL 8
Contrato No, CNH-RO2-1.02-A8.86/2017

CONTRATO CNH-R02-L02-A8.8G/2017

CONTRATO PARA LA EXPLORACIÓN Y EXTRACCIÓN DE
HIDROCARBUROS EN YACIMIENTOS CONVENCIONALES TERRESTRES
BAJO LA MODALIDAD DE LICENCIA

Este Contrato para la Exploración y Extracción de Hidrocarburos un Yacimientos
Convencionales Terrestres bajo la Modalidad de Licencia (el “Conuato”) se celebra el 08 de
diciembre de 2017, entre. por una parte, los ESTADOS UNIDOS MEXICANOS (“México”.
el “Estado” o la “Nación”), a través del Ejecutivo Federal por conducto de la COMISIÓN
NACIONAL DE HIDROCARBUROS (la “CNH"), representada por el C. Juan Carlos
Zepeda Molina, en su carácter de Comisionado Presidente: por el C. Martín Álvarez Magaña.
Tirular de la Unidad Juridica, y por el C. Fausto Álvarez Hemández. Titular de Ja Unidad de
Administración Técnica de Asignaciones y Contratos, y por la ora pane, PANTERA
EXPLORACIÓN Y PRODUCCIÓN 2.2, S.A.P.I. DE C.V., una sociedad mercantil
constituida de acuerdo con las leyes de los Estados Unidos Mexicanos (en lo sucesivo
“PANTERA'), representada por el C. Javier Zambrano González cn su carácter de
apoderado legal al tenor de las siguientes Declaraciones y Cláusulas:

DECLARACIONES
La CNH declara que:

L Es un Órgano Regulador Coordinado en Materia Energética de la
Administración Pública Federal Centralizada del Estado. con personalidad jurídica propia.
autonomía técnica y de gestión, de conformidad con los articulos 28. octavo párrafo, de la
Constitución Política de los Estados Unidos Mexicanos (la “Constitución”), 2, fracción 1, y
3 de la Ley de los Órganos Reguladores Coordinados en Materia Energética:

IL Conforme a los artículos 27, séptimo párrafo, de la Constitución; 15 y
23 de la Ley de Hidrocarburos y 38. fracción Il, de la Ley de los Órganos Reguladores
Coordinados en Matería Energética. tiene capacidad legal para celebrar. en nombre y
representación del Estado, contratos con particulares o con Empresas Productivas del Estado
a través de los cuales la Nación lleva a caba las actividades estratégicas de I-xploración y
Extracción del Petróleo y demás hidrocarburos sólidos, lquidos o gaseosos en el territorio
mexicano:

IMJ. De conformidad con las disposiciones aplicables de la Constitución, la
Ley de Hidrocarburos. la Ley de los Organos Reguladores Coordinados en Materia
Energética y los lincamientos establecidos por la Secretaría de Energla y la Secretaría de
Hacienda y Crédito Público en el ámbito de sus respectivas competencias, el 24 de agosto de
2016 publicó en el Diario Oficial de la Federación la Convocatoría No. CNH-R02-C02/2016 |
para la licitación pública intemacional CNH-R02-L020016 de un Contrato para la |
Exploración y Extracción bajo la Modalidad de L.icencia para cl Área Contractual descrita en -
el Anexo |. y que de acuerdo con el procedimiento establecido en las Bases de Licitación

l ÁRIA CONTRACTUAL Á 2

l:

Cunirata Na. CNHI-RO2-1.02-A8.116/2017

emitidas para dicho procedimiento de licitación, en la Trigésima Tercera Sesión
Extraordinaria, el Organo de Gobierno de la CNH emitió el Fallo el 14 de julio de 2017
mediante el cual adjudicó el Contrato n SUN GOD ENERGIA DE MÉXICO, S.A. DE C.V.
en Consorcio con JAGUAR EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS.
S.A.P.1. DE C.V.. mismo que fue publicado el 21 de julio de 2017 en el Diario Oficial de la
Federación, y

IV. Sus representantes están facultados para celebrar este Contrato
conforme al artículo 23, fracción 111, de la Ley de los Órganos Reguladores Coordinados en
Materia Encrgética: 10, fracciones 1. 1V y VII. 14, fracción XVI. 20 y Segundo Transitorio
del Reglamento Interno de la CNH.

PANTERA declara que:

L Es una socicdad mercantil constituida y con personalidad jurídica de
conformidad con las leyes de México. cuyo única objeto social es la Exploración y

Extracción de Hidrocarburos. y que cuenta con capacidad legal para celebrar y cumplir el
presente Contrato:

ll Tiene su residencia fisca] en México, cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere e) Capítulo VI del Titulo Segundo de la Ley del Impuesto sobre la Renta:

Mt. Conoce las leyes de México, así como sus reglamentos y cualesquicra
olras disposiciones aplicables:

IV. Tiene la organización. la experiencia y la capacidad técnica. financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato:

v. Ha llevado a cabo los actos corparativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para
celebrar y cumplir el presente Contrato. y ni ella ní algún tercera asociado con la misma se
encuentra en ninguno de los supuestos del artículo 26 de la [cy de Hidrocarburos. y

VI. La capacidad juridica de su representante para celebrar el presente
Contrato se acredita mediante cl poder protocolizado en la Escritura Pública No. 122.718.
Libro 2,832. otorgada ante Notario Público No. 74 de la Ciudad de México. Lic. Francisco
Javier Arce Gargollo. de fecha 6 de septiembre del 2017.

LOS OBLIGADOS SOLIDARIOS, declaran que:
SUN GOD ENERGÍA DE MÉXICO. S.A. DE C.V.:
L Es una sociedad debidamente constituida y existente de acuerdo con

las leyes de la República Mexicana y tiene la capacidad legal para celebrar y cumplir con las
obligaciones derivadas de este Contrato en su carácicr de obligado solidario de Pantera

10)
NN

ÁREA CONTRACTUAJ. 8

(
0

a VW
Contrato No, CNUI-R02.),02-48.11G/2017

Exploración y Producción 2.2, S.A.P.J. de C.V.. en cumplimiento a lo establecido en el
numeral 22,3 de Ja Sección 111 de las Bases de Licitación para la Adjudicación Contratos de
Licencia para la Exploración y Extracción de Hidrocarburos en Yacimientos Convencionales
Terrestres, lo cual se acredita con la Escritura Pública No. 75,494, Libro 1.328, otorgada ante
el Notario Público No. $1 de la Ciudad de México. Lic. Carlos Cataño Muro Sandoval. de
fecha 18 de junio de 2015.

IL La capacidad jurídica de su representante para celebrar cl presente
Contrato se acredita mediante poder general otorgado en la Escritura Pública No. 197.576,
Libro 4,688. otoresda ante Notario Público No. 151 de la Ciudad de México. Lic, Cecilio
González Márquez. de fecha 23 de marzo de 2017,

JAGUAR EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS,
S.A.P.1. DE C.V.:

L Es una sociedad debidamente constituida y existente de acuerda con
las leyes de la República Mexicana y tiene la capacidad legal para celebrar y cumplir con las
obligaciones derivadas de este Contrato cn su carácter de obligado solidario de Pantera
Exploración y Producción 2.2, S.A.P.I. de C.V.. en cumplimiento a lo establecido en el
numeral 22.3 de lu Sección 111 de las Bases de Licitación para la Adjudicación de Contratos
de Licencia para la Exploración y Extracción de Hidrocarburos en Yacimientos
Convencionales Terrestres, lo cual se acredita con la Escrívura Pública No. 2,118, Libro 40,
otorgada ante el Notario Público No. 108 de Nuevo León. Lic. Víctor Manuel Martinez
Morales. de fecha 26 de febrero de 2015.

n. La capacidad jurídica de su representante para celebrar el presente
Comirato se credita mediante poder protocolizado en la Escritura Pública No. 3.285. Libro
66. otoreada ante Notario Público No. 108 de Nuevo León, Lic. Victor Manuel Martinez
Morales, de fecha 2 de marzo de 2017.

Con base en las declaraciones anteriores. las Partes acuerdan las siguientes:

CLÁUSULAS

CLÁUSULA l. .
DEFINICIONES E INTERPRETACIÓN

LI Definiciones.

Para los efectos de este Contrato. los siguiemes lérminos tendrán los
significados mencionados a continuación:

“Abandono” significa todas las actividades de retiro y desmantelamiento de
los Materiales. incluyendo sin limitación. el taponamiento definitivo y cierre técnico de +
Pozos. el desmontaje y retiro de todas las plantas. plataformas. instalaciones, maquinaria y
equipo suministrado o utilizado por el Contratista en la realización de las Actividades

E 3 ÁREA CONTRACTUAL Je

YA

a

de
y
Contrato Na, UONHI-02-1,02-A8.8G/2017

Petroleras, así como la restauración de los Daños Ambientales en cl Área Contractual
afectada por el Contratista en la realización de las Actividades Petroleras. de conformidad
con los términos de este Contrato, las Mejores Prácticas de ta Industria. la Normatividad
Aplicable y el Sistema de Administración.

“Actividades Petroleras” significa cl Reconocimiento y Exploración
Superficial. asi como las actividades de Exploración, Evaluación, Extracción y Abandona
que realice el Contratista en el Area Contractual conforme a este Contrato.

“Agencia” significa la Agencia Nacional de Seguridad Industrial vw de
Protección al Medio Ambiente del Sector Hidrocarburos.

“Almacenamiento” significa el depósito y resguardo de Hidracarburos cn
depósitos e instalaciones confinadas que puedan ubicarse cn la superficie, el mar o el
subsuelo.

“Año” significa un año calendario.

“Aportación Anual” significa el monto total del cálculo anual de las
aportaciones para las operaciones de Abandono en el Arca Contractual.

“Área Contractual" significa la superficie descrita en el Anexo 1, incluyendo
las formaciones geológicas contenidas en la proyección vertical de dicha superficic hasta la
profundidad establecida en dicho Anexo 1. en la cual el Contratista está autorizado y obligado
en virtud del presente Contrato a levar a cabo Jas Actividades Petroleras, en el entendido
que: (i) este Contrato no le concede al Contratista ningún derecho real sabre el Área
Contractual ni sobre los recursos naturales en cl subsuela, y (11) el Area Contracmual será
reducida de conformidad con los términos de este Contrato.

“Área de Desarrollo” significa. en relación con cualquier Descubrimiento
Comercial, cl área dentro del Área Contractual que cubre la totalidad de las estructuras del
subsuelo o cierres estratigráficos que definen el yacimiento o el intervalo de interés del
Campo donde se llevó a cabo el Descubrimiento.

"Área de Evaluación” tendrá el significado previsto en la Cláusula 5.2.

“Autoridad Gubernamental” significa cualquier órgano gubernamental a
nivel federal. estatal o municipal, del poder ejecutivo. legislativo o judicial. incluyendo los
órganos constitucionales autónomos del Estado.

“Barril” significa una unidad de medida equivalente a un volumen ¡igual a
158.99 litras a una temperatura de 15.56 grados Celsius en condiciones de una atmósfera de
presión.

Ñ

15 3 ÁREA CONTRACTUAL 8

Contrato No. CNI-RO2-1.02-A8.8G:2017

“Bases de Licitación” significa las bases de licitación emitidas conforme a la
Convocatoria. incluyendo todas las modificaciones a aclaraciones a las mismas, expedidas
por la CNH.

“BTU” significa la unidad térmica británica que representa la cantidad de
energía necesaria para elevar la temperatura de una libra de agua (0.4535 kilogramos) un
arado Fabrenhcit (0.5556 grados centígrados), en condiciones armosféricas normales.

“Campo" significa el área dentro del Área Contractual consistente en uno o
múltiples yacimientos, agrupados o relacionados de acuerdo a los mismos aspectos
geológicos estructurales y condiciones estrutigráficas, pudiendo existir dos o más
yacimientos en un campo delimitados verticalmente por un estrato de roca impermeable o
lateralmente por barreras geológicas, o por ambas.

“Caso Fortuito o Fuerza Mayor" significa cualquier acto o hecho que
impida a la Parte afectada cumplir con sus obligaciones de conformidad con el presente
Contrato sí dicho acto o hecho va más allá de su control y no es resultado del dolo o culpa de
la Parte afectada, siempre que dicha Parte no pudiera evitar dicho acto o hecho tomando
acciones diligentes, Sujeto al cumplimiento de las condiciones antes estipuladas. Caso
Fortuito o Fuerza Mayor incluirá en forma enunciativa. mas no limitativa. los siguientes
hechos o actos que impidan el cumplimiento de la Parte afectada de sus obligaciones
derivadas del presente Contrato: fenómenos de la naturaleza tales como tormentas,
huracanes. inundaciones, deslaves. relámpagos y terremotos; incendios; actos de guerra
(declarada a no): disturbios civiles. motines. insurrecciones, sahotajes y terrorismo: desastres
por traslado de Materiales: restricciones por cuarentenas, epidemias, huelgas u otras disputas
laborales que no sean con motivo de incumplimiento de algún contrato laboral por parte de
la Parte afectada. Queda expresamente entendido que Caso Fortuito o Fuerza Mayor no
incluirá dificultad económica o cambio en las condiciones de mercado (incluyendo
dificultades en la obtención de fondos de capital o financiamiento).

“Condensados significa líquidos de Gas Natural constituidos principalmente
por pentanos y componentes de Hidrocarburos más pesados.

“Contraprestación” significa. conjunta o separadamente, la Contraprestación
del Estado o la Contraprestación del Contratista, según sca el caso.

“Contraprestación del Contratista” significa. en relación con cualquier
Mes, comenzando con el Mes en el que se inicie la Producción Comercial Regular. la
transmisión onerosa de los Hidrocarburos Netos. de conformidad con fo previsto en la
Cláusula 16.3 y en el Anexo 3.

“Contraprestación del Estado” significa, en relación con cualquier Mes.
comenzando con el Mes en el que se inicic la Producción Comercial Regular. los pagos en >
efectivo derivados de la producción de Hidrocarburos en el Árca Contractual. asi como
aquellas otras contraprestaciones que le corresponden a la Nación. de acuerdo con lo previsto ( e
en la Cláusula 16.2 y en el Anexo 3. E

5 ÁREA CONTRACTUAL 8 -,
1

Contrato No. CNH-R02-1,02-A8,13G/2017

“Contratista” significa PANTERA.

“Contrato” significa el presente Contrato para la Exploración y Extracción
de Hidrocarburos en Yacimientos Convencionales Terrestres bajo la Modalidad de Licencia.
incluyendo los anexos que se adjuntan al mismo (que constituirán parte integral del presente
Contrato), asi como todas las modificaciones que se hagan al mismo de conformidad con sus
términos y condiciones.

“Control” significa la capacidad de una Persona o grupo de Personas. de
Muvar y cabo cualquiera de los actos siguiemtes: (1) imponer, directa o indirectamente.
decisiones en las asambleas generales de accionistas, de socios u órganos equivalentes, o
nombrar o destituir a la mayoria de los consejeros, administradores o sus equivalentes. dul
Contratista; (ii) mantencr la Litularidad de derechos que permitan. directa o indirectamente,
ejercer el voto respecto de más del cincuenta por ciento del capital social del Contratista, y
(111) dirigir, directa o indirectamente, la administración, la estrategia o las principales políticas
del Contratista, ya sea a través de la propiedad de valores, por contrato o de cualquier otra
forma.

“Convocatoria” significa la convocatoria pública internacional número
CNH-R02-C02/2016 publicada en el Diario Oficial de la Federación por la CNIH el 24 de
agosto de 2016, .

“Costos” significa todas las erogaciones, gastos, inversiones u obligaciones
relacionados con las Actividades Petroleras.

“Cuenta Operativa” significa los libros de cuentos y otros registros contables
mantenidos por separado par el Contralista para las Actividades Petraleras.

“Cuota Contractual para la Fase Exploratoria” significa el pago mensual
en favor del Estado Mexicano por la parte del Área Contractual que no cuente con un Plan
de Desarrollo aprobado por la CNH, conforme a lo establecido en cl presente Contrato y
demás Normatividad Aplicable.

“Daño Ambiental” significa el daño que ocuste sobre los elementos bióticos
o abióticos a consecuencia de un impacto ambiental producto de actividades humanas.

“Daños Preexistentes” significa los Daños Ambientales y pasivos
ambientales presentes en cl Arca Contractual ocasionados por Ja actividad del sector
hidrocarburos idemificados y documentados en la Linea Base Ambiental por el Contratista
de conformidad con lo establecido en las Cláusulas 3.3 y 14.4.

“Descubrimiento” significa cualquier acumulación «4 conjunto de
acumulaciones de Hidrocarburos en e) subsuclo, que mediante las actividades de perforación
exploratoria, se haya demostrada que contienen volúmenes de Hidrocarburos. clasificados
como Reservas y Recursos Contíngentes.

6 AÁRLA CONTRACTUAL 8

Conirato No. CNII-RO2-1.02-AR.BG/2017

"Descubrimiento Comercial” significa un Descubrimiento declarado por el
Contratista con tal carácter a la CNH, de conformidad con lo dispuesto en la Cláusula 6.1.

“Descubrimiento de Gas Natural No Asociudo” significa un
Descubrimiento por métodos directos de una acumulación o acumulaciones de Hidrocarburos
en el Subsuelo. que por cualesquiera procedimientos de muestreo. prueba, análisis o
mediciones de flujo en sitio, se observe una proporción superior a 3,300 pies cúbicos de Gas
Natural por cada Barril de Condensados a scr producidos. medido a condiciones de superficie
y cuyo contenido de componentes más pesados que el metano es de cantidad tal que permite
su proceso comercial.

“Descubrimiento Sub-salino” significa un Descubrimiento por métodos
directos de una acumulación o acumulaciones de Hidrocarburos en el Subsuclo, en el que
existan áreas prospectivas en formaciones sedimentarias por debajo de domos salinos.

“Día” significa un día natural.

“Dia Hábil” significa cualquier Dia con excepción de sábados. domingos y
cuslqujer Dia de descanso obligatorio de conformidad con la Normatividad Aplicable.

“Documentos Técnicos” significa, de mánera enunciativa más no limiativa.
todos los estudios, reportes, hojas de cálculo y bases de datos, reportes de avance y
cualesquiera otros documentos relacionados con la torminación, producción, mantenimiento
o conducción de las Actividades Petroleras en el Arca Contractual, en cualquier forma,

“Dólares” o “EUAS” significa dólares de los Estados Unidos de América.

“Etapa de Transición de Arranque” significa la espa que se llevará a cabo
de conformidad con lo establecido en la Cláusula 3.3 y la Normatividad Aplicable.

“Etapa de Transición Final” significa ta etapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 18.7 y la Normatividad Aplicable.

“Evaluación” significa todas las actividades y operaciones llevadas a cabo
por el Contratista después de un Descubrimiento para determinar los límites, caracterización
y capacidad de producción de algún Descubrimiento. asi como para determinar si el
Descubrimiento cn cuestión es un Descubrimiento Comercial, incluyendo, sin limitación: (1)
actividades adicionales de Reconocimiento y Exploración Superficial y de Exploración: (11)
estudios geológicos y geofisicos; (ii) perforación de Pozos de prueba: (iv) estudios de
Reservas y símilores. y (v) todas las operaciones auxiliares y actividades requeridas para
optimizar as actividades anteriormente indicadas o lns que sean resultado de éstas.

“Evaluación de Impacto Social" significa el documento que el Contratista
deberá entregar a la Scerctaría de Energia, en términos de lo dispuesto por la Normatividad +,
Aplicable, el cual contiene la identificación de las comunidades y pueblos ubicados en el área |
de influencia de un proyecto en materia de Hidrocarburos, la identificación, caracterización.

Y

ÁREA CONTRACTUAL ÑO )

7

|

Sl),
LW
j

al
Contrato No, CNII-R62-102-A8.8G/2017

predicción y valoración de las consecuencias a la población que pudieran derivarse del mismo
y las medidas de mitigación y los planes de gestión social correspondientes.

“Exploración” significa la actividad o conjunto de actividades que se valen
de métodos directos, incluyendo la perforación de Pozas, encaminadas a la identificación,
descubrimiento y evaluación de Hidrocarburos en el Subsuelo en el Area Contractual.

“Extracción” significa la actividad o conjunto de actividades destinadas a la
producción de Hidrocarburas incluyendo la perforación de Pozos de producción. la inyección
y la estimulación de yucimientos. la Recuperación Avanzada. la Recolección, el
acondicionamicnto y separación de Hidrocarburos, la eliminación de agua y sedimentos,
dentro del Área Contractual. así como la construcción, localización. operación. uso,
Abandono y desmantelamiento de instalaciones para la producción.

“Fecha Efectiva” significa la fecha de firma del presente Contrato.

“Fideicomiso de Abandono” tendrá el significado previsto en la Cláusula
18.3,

“Filial” significa. en relación con cualquier Persona, cualquier ora Persona
que la Controle directa o indirectamente. que esté Controlada por dicha Persona, o que se
encuentre bajo el Contro) común de dicha Persona.

“Fondo” significa cl Fondo Mexicano del Petróleo para la Estabilización y el
Desarralla.

“Garante" significa la empresa matriz en última instancia del Contratista, O
la empresa que ejerza Control sobre el Contratista o que se encuentre bajo el Contro) común
de fa Persona que cjerza el Comrol sobre el Contratista, quien otorgará la Garantía
Corporativa simultáneamente con la suscripción del presente Contrato. previa aprobación de
la ONH.

“Garantía Corporativa” significa la garantía gue será otorgada por el
Garante de conformidad con lo establecido en la Cláusula 17.2 y e) modelo del Anexo 2. Esta
garantía se ejercerá en última instancia para exigir el cumplimiento puntual y oportuno de
tadas y cada una de las obligaciones de) Contratista en virtud de este Contrato que no hayan
sido pagadas y/o cumplidas en su lolalidad por el Contratisle. según corresponda, previa
ejecución de las Garantias de Cumplimiento y en su caso, posterior a la ejecución de las
pólizas de seguros a las que hace reterencia la Cláusula 20.

“Garantía de Cumplimiento” significa, conjunta o separadamente. según el
contexto del Contrato lo requiera. la Garantía de Cumplimiento Inicial y la Garantía del
Período Adicional.

“Garantía de Cumplimiento Inicial” significa el instrumento emregado a
favor de la CNH. el cua) asegura el dubido. adecuado y pleno cumplimiento de los

Ez

E 8 ÁRLA CONTRACTLIALK
Contrato No, CNH-R02.102-4%,BG/2017

compromisos adquiridos para cubrir el Programa Mínimo de Trabajo y cl Incremento en e)
Programa Minimo.

“Garantía del Período Adicional" significa cel instrumento entregado en
favor de la CNH que asegura el debido, adecuado y pleno cumplimiento del Incremento en
cl Programa Minimo no realizado durante cl Pertodo de Exploración. asi como el
compromiso adicional de trabajo para el Periado Adicional de Exploración.

“Gas Natural” significa la mezcla de gases que se obtiene de la Extracción o
del procesamiento industrial y que es constituida principalmente por metano y que
usualmente contiene etano. propano y butanos, así como dióxido de carbono, nitrógeno y
ácido sulfhidrico, entre otros. Puede ser Gas Natural Asociado y Gas Natural No Asociado.

“Gas Natural Asociado” significa cl Gas Natural disuelto cn el Petróleo de
un Yacimiento. bajo las condiciones de presión y de temperatura originales.

“Gas Natural No Asociado” significa el Gas Natural que se encuenta en
yacimientos que no contienen Petróleo a las condiciones de presión y temperatura originales.

“Hidrocarburos” significa Pelrdlco. Gas Natural, Condensados e hidratos de
metano.

“Hidrocarburos de Autoconsumo” significa Jos Hidrocarburos utilizados
como combustible en las Actividades Petroleras. o reinyectados al yacimiento. pero sólo en
la manera y en las cantidades aprobadas de conformidad con la Normatividad Aplicable.

“Hidrocarburos en el Subsuelo” significa los recursos totales o cantidades
totales de Hidrocarburos con potencial de ser cxtraidos que se estima existen originalmente
en acumulaciones de ocurrencia naleral, antes de iniciar su producción. así como aquellas
cantidades estimadas en acumulaciones aún por descubrir.

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos los
Hidrocarburos de Autocansumo, quemados y venteados, medidos en los Puntos de Medición
en condiciones comercialmente aceptables en cuanto a contenido de azufre, agua y otros
elementos de conformidad con la Normatividad Aplicable y las Mejores Prácucas de la
Industria, los cuales serán auditados y supervisados por la CNH.

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
extraidos por el Contratista del Area Contractual.

“Incremento en cl Programa Mínimo" significa las Unidades de Trabajo
adicionales a las que hace referencia el Ánexo $, que el Contratista se comprometió a realizar
a través del incremento en el Programa Mínimo de Trabajo como parte de la propuesta
económica por la que se adjudicó el presente Contato.

9 ÁREA CONTRAC maya
J

¡

Contrato No, UNH-RU2-1,02-A8.BG/2017

“Información Técnica” significa todos los datos e información obtenidos
<oma resultado de las Actividades Petroleras. lo cual incluirá. de forma enunciativa mas no
limitativa: información geológica. peofisica, petrofisica, petroquímica y geoquímica,
incluyendo la adquisición, procesamiento. reprocesamiento, interpretación y control
gcológico de la sísmica 2D, 1D y multicomponente 3C:; el pre-proceso, interpretación de
datos sismicos, modelo de velocidades y migración, en tiempo y un profundidades;
adquisición magnética. gravimétrica, gcocléctrica y magnetotelúrica, y cualquier otra que se
obtenga por medios diferentes a los previamente listados, de ingenicría, registros de bitácora
de Pozos, reportes de avance. Documentos Técnicos, y cualquier información relacionada
con la terminación, producción. mantenimiento o conducción de las Actividades Petroleras,
asi como cualquier otra considerada de confonnidad con la Normatividad Aplicable,

“Instalaciones de Comercialización” significa la infraestructura y equipos
necesarios para transportar. comprimir, almacenar o distribuir los Hidrocarburos después de
los Puntos de Medición, incluyendo todos los ductos para Petróleo. Condensados y Gas
Natural, bombas. compresores, medidores e instalaciones adicionales de Almacenamiento
necesarias para transportar los Hidrocarburos del Punto de Medición al punto de venta o a la
entrada de un sistema de entrega.

“Instalaciones de Recolección” significa todas las instalaciones v cquipos
necesarios para pruebas y separación de producción. tanques de Almacenamiento.
compresores. ductos. bambas y cualquier otro equipo necesario para la Recolección de
Hidrocarburos.

“Instituto” significa el Instituto de Administración y Avalúos de Bienes

Nacionales.

“Inventario de Activos” significa la lista de Pozos y líneas de descarga.
ita en el Anexo 9 que estarán disponibles a la Fecha Efectiva para que el Contrat
lleve a cabo las Actividades Petroleras dentro del Área Contractual, misma que podrá
modibcarse una vez que se determine su utilidad conforme a la Cláusula

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos publicada en el
Diario Oficial de la Federación ct 11 de agosto de 2014. incluyendo sus reformas y adiciones.

“Ley de Ingresos sobre Hidrocarburos” significa la Ley de Ingresos sobre
Hidrocarburos publicada en cl Diario Oficial de la Federación el 11 de agosto de 2014.
incluyendo sus reformas y adiciones.

“Lieitación” significa la licitación pública imteernacional CNH-R02-L022016.

“Linea Base Ambiental” significa las condiciones ambientales en las que se
encuentran los hábitaís, ecosistemas, elementos y recursos naturales. así como las relaciones
de interacción y los servicios ambientales, existemes en el Área Contractual previo a la
ejecución de las actividades previstas en el Contrato.

10 ÁREA CONTRACTUAL 8

Contrato No, CNH-R02-1.02-48.8G 2017

“Materiales” significa todas las maquinarias, herramientas. equipos,
articulos, suministros, tuberías, plataformas de perforación o producción, artefactos navales.
plantas, infraestructura y otras instalaciones adquiridas, suministradas, arrendadas o poseídas
de cunlquier otra forma para su utilización en lus Actividades Petroleras. incluyendo las
Instalaciones de Recolección.

“Materiales Inmuebles” significa aquellos Materiales utilizados en las
Actividades Petroleras que: (1) estén unidos de inancra fija al Área Contractual: (11) no puedan
separarse sin deicrioro de ésta o del Material adherido, y (iii) que no puedan trasladarse de
un lugar a otro por si mismos o como producto de una fuerza uxterior,

“Mecanismo de Ajuste” significa cl mecanismo establecido en el Anexo 3
que modifica los parámetros que determinan la Contraprestación del Estado.

“Mejores Prácticas de la lodustria” significan los métodos, estándares y
procedimientos generalmente aceptados, publicados y acotados por operadores expertos,
prudentes y diligentes, con experiencia en materia de Exploración. Evaluación, desarrollo,
Extracción de Hidrocarburos y Abandono, los cuales, en el ejercicio de un criterio razonable
y a la luz de los hechos conocidos al momento de tomar una decisión, se consideraría que
obtendrian los resultados planeados e incrementarian los bencficios económicos de la
Extracción de los Hidrocarburos dentro del Área Contractual.

"Mes" significa un mes calendario.

“Metodologia” significa la imutodologiía establecida por la Secretaria de
Economia para medir el contenido nacional en Asignaciones y Contratos para la Exploración
y Extracción conforme al artículo 46 de la Ley de Hidrocarburos.

“Normatividad Aplicable” significa todas las leyes. reglamentos.
disposiciones administrativas de carácter general, decretos, órdenes administrativas y demás
normas o decisiones de cualquier tipo expedidas por cualquier Autoridad Gubernamental y
que se encuentren en vigor en el momento que se trate.

“Obligaciones de Carácter Fiscal” significa todos y cada uno de los
impucslos, contribuciones. derechos, aprovechamientos, aranceles y retenciones de cualquier
naturaleza. federales. estatales o municipales. así como lodos y cada uno de los accesorios.
recargos. actualizaciones y multas. cobrados ú delerminados en cualquier momento por
cualquier Autoridad Gubernamental.

“Obstáculos a la Continuación de la Perforación” se refiere a casos en los
que antes de alcanzar la profundidad objetivo para cualquier Pozo. o bien, antes de concluir
con los trabajos de perforación programados. ocurren, entre otros. un accidente, un incidente.
un Caso Fortuito o Fuerza Mayor. o bien. algunos de los siguientes eventos: (1) se encuentre
una formación geológica más antigua que la formación más profunda que sc haya planteado
como objetivo: (ii) se determine que continuar perforando presena un peligro, incluyendo
peligros asociados a una presión anormalmente ulta o derive en pérdidas excesivas de fluidos

T ÁRIA CONTRACTUAL h

Contrato No, CNH-R02-1.02-A8.BG 2017

de perforación: (ii) se encuentre una formación impenetrable que impida alcanzar la
profundidad planeada. o (iw) se encuentre con unu formación geológica con presencia de
Hidrocarburos que deba ser prolegida de acuerdo a las Mejores Prácticas de la Industria,

“Partes” significa el Estado (por conducto de la CNH) y el Contratista.

“Pasivo Social” significa el conjunto de obligaciones derivadas de
afectaciones relacionadas con las actividades de Exploración y Extracción de Hidrocarburos
que el asignatario o contratista que estuviera a cargo del Área Contractua! con anterioridad a
la Fecha Efectiva o a la terminación del Contrato. respectivamente, tenga documentadas
como procedentes o se encuentren en proceso de atención en su sistema, programa o
mecanismo de atención a reclamaciones y/o de gestión social,

“Período” significa un Mes, en el cmtendido que cuando las Actividades
Petroleras se realicen en un período que no comprenda un Mes completo. el Período será cl
número de Dias que efectivamente operó el Contrato.

"Periodo Adicional de Exploración” significa cl periodo de hasta dos (2)
Años Contractuales comenzando en la fecha de terminación del Periodo Inicial de
Exploración. que la CNH puede otorgar al Contratista para continuar lícvando a cabo
actividades de Reconocimiento y Exploración Superficial. Exploración y Evaluación en el
Área Contractual, de conformidad con lo establecido en la Cláusula 4.3 y la Normatividad
Aplicabie.

“Perivdo de Desarrollo” significa, en relación con cualquicr Descubrimiento
Comercial. el periodo que inicia con la aprobación del Plan de Desarrollo relativa a dicho
Descubrimiento Comercial y que concluye con la terminación del presente Contrato por
cualquier motivo o por la rescisión administrativa o contractual.

“Periodo de Evaluación” tendrá el significado previsto en la Cláusula 5.2.

“Periodo de Exploración” significa el periodo concedido al Contratista para
realizar actividadus de Reconocimiento y Exploración Superficial, Exploración y Evaluación
y que se compone del Periodo Inicial de Exploración. del Periodo Adicional de Exploración
(de haberlo) y del Periodo de Evaluación (de haberlo).

“Período Inicial de Exploración” significa el periodo concedido al
Contralista para realizar las actividades de Reconocimiento y Exploración Superficial.
Exploración y Evaluación en términos de lo previsto en la Cláusula 3.2.

“Persona” significo cualquier persona física o moral de cualquier lipo.
incluyendo cualquier sociedad, asociación, Mideicomiso. co-inversión. gobierno o cualquier
organismo o agencia perteneciente a éste,

“Petróleo” significa la mezcla de carhuros de hidrógeno que existe en fase
Jíquida en los yacimientos y permancce asi en condiciones originales de presión y

12 ARLA CONTRACTUAL £

Contrato No, CNJI-RO2-L02-A8.8G/2017

temperatura, y que puede incluir pequeñas cantidades de sustancias que no son carburos de
hidrógeno.

“Plan de Desarrollo” significa un documento indicativo aprobado por la
CNH, en el que el Contratista describe de manera secuencial, las Actividades Petroleras y
programas asociados a éstas. a desarrollar durante el Período de Desarrollo de conformidad
a la Normatividad Aplicable.

“Plan de Exploración” significa un documento indicativo aprobado por la
CNH. en tl que el Contratista describe de manera secuencial. las Actividades Petroleras y
programas asociados a éstas a desarrollar durante el Periodo de Exploración de conformidad
a la Normatividad Aplicable.

“Plazo Adicional” significa cada una de las prórrogas otorgadas al plazo del
presente Contrato de conformidad con lo establecido en la Cláusula 3.2.

“Pozo” significa la perforación efectuada en el subsuelo para comunicar la
superficie con el yacimiento con barrenas de diferentes diámetros a diversas profundidades,
llamadas ctapas de perforación, para la prospección o extracción de hidrocarburos del
yacimiento, se pueden clasificar dependiendo de su objetivo. ubicación. trayectoría o
función.

“Precio Contractual” signilica el valor monetario en Dólares que se asigne
por unidad de medida a cada Hidrocarburo conforme lo dispuesto en el Anexo 3,

“Procedimientos de Contabilidad” significa los procedimientos de
contabilidad y de registro de Costos gue se adjuntan al presente Contrato como Anexo 4,

“Producción Comercial Regular” significa la producción regular sostenida
de cualquier Campo con el objeto de hacer uso comercial de dicha producción.

“Programa de Evaluación” tendrá el significado prevista en las Cláusulas
5.1 yS2

“Programa Mínimo de Trabajo” significa las Unidades de Trabajo a que se
hace referencia en el Anexo 5, las cuales el Contratista deberá llevar a cabo durante el Periodo
Inicial de Exploración. en cl entendido que el Programa Minimo de Trabajo es solamente un
programa de wabajo mínimo y que el Contratista puede llevar a cabo actividades de
Reconocimiento y Exploración Superficial, Exploración y Evaluación adicionales durante el
Perlodo de Exploración.

“Puntos de Medición” significa los lugares propuestos pur cl Contratista y
aprobados por la CNH. o en su caso determinados por la CNI, ya sua dentro y fuera del Area
Contractual, en los que se medirán, veríficarán y entregarán los Hidrocarburos Netos según
lo establece el presente Contrato y la Normalividad Aplicable,

13 ÁRBA CONTRACTUAL PM
[
Contrato No. CNILSLOT-L

-A8,3Gr2017

“Recolección” significa el acopio de los Hidrocarburos de vada Pozo del
yacimiento una vez que han sido extraidos del subsuelo, mediante un sistema de líneas de
descarga que van desde e) cabezal de los Pozos hasta las primeras baterías de separación o,
en su caso. hasta los sistemas de transporte.

“Reconocimiento y Exploración Superficial” significa todos aquellos
estudios de Evaluación que se valen Únicamente de actividades sobre la superficie del terreno
o del mar para considerar la posible existencia de Hidrocarburos en el Arca Contractual.
incluyendo los trabajos para la adquisición. así como el procesamiento. reprocesamiénto o
intespretación de información.

“Recuperación Avanzada” significa los procesos de recuperación secundaria
o terciaria consistentes con las Mejores Prácticas de la Industria para permitir una mayor
recuperación de Hidrocarburos en el Arca de Desarrollo. incluyendo, sin limitar, el
incremento en la presión del yacimiento y/o reducción de l2 viscosidad de los Hidrocarburos,

“Regalía” significa la parte de la Contraprestación del Estado determinada un
función del Valor Contractual de los Hidrocarburos. según lo establecido en el Anexo 3.

“Reglas de Mercado” significa el principio de competencia bajo cl cual las
partes involucradas en una transacción son independientes y participan en igualdad de
condiciones por interés prapio.

“Reservas” significa el volumen de Hidrocarburos en el Subsuclo calculado
a una fecha dada a condiciones atmosféricas que se estima será producido técnica y
económicamente bajo el régimen físcaf aplicable con cualquicra de los métodos y sistemas
de Extracción aplicables a la fecha de Evaluación.

“Secretaria de Hacienda” significa la Secretaria de Hacienda y Crédito

Público.

“Sistema de Administración” significa el conjunto integral de elementos
interrelacionados y dacumentados cuyo propósito es la prevención. control y mejora del
desempeño de una instalación O conjunto de ellas en materia de seguridad industrial.
seguridad operativa y de protección a) medio ambiente en el sector hidrocarburos.

“Subcontraltistas” significa aquellas Personas que lleven a cabo las
Actividades Petroleras a solicitud del Contratista. conforme a la Cláusula 19.2.

“Subproductos” significa aquellos elementos o componentes distintos a los
Hidrocarburos. tal como el azufre O cualquier olro mineral o sustancia contenidos en el
Petróleo o Gas Natural que a su vez puedan ser separados de los Hidrocarburos.

“Trimestre” significa el conjunto de tres (3) Meses consecutivos en los que
se divide el Año. siendo cl final de cada Trimestre en los Meses de marzo. junio, septiembre
y diciembre respectivamente. Cuando las Actividades Petroleras se realicen cn un periodo

14 AREA CONTRACTUAL 8

[

Gh

Cosaratar Ns, CNII-RO2.1,02-48,8G/2017

que no comprenda un Trimestre completo. el Trimestre será el mómero de Dias o Meses que
efectivamente operó el Contrato,

“Unidad de Trabajo" se refiere a la magnitud unitaria utilizada como
referencia para establecer y evaluar el cumplimiento de las actividades del Programa Minimo
de Trabajo. el Incremento en el Programa Minimo y los compromisos adicionales adquiridos
para el Periodo de Exploración conforme a lo previsto en la Cláusula 4 y el Anexo 5.

“Valor Contractual de los Condensados” significa cl resultado de
maltíplicar, en el Periodo que se trate: (3) cl Precio Contracmal de los Condensados, por (ii)
el volumen de los Condensados medido en Barriles en los Puntos de Medición. determinado
conforme a lo previsto en cl Anexo 3.

“Valor Contractual de los Hidrocarburos” significa la suma del Valor
Convactual del Petrólco, el Valor Contractual del Gas Matvral y el Valor Conrractua) de los
Condensados, determinado conforme a lo previsto en el Anexo 3,

“Valor Contractual del Gas Natural” signífica el resultado de multiplicar.
en el Perlodo que se trate: (5) el Precio Contractual del Gas Natural. por (ii) el volumen
medido en millones de BTU de Gas Natural en los Puntos de Medición. determinado
conforme a lo previsto en el Anexo 3,

“Valor Contractual del Petróleo” significa el resultado de multiplicar, en el
Periodo que se trate: (1) el Precio Contractual de) Petróleo, por (ii) e) volumen de Petróleo
medido en Barriles en los Puntos de Medición. detenminado conforme a lo previsto en el
Anexo 3.

12 Singular y Plural.

Los términos definidos en la Cláusula 1.1 podrán ser utilizados en el presente
Contrato tanto en singular como en plural.

13 Encabezados y Referencias.

Los encabezados de las Cláusulas del presente Contrato han sido insertados
únicamente par conveniencia y no afectarán cn forma alguna la interpretación del mismo.
Toda referencia en el presente Contrato a “Cláusulas” y “Ancxos” se entenderá como
referencia a las Cláusulas y Anexos del preseme Contrato. salvo que se indique lo contrario.

CLÁUSULA 2.
OBJETO DEL CONTRATO

21 Modalidad Licencia. ,
El objeto del presente Contrato us la realización de las Actividades Petroleras /
bajo la modalidad de contratación de licencia en vinud del cual sc otorga a) Contratista el 4 (Y
(

¡VÍ

15 ÁRLA conraacruaf xs J>

|
/
Contrato Vo, CNJI-RO2-4.02-A8.RG/2017

derecho de explorar y extraer a su exclusivo costo y riesgo los Hidrocarburos propiedad del
Estado en el Área Contractual. de conlormidad con la Normatividad Aplicable, las Mejores
Prácticas de la Industria y los términos y condiciones del presente Contrato, El Contratisia
tendrá derecho a la transmisión onerosa de los Hidrocarburos Producidos. siempre que,
conforme ¿4 los términos del Contrato, se encuentre al corrierne en cl pugo de las
Contraprestaciones del Estado señaladas cn la Cláusula 16

El Contratista será el único responsable y cubrirá todos los Costos
1o0du el personal, tecnología. Materiales y financiamiento necesarios para la realización de
las Actividades Petroleras. El Contrasista tendrá el derecho exclusivo de conducir las
Actividades Perroleras en el Área Comractual sujeto a lo establecido en el presente Contrato
y en la Normaúvidad Aplicable. La CNH no hace declaración ni garantía alguna de ningún
tipo respecto al Área Contractual y el Contratista reconoce que no ha recibido garantía alguna
pos pare de ninguna Autoridad Gubernamental respecto a que: (i) en el Área Contractual
habrá Descubrimientos: (ii) de darse algún Descubrimiento, éste será considerado un
Descubrimiento Comercial, nj que (111) recibirá Hidrocarburos en volúmenes suficientes par
cubrir los Costos en que incurra durante la realización de lis Actividades Petroleras,

2.22 No Otorgamiento de Derechos de Propiedad.

Este Contrato no confiere al Contratista derecho de propiedad alguno sobre
los Hidrocarburos en el Subsuelo, los cuales son y permanecerán en todo momento propiedad
de la Nación. Asimismo, en ningún caso los recursos minerales distintos a Hidrocarburos
existentes en el Área Contractual (sean o no descubiertos por el Contratista) serán propiedad
del Contratista y éste no tendrá derecho en virtud del Contrato a explotar o utilizar dichos
recursos. En caso que durante la conducción de Acuvidades Petroleras el Contratista
descubra en el Árca Contractual recursos minerales distintos a Hidrucarburos, deberá
nolificarlo a la CNH dentro de los quince (15) Dias siguientes de dicho descubrimiento. Nada
de lo establecido en este Contrato limita el derecho de la Nación de conceder a un tercera
<ua)quier Sipo de concesión, licencia, contrato o cualquier otro instrumento jurídico para la
explotación de los recursos minerales distimos a Hidrocarburos de conformidad con la
Normatividad Aplicable. El Contratista deberá dar acceso al Árca Contractual a cualquier
Persona que reciba cualquier concesión, licencia o contro para explotar o utilizar recursos
distintos a Hidrocarburos en el Árca Contractual. en los términos previstos por la
Normatividad Aplicable.

23 Reporte Contable de Beneficios.

Sin perjuicio de lo establecido en la Cláusule 2.2, el Contratista podrá reportar
para cfectos contables y financieros el presente Contrato y los beneficios esperados del
mismo en términos de la Normatividad Aplicable.

16 ÁREACONTRAC

A
Contrato Na, CNJ1-RO2-1,02-A8,13G/2017

CLÁUSULA 3.
)DEL

3.1 Vigencia.

Este Contato entrará en vigor en la Fecha Efectiva. Sujeto a los demás
términos y condiciones del presente Contrato, la duración del presente Contrato será de
treinta (30) Años a parir de la Fecha Efectiva, en el entendido que continuarán vigentes las
disposiciones que por su naturaleza tengan que ser cumplidas después de la terminación del
presente Contrato, incluyendo, sin limitar. las relativas a Abandono y a la indemnización.

32 Prórroga.

A partir del quinto Año previo a la terminación del plazo del Contrato y
siempre que el Contratista esté al corriente de sus obligaciones conforme al mismo, éste podrá
solicitar a la CNH hasta dos (2) prórrogas del plazo del Contrato (“Plazos Adicionales”) para
una parte o la totalidad de las Areas de Desarrollo de conformidad con lo siguiente:

(a) Los Plazos Adicionales tendrán una duración de hasta cinco (5) Años
0 hasta el limite econámico de las Areas de Desarrollo en caso que este último sea menor.

(b) El Contratista deberá presentar la solicitud cuando menos dieciocho
(13) Meses antes de la fccha de terminación del plazo original del presente Contrato o de)
Plazo Adicional,

(c) Cun tas solicitudes de prórroga, cl Contratista deberá entregar a la
CNH una propuesta de modificación a los Planes de Desarrollo que incluirá cl proyecta del
Sistema de Administración y que considere cl grado de madurez de los yacimientos.

(a) El Consralista deberá compromcierse a mantener la Producción
Comercial Regular durante cada Plazo Adicional.

La CNH revisará las solicitudes de prórroga y resolverá, si se aceptan o no las
propuestas de prórroga del Contratista y. en su caso, bajo qué condiciones técnicas y
económicas. En caso que la CNH autorice las prórrogas y el Contratista accpte las
condiciones técnicas y económicas de las mismas. las Partes modificarin por escrito los
términos del presente Contrato para reflejar tales condiciones.

33 Etapa de Transición de Arranque.

A panir de la Fecha Efectiva. iniciará una etapa con duración de hasta ciento
ochenta (180) Días en la cual se llevará a cabo la entrega del Árca Contractual al Contratista
por pane de la CNH o de un tercero designado para tal efecto. Dicho plazo podrá extenderse
en una sola ocasión a solicitud del Contratista y previa autorización de la CNM hasta por
noventa (90) Días adicionales. Lo anterior se conducirá conforme a la Normatividad
Aplicable y a lo siguiente:

ÁREA CONTRACTUALÁ 1 k

U
Contrato No, ON I-JR02A

BOLT

(a) — Entrega de Información del Área Contractual. La CNH proporcionará
al Contratista la información que tenga disponible como referencia del Área Contractual a la
Fecha Efectiva respecto de los Pozos y Materiales, incluyendo el Inventario de Activos: las
autorizaciones ambientales. de seguridad industrial y seguridad operativa: el Estudio de
Impacto Social que hubiere elaborado la Secretaría de Energia, y la información relativa a
Pasivos Sociales.

(b) Pozos y lineas de descarga. El Contratista estará obligado a
dacumentar la existencia y estado de integridad de los Pozos y lineas de descarga y a
presentar dicha documentación a la CNH junto con un estudio de viabilidad técnica y
económica para el proyecto. mismo que servirá al Contratista como soporle para determinar
su utilidad. Serán considerados útiles para las Actividades Petroleras todos los Pozos y líneas
de descarga existentes dentro del Área Contractual hasta que sean determinados como no
útiles conforme a este inciso (b), asi como aquellos que, en su caso, se documenten después
de usta Etapa de Transición de Arranque. Los Pozos y lineas de descarga determinados como
no útiles por el Contratista no podrán ser aperados por el mismo durante el periado previo a
su Abandono,

(c) Abandono. La CNH en coordinación con la Sccretarla de Energía y
con asistencia técnica de la Agencia vigilará, en términos de la Normatividad Aplicable. que
el contratista o asignatario que estuviera a cargo del Área Contractual con anterioridad a la
Fecha Efectiva lleve a cabo las actividades de Abandono de Pozos y líneas de descarga que
no sean útiles para las Actividades Petroleras.

(d) Evaluación de Impacto Social. El Contratista deberá presentar la
Evaluación de Impacto Social. que deberá elaborarse conforme a lo previsto en la
Normatividad Aplicable.

El resarcimiento del Pasivo Social será obligación del contratista o asignatario
que estuviera a cargo dul Area Contractual con anterioridad a la Fecha Efectiva, lo cua)
deberá establecerse en un acta de entrega recepción. la cual formará pane de la información
que sca proporcionada al Contratista, de conformidad con el inciso (a) de la presente Cláusula
3,3,

(e) Ocupación Superficial. ES Contratista deberá ¡ar las negociaciones
para el uso, goce, afectación o, en su coso, adquisición de los terrenos, bienes o derechos
necesarios para llevar a cabo las Actividades Petroleras de conformidad con la Normatividad
Aplicable.

(DB Linca Base Ambiental. El Contratista deberá iniciar los estudios que
permitan establecer la Línea Base Ambiental de acuerdo con los requerimientos que defina
la Agencia al Contratista previo al inicio de las Actividades Petrolesas. con Ja finasidad de
identificar los Daños Preexistentes.

(g) Daños Preexistentes. Se reconocerán como Daños Preexistentes
aquéllos que hayan sido identificados por el Contratista en la Linca Buse Ambiental de

18 ÁREA CONTRACTUAL 8

Contrato No, CNH-R02-1.02-48,R6/2017

conformidad con el inciso (2) de esta Cláusula 3.3 y que hayan sido determinados como tales
por la CNH y la Agencia de conformidad a la Cláusula 14.4. La CNH con asistencia técnica
de la Agencia vigilará. en términos de la Normatividad Aplicable, que el contratista o
asignatario que estuviera a cargo del Area Contractual con anterioridad a la Fucha Efectiva
asuma la responsabilidad y los gastos relacionados con los Daños Preexistentes.

(h) Responsabilidad del Contratista. El Contratista asumirá total
responsabilidad sobre el Area Contractual, sobre tados los Pozos y lineas de descarga útiles
para las Actividades Petroleras. excluycndo las Pasivos Sociales y Daños Preexistentes
determinados de conformidad con lo previsto cn la Cláusula 14.4 de este Contrato y en la
Normatividad Aplicable. Sin perjuicio de lo anterior. el Contratista será responsable de
cualquier daño que cause a los Pozos y Materiales, asi como a los materiales que se
encuentren dentro del Área Contractual, y a las Pozos y líneas de descarge declarados no
útiles hasta su Abandono conforme al inciso (c) de la presente Cláusula, y Daños Ambientales
ocasionados durante la realización de las Actividades Petroleras

La CNH tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición de Arranque directamente o a Iravés del tercero designado a efecto de revisar y
validar que las actividades llevadas a cabo durante la misma sean realizadas de acuerdo con
las Mejores Prácticas de la Industria y de conformidad con la Normalividad Aplicable.

3. Renuncia del Contratista.

Sin perjuicio de lo previsto por la Cláusula 18, el Contratista podrá en
cualquier momento renunciar a la tolalidad o una(s) pante(s) del Área Conuactual, y con ello
dar por terminado este Contrato en relación con la(s) parte(s) del Area Contractual en
cuestión, mediante la entrega a la CNH de una notificación irrevocable par escrito con por lo
menos Lres (3) Meses de anticipación a la fecha cfectiva de dicha renuncia. Dicha renuncia
no afectará las obligaciones del Contratista relacionadas con: (5) la terminación del Programa
Mínimo de Trabaja, el Incremento en el Programa Minimo y los compromisos minimos para
cl Periodo Adicional de Exploración (de haberlo) o en su caso, el pago de las penas
convencionales correspondientes de conformidad con la Cláusula 4: (1) el Abandono y la
entrega del área de gcucrdo con lo establecido en la Cláusula 18. y (iii) la renuncia y
devolución del Arca Contractua] de acuerdo con lo establecido en la Cláusula 7. En caso de
la terminación anticipada del presente Contrato por pane del Contratista conforme a esta
Cláusula 3.4, éste no tendrá derecho a recibir indemnización alguna.

CLÁUSULA 4.
PLORACIÓN

34.1 Plan de Exploración,

Dentro de los ciento achenia (180) Dias siguientes a la Fecha Efectiva, el
Contratista deberá presentar a la CNH pora su aprobación ul Plan de Exploración. Dicho
plazo podrá modificarse en una sola ocasión a solicitud del Contratista y previa autorización

19 ARIZA CONTRACTUALÍS /

Y

|
Comrato Na. CNIH-R02-1.02-AB.RG/2017

de la CNH hasta por noventa (90) Días adicionales. El Plan de Exploración deberá
contemplar. por lo menos, la realización de todas las actividades previstas para el Periodo de
Exploración e incluirá la solicitud de Autorización del Sistema de Administración a
implementar ingresada a la Agencia.

La CNH resolverá sobre la propuesta de Plan de Exploración en un plazo que
no excoderá los ciento veinte (120) Dlas a partir de que reciba la información necesaria en
los términos de la Normatividad Aplicable. En caso que la CNE no emita una resolución
dentro del plazo establecido, ¿sta se entenderá en sentido favorable.

Sin menoscabo de la facultad de aprobar el Plan de Exploración dentro del
plazo previsto en esta Cláusula 4.1, la CNH podrá emitir observaciones relativas a dicho Plan
de Exploración, cuando éste: (1) no se elabore de conformidad con las Mejores Prácticas de
la Industria para la evaluación del potencial de Hidrocarburos. incluyendo estándares en
seguridad industria). seguridad operativa. protección ambiental y de salud en el trabajo, o (ii)
no prevea la incorporación de Reservas ni la delimitación del área correspondiente a la
Exploración dentro del Área Contractual. El Contratista será quien proponga las soluciones
operalivas y los ajustes correspondientes al Plan de Exploración para atender las
observaciones de la CNH. La CNH y el Contratista podrán celebrar audiencias o
comparecencias para aclarar de buena le cualquier diferencia técnica que ta al respecto
de las observaciones al Plan de Exploración. de conformidad con las Mejores Prácticas de la
Industria y la Narmatividad Aplicable.

4.2 Periodo Inicial de Exploración.

El Periodo Inicial de Exploración tendrá una duración de hasta dos (2) Años
a partir de la aprobación del Plan de Exploración. El Contratista estará obligado a concluir,
ul menos el Programa Minimo de Trabajo durante el Periodo Inicial de Exploración. El
Contratista podrá llevar a cabo en el Período Inicial de Exploración la totalidad o una parte
de las Actividades Petroleras contempladas en el Incremento en cl Programa Mínimo. o en
su caso, realizarlas en el Periodo Adicional de Exploración. Asimismo. podrá llevar a cabo
Unidades de Trabajo adicionales en términos del Plan de Exploración, mismas que serán
acreditadas en caso que la CNH otorgue el Periodo Adicional de Exploración de conformidad
con lo previsto en la Cláusula 4.3.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Periodo Inicial de
Exploración. la prórroga de este periodo a fín de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista scan
de imposible conclusión dentro del periodo a que se relierc esta Cláusula 4.2. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable,

43 Periodo Adicional de Exploración.

Sujeto a la establecido en esta Cláusula 4.3, el Contratista podrá solicitar a la
CNH, mediante notificación por escrito realizada con cuando menos sesenta (60) Die
previos a la terminación del Periodo Inicial de Exploración. la ampliación del Periodo de

20 ARI A CONTRACTUA? $
Contruto No. CNII-R02-1,02-A8,BG/2017

Exploración por hasta dos (2) Años adicionales (el “Periodo Adicional de Exploración”). El
Contratista solamente podrá solicitar dicha ampliación en caso que: (i) haya cumplido con el
Programa Minimo de Trabajo durante el Periodo Inicial de Exploración; (ii) se comprometa
a cumplir con el Incremento en el Programa Minimo no realizado durante el Periodo Inicial
de Exploración, y (ii) se comprometa a ejecutar las Unidades de Trabajo equivalentes a un
(1) Pozo exploratorio durante el Periodo Adicional de Exploración de conformidad con el
Anexo $. La CNH aprobará dicha ampliación en caso que se cumplan las tres (3) condiciones
antes mencionadas. siempre que el Contratista se encuentre al corriente con todas las demós
obligaciones conforme al presente Contrato y condicionado a que la CNH reciba la Garantla
del Periodo Adicional dentro de los siguientes diez (10) Díns Hábiles a que la CNH apruebe
la ampliación.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Dias previos a la terminación de) Periodo Adicional de
Exploración. la prórroga de este periodo a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean
de imposible conclusión dentro del perfodo a que se refiere esta Cláusula 4.3. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable,

En caso que durante el Período Inicial de Exploración, e) Contratista realice
Unidades de Trabajo adicionales a las que se comprometió de conformidad con la Cláusula
4.2, el Contratista podrá solicitar la acreditación de dichas Unidades de Trabajo para cl
Purlodo Adicional de Exploración. Dicha solicitud deberá incluirse en la solicitud de
ampliación del Periodo de Exploración, conforme a lo previsto en esta Cláusula 4,3.

44 — Actualización del Plan de Exploración.

El Conisatista deberá desarrollar las actividades de Exploración de
conformidad con el Plan de Exploración aprobado. De considerarlo necesario, el Contratista
podrá someter a aprobación de la CNH modificaciones al Plan de Exploración. La CNH
podrá consultar a la Agencia y a la Secretaría de Economia, en cl ámbito de sus atribuciones
sobre la propuesta de modificación y resolverá en un plazo que no excederá los ciento veinte
(120) Días a partir de que reciba la información necesaria en términos de la Normatividad
Aplicable.

35 Retraso en la Presentación del Plan de Exploración.

En casa que el Contratista presente para la aprobación de la CNH el Plan de
Exploración una vez transcurrido el plazo establecido para su presentación, el Contratista
deberá pagar al Fondo una pena convencional equivalente a diez mil (10,000) Dólares por
Dia de retraso.

46 — Incumplimiento de los Compromisos de Trabajo.

En caso de incumplimiento de los compromisos de trabajo establecidos de
conformidad con las Cláusulas 4.2 y 4.3 el Contratista deberá pagar al Fondo como pena
convencional:

E 21 ÁREA CONTRACTUAL A >

!
f

Contrato No. CNH-R02-1,02-A8.BG:2017

(a) El monto necesario para llevar a cabo las Unidades de Trabajo no
ujecutadas del Programa Minimo de Trabajo al término del Periodo Inicial de Exploración.
así como las Unidades de Trabajo no ejecutadas del Incremento en el Programa Minimo en
vaso que al Contratista no se le haya otorgado el Periodo Adicional de Exploración al término
de dicho periodo. de conformidad con lo establecido en esta Cláusula 4, calculado de
conformidad con lo establecido en la Cláusula 17.1 (a) y en el Anexo 5. hasta por el monto
de la Garantía de Cumplimiento Inicial.

(by El monto necesario para llevar a cabo las Unidades de Trabajo que el
Contratista se comprometió a realizar durante el Períado Adicional de Exploración conforme
a ls Cláusula 4.3 y que no haya llevado a cabo al tírmino de dicho período calculado de
conformidad con lo establecido en la Cláusula 17.1 (e) y en el Anexo 5, hasta por el monto
de la Garantia del Periodo Adicional.

(c) En caso que el Contratista renuncie a la totalidad del Área Contractual
conforme a la Cláusula 3.4. se considerará que la fecha de la renuncia corresponderá al
término del Periodo Inicial de Exploración u del Período Adicional de Exploración. según
se el cáso, y se aplicarán las penas convencionales que correspondan conforme a los incisos
(a) y (b) de esta Cláusula 4,6,

(d) La CNH podrá hacer efectiva la Garantia de Cumplimiento en los
montos de las penas convencionales que correspondan en ¿aso que el Contratista no pague al
Fondo dichos valores dentro de los quince (15) Días siguientes a la terminación del Periodo
Inicial de Exploración o del Período Adicional de Exploración. según sea el casa.

Sin perjuicio de lo establecido en el presente Contrato. una vez que cl
Contratista realice cl pazo de los montos descritos en los incisos (a) y (b). o en el caso que
se haga efectiva la Garantia de Cumplimiento de conformidad con el inciso (d) de esta
Cláusula 4.6. se considerará que el Contratista ha subsanado el incumplimiento del Programa
Minimo de Trabajo. del Incremento cn el Programa Minimo o de los compromisos
adicionales que se adquirieron para el Periodo Adicional de Exploración.

4.7 — Pruebas de Formación.

E3 Contratista remilirá a la CNH toda la información relevante y los estudios
técnicos relativos a cualquier prueba de formación, incluyendo aquellos datos que surjan
directamente de la misma en los plazos establecidos en la Normatividad Aplicable.

4.8 Notificación de Descubrimiento.

El Contratista tendrá la obligación de dar aviso a la CNH sobre cualquier
Descubrimiento que se confirme, previo a la notificación a cualguier tercero. Dentro de los
treinta (30) Días siguientes a que se confirme cualquier Descubrimiento. el Contratista deberá
notificar a la CNH y remitir: (i) toda la Información Técnica disponible relacionada con el
Descubrimiento incluyendo los detalles de la calidad. Nujo y formaciones geológicas: (11) un
reporte analizando dicha información y estableciendo los detalles acerca de un posible

a
5]

ÁREA CONTRACTUAL £

Contato No. CNII-R02-1.02-4%.BG/2017

programa de prueba de Pozos. y (iii) sus criterios preliminares sobre la conveniencia de
realizar actividades de Evaluación de dicho Descubrimiento. de conformidad con la
Normatividad Aplicable.

El plazo para la presentación del Programa de Evaluación iniciará a partir de
la notificación del Descubrimiento de conformidad con lo establecido en la Cláusula 5.1.

5.4 Evaluación.

En caso de un Descubrimiento dentro del Periodo de Exploración. el
Contratista presentará paru la aprobación de la CNH el programa de actividades de
Evaluación de dicho Descubrimiento (el “Programa de Evaluación”), en un plazo de hasta
noventa (90) Días contados a parir de la notificación del Descubrimiento. en cuyo caso
aplicarán las disposiciones de la Cláusula 5.2,

532 Programa de Evaluación.

El Programa de Evaluación presentado conforme a lo previsto en la Cláusula
5.) y la Normatividad Aplicable deberá cstablecer el contenido de las actividades de
Evaluación con una duración de hasta veinticuatro (24) Meses contados a partir de la
aprobación de dicho programa (el “Período de Evaluación”). salvo en el caso de un
Descubrimiento de Gas Natura] No Asociado, cuya duración estará sujeta a lo previsto en la
Cláusula 5.3. El Programa de Evaluación del Descubrimiento deberá cubrir la extensión
completa de lá estructura en la que sc realizó el Descubrimiento (el “Área de Evaluación").
y elaborarse conforme a la Normatividad Aplicable. con un alcance suficiente para
determinar si cl Descubrimiento puede scr considerado un Descubrimiento Comercial. El
Programa de Evaluación podrá contemplar la recvaluación de cualquier Descubrimiento
dentro del Área Contractual que no haya sido declarado como Descubrimiento Comercial.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Dias previos a la terminación del Periodo de
Evaluación, la prórroga de cste periodo a fin de concluir actividades en proceso contempladas
en el Programa de Evaluación que por razones no imputables al Contratista sean de imposible
conclusión dentro del periodo a que se refiere esta Cláusula 5.2. La CNH aprobará la prórroga
en términos de la Normatividad Aplicable.

La CNH resolverá sobre la propuesta del Programa de Evaluación en un plazo
que no excederá los sesenta (60) Dias a partir de que reciba la información necesaria en los f
1érminos de la Normatividad Aplicable. '

En caso que la CNE niegue la aprobación del Programa de Evaluación
propuesto, la CNH fundara y motivará su resolución.

23 ÁREA CONTRACTUALÁ k

Contrato Na, CNA-RO2.1,102-A8,0G/2017

brimiento de Gas Natural No Asociado.

El Periodo de Evaluación para un Descubrimiento de Gas Natural No
Asuciado tendrá una duración de hasta treinta y seis (36) Meses. previa aprobación de la
UNH.

5.4 Hidrocarburos Extraídos Durante Prue

El Contratista deberá hacer uso comercial y aprovechar. de conformidad con
la Normatividad Aplicable, los Hidrocarburos obtenidos durante cualquier prueba reslizada
para determinar las caracteristicas del yacimiento y los caudales de producción. Lo anterior
sin perjuicio del pago de Contraprestaciones correspondientes a dichos Hidrocarburos de
confonnidad con la establecido en el Anexo 3.

5.5 Informe de Evaluación.

A más tardar treinta (30) Dias contados a pertir de la terminación del Periodo
de Evaluación para cualquier Descubrimiento. cl Contratista deberá entregar a la CNH un
informe de todas las actividades de Evaluación llevadas 4 cubo durante dicto Periodo de
Evaluación, de conformidad con la Normatividad Aplicable

El plazo para la declaración de un Descubrimiento Comercial iniciará a partir
de la terminación de cualquier Periodo de Evaluación. de conformidad con la Cláusula 6.1.

CLÁUSULA 6.
DESARROLLO

1] Descubrimiento Comercial.

Durante e) Periodo de Evaluación y hasta sesenta (60) Dias después de la
terminación de dicho periodo, el Contratista deberá informar a la CNH si considera que el
Descubrimiento es un Descubrimiento Comercial, cuyo caso el Contratista deberá
presentar el Plan de Desarrollo para dicho Descubrimiento Comercial. de conformidad von
lo previsto en la Cláusula 6.2, sin perjuicio de que el Contratista deberá continuar realizando
actividades de Reconocimiento y Exploración Superficial, Explaración y Evaluación
conforme al Plan de Exploración en el resto del Area Contractual hasta la terminación del
Periodo de Exploración o la conclusión del Programa Minimo de Trabajo, el Incremento cn
el Programa Minimo o los compromisos de trabajo adquiridos para el Periodo Adicional de
Exploración. La declaración de un Descubrimiento Comercial deberá incluir la delimitación
y caracteristicas del Área de Desarrollo. la cual deberá contar con ta aprobación de ln CNH.

El plazo para la presentación del Plan de Desurrallo iniciará a partir de Ja
declaración de cualquier Descubrimiento Comercial.

24 ÁREA CUNIRACTUAL E

Contrato Na. CNH-R02-1,02-A8.8142017

6.2 Plan de Desarrollo.

Dentro de los ciemo veinte (120) Dias siguientes a la declaración de un
Descubrimiento Comercial, el Contratista deberá presentar a la CNA para su aprobación el
Plan de Desarrollo correspondiente. El Plan de Desarrollo deberá: (1) contemplar la totalidad
del Arca de Desarrollo: (11) prever la utilización de métodos y procesos adecuados para
obtener cl máximo factor de recuperación final de las Reservas de conformidad con las
Mejores Prácticas de la Industria: (ii) contar con el programa de aprovechamiento de Gas
Natural correspondiente y los mecanismos de medición de la producción de Hidrocarburos.
y (iv) claborarse de conformidad con la Normatividad Aplicable. La CNH otorgará o negará
su aprobación a la propuesta de Plan de Desarrollo en un plazo que no excederá los ciento
veinte (120) Dias a partir de que reciba la información necesaria en los términos de la
Normatividad Aplicable. En caso que la CNH no emila una resolución dentro del plazo
establecido. ésta se entenderá en sentido favorable.

6.3 — Observaciones al Plan de Desarrollo por Parte de CNH.

Sin menoscabo de la facultad de aprobar el Plan de Desarrollo par parte de la
CNH en el plazo establecido en la Cláusula 6.2, la CNHI podrá emitir obscrvaciones a
cualquier Plan de Desarrollo presentado por el Contratista. cuando determine que: (1) se
modifican los sistemas de medición y/o los Puntos de Medición: (11) se modifican los
programás de aprovechamiento de Gas Natural; (iii) las Reservas de Hidrocarburos en el
Area de Desarrolla se explotarian a tasas excesivas O insuficientes; (iv) ocurrirla una pérdida
excesiva de presión en el yacimiento o no se alcanzaría la distancia óptima de separación
entre los Pozos: (v) el proyecto del Plan de Desarrolfo no sca consistente con las Mejores
Prácticas de la Industria. incluyendo estándares en sepuridad industrial. seguridad operativa.
protección ambiental y de salud en el trabajo; (vi) el proyecto del Plan de Desarrollo no
incluya un programa de cumplimiento del porcentaje de contenido necional. asi como un
programa de transfesencia de tecnologia: (vii) el proyecto del Plan de Desarrollo incumpla
con cualquier disposición de este Contrato: (viti) se incumpliria con la Normatividad
Aplicable, incluyendo estándares en seguridad industrial, seguridad operativa, protección
ambiental y de salud cn el trabajo: (ix) se asumirla un nivel de ricsgo operativo y ambienta)
que no sea aceptable conforme a la Normatividad Aplicable: (x) cl Sistema de
Administración no es electiva para administrar los riesgos dentra de niveles aceptables o no
se aplica. o (xi) se incumpliria con el Sistema de Administración o se causaría un impacto
adverso sabre el medio ambiente.

El Contratista será quien proponga las soluciones operativas y las ajustes
correspondientes al Plan de Desarrollo para atender las observaciones de la CNH, en el plazo
que pars tal efecto indique. La CNI y el Contratista podrán celebras audiencias O
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de las observaciones al Plan de Desarrollo. de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable. La CNH podrá consultar a la Agencia y a la Secretaria
de Economía, en el ámbito de sus respectivas atribuciones.

25 ÁRRA CONTRACTUAL

Contrato No, CNT 1-R02-1.02-A8.8G/2017

bd Actualiz:

ef Plan de Desarrollo.

El Contratista deberá desarrollar el Descubrimiento Comercial de acuerdo con
el Plan de Desarrolo aprobado. El Contratista podrá proponer modificaciones al Plan de
Desarrollo, en términos de lo prevista en la Normatividad Aplicable y sujeto u la aprobación
de la CNH. La CNH podrá consultar a la Agencia y a la Secretaria de Economia, en cl ámbito
de sus atribuciones y resolverá sobre la propuesla de modificación en un plazo que no
excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable.

6,5 Actividades de Exploración Adicionales.

Finalizados los Perfodos de Evaluación, una vez que se lleve y cabo la
reducción y la devolución del área a la que se refiere el inciso (d) de la Cláusula 7.1 y en e)
supuesto de que el Contratista derermine la posibilidad de que existen Hidrocarburos en una
estructura del subsuelo o cierre estratigrático en el Arca Contractual remanente, el Contratista
deberá dar aviso a la CNH y presentar para su aprobación un nuevo Plan de Exploración con
el propósito de llevar a cabo las Actividades Petroleras que considere convenientes en dicha
estructura del subsuelo o cierre estratigráfico. Lo anterior de conformidad con lo establecido
en este Contrato y en la Normatividad Aplicable.

- CLÁUSULA. ]
REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA

7.1 Reglas de Reducción y Devolución.

El Contratista deberá renunciar y devolver el Área Contractual conforme a lo
establecido a continuación:

(a) Si al Contatista no sc le concedió cl Período Adicional de
Exploracián, al finalizar cl Periodo Inicial de Exploración el Contratista deberá devolver el
cien por ciento (100%) del Área Contraciual que no esté contemplada en un Programa de
Evaluación o en un Plan de Desarrollo aprobado por la CNH.

(b) Si al Contratista se fe concedió el Periodo Adicional de Exploración
mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un (1) Pozo
exploratorio de conformidad con el Anexo 5, y realizó las Unidades de Trabujo equivalentes
a un (1) Pozo exploratorio dusante el Periodo Inicial de Exploración. deberá renunciar y
devolver el cincuenta por ciento (50%) del Área Contractual que no esté contemplada en un
Programa de Evaluación o en un Plan de Desarrollo aprobado por la CNH al finalizar el
Periodo Inicial de Exploración.

(c) Si al Conrratista se le concedió el Periodo Adicional de Exploración
mediante el compromiso de realizar las Unidades de Trabajo cquivalemes a un (1) Pozo
exploratorio de conformidad con el Anexo 5. y realizó al menos las Unidades de Trabajo

E 26 ÁRSLA CONTRACTLA). 2

o
Contrata No, CNB-R02-.02-48.BG/2017

equivalentes a dos (2) Pozos exploratorios durante el Perlodo Inicial de Exploración. no
deberá devolver porcentaje alguno del Área Contractual al finalizar dicho Periodo Inicial de
Exploración.

(d) Al finalizar el Periodo Adicional de Exploración, el Contratista deberá
renunciar y devolver el cien por ciento (100%) del Area Contractua) que no esté contemplada
en un Programa de Evaluación o en un Plan de Desarrollo aprobado por la CNH,

(e) Al finalizar el o los Periodos de Evaluación correspondientes, el
Contratista deberá renunciar y devolver el cien por ciento (100%) de las Areas de Evaluación
de que se trate si: (1) conforme a los plazos previstos en el presente Contrato, no declara un
Descubrimiento Comercial: o si: (ii) habiendo declarado el Descubrimiento Comercial no
presentara un Plan de Desarrollo para aprobación de la CNH, o (iii) habiéndolo presentado
no sea aprobado por la CNH conforme a la Normatividad Aplicable;

0) En caso que se otorgue una prórroga ú la vigencia del presente Contrato
el Contratista, a solicitud de la CNH, deberá renunciar y devolver el cien por ciento (100%)
de las estructuras del subsuelo o cierres estratigráficos que no sean parte del Plan de
Desarrollo que se modifique de conformidad con lo establecido en la Cláusula 3.2, y

(8) A) darse por terminado el presente Contrato por cualquier motivo, o en
caso que la CNH rescinda cf presente Contrato, el Contratista deberá devolver el cien por
ciento (100%) del Área Contractual. incluyendo cualquier Área de Evaluación y Área de
Desarrollo.

7.2 — No Disminución de Otras Obligaciones.

Lo previsto en esta Cláusula 7 no se entenderá como una disminución de las
obligaciones def Contratista de cumplir con los compromisos de trabajo para el Período de
Exploración o con sus obligaciones respecto s las actividades de Abandono y demás previstas
en este Contrato.

73 Disminución del Porcentaje de Reducción y Devolución.

En el caso excepcional de la notificación de un Descubrimiento Sub-salino, el
Contratista podrá someter a la aprobación de la CNH. hasta con sesenta (60) Dias previos a
la terminación del Periodo Inicial de Exploración o de) Período Adicional de Exploración.
según corresponda. una disminución del porcentaje mencionado en la Cláusula 7.1 (b) o (d).
Dicha solicitud deberá estar acompañada de un programa de trabajo y compromiso de
inversión adicional debidamente garantizado que justifique la retención del área donde se
localizó dicho Descubrimiento Sub-salino.

2 ÁREA CONTRACT

Contrato No, CNI 1-R62-1.02-A8.0G:2017

CLAUSULA 8. o
ACTIVIDADES DE PRODUCCION

81 Perfil de Producción.

A partir del Año en que se prevea cl inicio de la Producción Comercial
Regular, el Convatista incluirá en sus programas de trabajo un pronóstico de producción du
conformidad con la Normatividad Aplicable. Los programas de trabajo deberán contemplar
la producción de Hidrocarburos a la tasa óptima de conformidad can las Mejores Prácticas
de lá Industria.

8.2 — Instalaciones.

El Contratista estará obligado a realizar todas las actividades de construcción,
instalación, reparación y reacondicionamiento de los Pozos, Instalaciones de Recolección y
cualesquiera Otras instalaciones necesarias para las uctividades de producción de
conformidad con cl Sistema de Administración. El Contratista mantendrá todos los
Materiales utilizados en las Actividades Petroleras en buen estado de funcionamiento de
acuerdo con el Sistema de Administración. las Mejores Prácticas de la Industria y las
recomendaciones de los fabricantes de los Materiales.

CLÁUSULA 9,
UNIFICACIÓN

39.1

miento de Unift 119

El Contratista deberá dar aviso a la Secretaria de Energía y a la CNH en un
plazo que no excederá los sesenta (60) Dias Habiles pasteriores a haber reunido los elementos
suficientes que permitan inferir la existencia de un yacimiento compartido, Dicho aviso
deberá contener por lo menos: (1) el análisis técnico sustentado que determine la posible
existencia del yacimiento compartido: (ii) las características generales de dicho yacimiento
compartido: (ii) los estudios geológicos, ecofisicos y demás utilizados pira determinar la
posible existencia de dicho yacimiento compartido. incluyendo. en su caso, la información
obtenida de la perforación de Pozos mediante los cuales se determinó que el yacimiento de
que se trate excede los limites del Área Contractual: (iv) una propuesta de programa de
trabujo para las Actividades Petroleras previas al acuerdo de unificación entre el Contratista
y eX(los) tercero(s) involucrado(s), y (v) la información adicional que cl Contratista considere
necesaria.

Una vez recibido el aviso se llevará a cabo lo siguiente:

(a) La CNH remitirá a la Secretaria de Energla en un plazo no mayor a
cuarenta y cinco (45) Días Hábiles contados a partir de la recepción de ls información
correspondiente, el dicramen técnico sobre la posible existencia del yacimiento compartido.

E
preso] 28 ÁREA CONTRACTLIAL 8
Conraro No. CXI-RO2-L.02.A8.BG/2017

(b) Una vez recibida la información referida en el inciso (a) anterior, la
Secretaría de Energía contará con hasta dicz (10) Dias Hábiles para enviar a la Secretaría de
Hacienda el dictamen que al efecto elabore la CNH, y demás información que considere
necesaria a efecto que esta última emita su opinión respecto de la unificación en un plazo que
no exceda los treinta (30) Días Hábiles.

(c) Una vez recibida la opinión de la Secretaria de Hacienda. la Secretaria
de Energía contará con hasta treinta (30) Dias Hábiles para instruir al Contratista la
unificación del yacimiento compartido y solicitará al Contratista la información referida en
la Normatividad Aplicable refativa al acucrdo de unificación. El Contratista contará con hasta
ciento veinte (120) Días Hábiles para remitir dicha información.

(d) En caso que el Contratists no remita a la Secretaria de Energia la
información referida en el inciso (c) anterior y demás que se prevea en la Normatividad
Aplicable, la Secretaría de Energía determinará los términos y condiciones bajo los cuales se
llevará a cabo la unificación. Lo anterior, durante el siguiente Año, contado a partir de que
concluya el plazo referido en el inciso (c) anterior,

Con basc en el acuerdo de unificación y en la propuesta de participación en
las Actividades Petroleras previas al acuerdo de unificación. según corresponda, la CNH
podrá aprobar al operador designado para la realización de actividades de Exploración y
Extracción en el área del yacimiento compartido, de forma tal que las Unidades de Trabajo
correspondientes al yacimiento unificado puedan distribuirse entre las partes conforme a la
panicipación establecida en el acuerdo de unificación. Asimismo. las actividades
desarrolladas para la determinación de la existencia de un yacimiento compartido serán
consideradas para acreditar el cumplimiento del Programa Mínimo de Trabajo. el Incremento
en el Programa Mínimo o los compromisos de trabajo adquiridos para el Periodo Adicional
de Exploración.

92 Unificación sin Contratista o Asignatario Contiguo.

De conformidad con lo previsto en la Cláusula 9.1 y en el supuesto que el
yacimiento se localice parcialmente en un área en la que no se encuentre vigente una
asignación o un contrato para la Exploración y Extracción. el Contratista deberú notificar a
la CNH los estudios gcológicos. geofísicos y demás utilizados para determinar la existencia
de dicho yacimiento companido. incluyendo. en su caso. ta información obtenida de la
perforación de Pozos mediante los cuales se determinó que el yacimiento de que se trate
excede los limites del Area Contractual. El Contratista podrá continuar con los trabajos
dentro del Árca Contractual mismos que deberán estar considerados en los Planes de
Exploración y los Planes de Desarrollo aprobados por la CNF. Por su pane. la Secretaria de
Energia delerminará el instrumento juridico que servirá de base para llevar a cabo las
Actividades Petroleras en el área en la que no se encuentre vigente una asignación o contrato
para la Exploración y Exuacción. Sin perjuicio de lo anterior. el Contratista podrá someter a
consideración de la Secretaria de Energía las áreas en las que se extiendan los yacimientos
compartidos. de conformidad con lo establecido en el articulo 29. fracción | de la Ley de
Hidrocarburos. Dicha propuesta no será vinculante. ni otorgará derechos preferenciales en
relación con la adjudicación de los contratos para la Exploración y Extracción que resulten.

29 ÁREA CONTRACTUAL

Cugtearn No, ÓONH-RO2-1.02-48.13G/2017

CLÁUSULA 10.
AYANCE DE LAS ACTIVIDADES PETROLERAS

10.1. Perforación de Pozos.

Antes de iniciar la perforación de cualquier Pozo, el Contratista deberá obtener
los permisos y autorizaciones que correspondan confarme a la Normatividad Aplicable. Unz
vez recibida la autorización para la perforación de cualquier Pozo, el Contratista estará
obligado a cumplir con los términos y condiciones de la autorización y dentro de las
especificaciones técnicas requeridas cn el Plan de Exploración, Programa de Evaluación o
Plan de Desarrollo, excepto si existen Obstáculos a la Continuación de la Perforación.

10,2 Reportes de Perforación y Geofisicos.

Durante la perforación de cualquier Pozo y hasta la terminación de lus
actividades de perforación, el Contratista enviará a la CNH los repontes de perforación que
requiera la Normatividad Aplicable. El Contratista deberá mantener un registra digital, en
original y reproducible con buena calidad. de toda la información geológica y geofísica
relacionada con el Área Contractual y deberá entregar a la CNH una copía de dicha
información, incluyendo los registros de bitácora de los Pozos.

A la terminación de cualquier Pozo el Contratista deberá presentar un informe
final de terminación de Pozo que contenga cuando menos la información requerida por la
Normatividad Aplicable

10.3 Programas de Trabajo Indicativos.

El Contatista proporcionará a la CNH, a más tardar el primer Día Habil del
cuarto Trimestre de cada Año, programas de trabajo indicativos que deberán contener una
lista de las acuvidades que planca realizar y el tiempo estimado para cada una de eslas
actividades de conformidad con la Normatividad Aplicable.

10.4 Informes de Avance.

El Contratista proporcionará a las Autoridades Gubernamentales los informes
de avance relativos a las Actividades Petroleras de conformidad con la Normatividad
Aplicable.

10.5 Actividades Exentas de Aprobación.

Salvo por lo previsto en la Normatividad Aplicable. una vez aprobado el Plan
de Exploración, el Programa de Evaluación o el Plan de Desarrollo por la CNH, el Comral
no tendrá que obtener la aprobación particular de la CNH de los detalles del diseño, inpe:
y construcción de las instalaciones contemplados en dichos planes aprobados, ni el detalle de
la manera en que serán oncradas,

30 AÁRRA CONTRACTUAL £
Comrato No, NI 1-R02-1.02-43,8G:2017

CLAUSULA 11
COSTOS

11,1 Contabilidad de Costos del Contratista.

Toda operación contable del Contratista relacionada con el cumplimiento de
sus obligaciones derivadas del presente Contrato, cualquiera que sea la moneda empleada y
lugar de paga, deberá ser consignada en la Cuenta Operativa, conforme a lo establecido en
el Anexo 4 y la Normatividad Aplicable.

112 Presupuestos Indicativos.

El Contratista proporcionará para fines informativos a la UNH, a más tardar
el primer Dia Hábil del cuarto Trimestre de cada Año. presupuestos indientivos que deberán
contener una lista detallada de las actividades que plonea realizar y el costo estimado de cada
una de estas uctividades, sin perjuicio que el Contratista pueda presentar actualizaciones
posteriores.

11.3 Procura de Bienes y Servicios.

Toda la procura de los bienes y servicios relocionados con las Actividades
Petroleras se sujetará a los principios de transparencia, economia y eficiencia, y deberá
cumplir can lo establecido en el Anexo 7.

11.4 Obligación de Mantener Registros.

El Contratista deberá mamener en sus oficinas en México todos los libros de
contabilidad, documentos de soporte y otros registros relacionados con las Actividades
Petroleras de conformidad con los Procedimientos de Contabilidad. Todos estos registros
estarán disponibles en fisico y en electrónico para ser inspeccionados, revisados y auditados
por cualquier Persona designada por la Secretaría de Hacienda o por cualquier otra Autoridad
Gubernamental competente. Los registros en los cuales se aprecian las operaciones en la
Cuenta Operativa, deberán mantenerse desde la Fecha Efectiva y hosta cinco (5) Años
posteriores a la terminación del presente Contrato.

11.5 De las Operaciones del Contratista con Terceros.

El Contratista se compromete a pactar con los terceros que realice operaciones
vinculadas con este Contruto, la obligación de dichos lerceros de entregar directamente al
Fondo, la Secretaría de Hacienda o la CNH, cuando lo soliciten, la información sobre sus
operaciones con el Contratista por virtud del Contrato.

La obligación a que se refiere el párrafo anterior será aplicable a cualquier
contrato de procura de bienes y servicios que el contratista suscriba a partir de la adjudicación
de este Contrato, En caso de que el Contratista demuestre que los contraros de procura de

A y

, y , >> : [ Mi
3 ÁREA CONTRACT Sl ¡2 (1)
)
Contrato No. CNIM-RO2-L02-48,G/2017

bienes y servicios hayan sido suscritos con anterioridad a la adjudicación del Contrato $
cumplan con lo dispuesto en c] Ánexo 7, se tomará por desahogado el compromiso
mencionado un la presente cláusula.

. CLÁUSULA 12.
MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS

12.1. Procedimientos de Medición.

El Contratista deberá proponer a la CNH en cl Plan de Desarrollo para
aprobación los procedimientos que dcberán regular la programación, Almacenamiento, y la
medición y monitoreo de calidad y volumen de los Hidrocarburos Netos en los Puntos de
Medición. de conformidad a la Normatividad Aplicable.

12.2 Instalación. Operación,
Medición.

Mantenimiento y Calibración de los Sistemas de

La instalación. operación, mamienimiento y calibración de los sistemas de
medición estará a cargo del Contratista. bajo la supervisión de la CNH y de conformidad con
lo dispuesto en la Normatividad Aplicable.

12.3 Registros.

El Contratista deberá llevar registros completos y exactos de todas las
mediciones de los Hidrocarburos. debiendo poner a disposición de la CNH copia fiel de los
mismos. Adicionalmente. el Contratista deberá entregar los informes que establezca la
Normauvidad Aplicable.

12.4 Mal Funcionamiento de los Sistemas de Medición.

Si derivado de una prueba o supervisión se muestra que cualquiera de los
componentes de los sistemas de medición está fuera de las especificaciones, descompuesto o
calibrado incorrectamente, el Contratista deberá repararlo y/o realizar los ajustes para
corregir la inexactitud de las mediciones conforme a lo establecido por la Normatividad
Aplicable.

En la medida en que el periodo de ajuste incluya un periodo durante el cual se
hubiera pagado la Contraprestación del Estado como porcentaje del Valor Contractual de los
Hidrocarburos. las mediciones ya corregidas de conformidad cón esta Cláusula 12.3 serán
utilizadas para recalcular la cantidad debida por el periodo de inexactitud conforme a lo
establecido en el Anexo 3. En caso que como resultado de la aplicación de las mediciones
carregí se requiera ajustar el balance pagado de Contraprestaciones en favor del Estado.
dichos ajustes se realizarán de conformidad con lo establecido en cl Anexo 3.

32 ÁREA CONTRACTUAL 8

Cantrato No, CNII-RO2-1.02-A8.BG/2017

El Contratista deberá sujetarse a lo previsto en la Normmividad Aplicable con
respecto al reemplazo del Sistema de Medición. así como, el acceso que deburá permitir a la
CNH para Jlevar a cabo la supervisión en el marco de sus facultades a dicho sistema.

(2.5 Punto de Medición Fuera del Área Contractual,

El Punto de Medición podrá ubicarse fuera del Árca Contractual de
conformidad con lo dispuesto en la Normatividad Aplicable. En caso que se prevea que cl
Punto de Medición se compantirá con áreas bajo la operación de algún tercera. distintas al
Area Contractual correspondiente, el Contratista deberá presentar para aprobación de la CNI-l
un proyecto de acuerdo para el uso companido de las instalaciones de conformidad con el
Anexo 10. La CNA aprobará el acuerdo correspondiente en términos de la Normatividad
Aplicable.

CLÁUSULA 13.
MATERIALES

13.1 Propiedad y Uso de Materiales.

Durante la vigencia del presente Contrato. el Contratista mantendrá la
propiedad de todos los Materiales generados o adquiridos para ser utilizados en las
Actividades Petroleras. El Contratista no podrá usar los Materiales para un objeto distinto a
las Actividades Petroleras de acuerdo con este Contrato.

La propiedad de los Materiales Inmucbles pasará de forma automática a la
Nación libre de gravamen, sin cargo, pago o indemnización alguna, a la terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el presente Contrato
y sin perjuicio del finiquito que en cada caso corresponda. en e) entendido que el Contratista
deberá realizar la transferencia de los Materiales Iinmucbles en buen estado de conservación
y funcionamiento, teniendo en cuenta el desgaste normal producido por el uso de los mismos
en las Actividades Petroleras, en términos de los artículos 28, fracción VI! y 33 de la Ley de
Ingresos Sobre Hidrocarburos. El Contratista deberá formalizar la transferencia de los
Materiales Inmuebles a la CNH o al tercero designado por la CNH durante la Etapa de
Transición Final. El Contratista deberá llevar a cabo cualquier scto necesario o apropiado
para formalizar dicha transferencia.

13,2 Materiales Inmuebles Exentos de Transferencia.

Se excluyen de la transferencia de Materiales previsia en la Clñusula 33.1, sin
perjuicio de lo establecido en el Anexo 10, aquellos Materiales Inmuebles que presten |
servicio a más de un área contractual o de asignación. hasta en amo finalice la prestación del
Serv correspondiente, siempre que se cuente cón las autorizaciones o permisos de
conformidad con la Normatividad Aplicable.

Contrata No. CNA-RU2.

AR.BG017

133 Arrendamiento.

El Contratista no podrá arrendar las incas de Recolección indispensables para
dar continuidad a la Producción Comercial Regular en el Área Contractual. lo anterior sin
perjuicio de que pueda obtener o prestar servicios relativos al uso compartido de este tipo de
infraestructura de conformidad con lo previsto en el Anexo 10.

CLÁUSULA 14,
$ ADICIONAL

14.1 Obligaciones Adicionales del Contratista.

Además de las otras ohtigaciones establecidas en e) Contrato, el Contratista
deberá:

(a) Conducir las Actividades Petroleras de fonma cominua y eficiente de
acuerdo con el Plan de Exploración. Programa de Evaluación, Plán de Desarrollo y las
Mejores Prácticas de la Industria, así como todos los demás términos y condiciones del
presente Contrato, el Sistema de Administración y la Normatividad Aplicable;

(b) Llevar a cabo, bajo su responsabilidad, la Extracción. Recolección y
desplazamiunta de los Hidrocarburos hasta el Punto de Medición:

(c) Suministrar todo el personal y todos los recursos técnicos, financieros
y otros recursos de cualquier otra naturaleza que sean necesarios para la ejecución de las
Actividades Petroleras;

(d) Obtener oportunamente todos los permisos de cualquier Autoridad
Gubernamental necesarios para la realización de las Actividades Petroleras:

(e) Oblener uporrunamente todos los Materiales requeridos para ta
realización de las Actividades Petroleras y asegurarse que sean adecuados para su objeto:

0) Estar al corriente respecto de sus Obligaciones de Carácter Fiscal. de
acuerdo con la Normatividad Aplicable, asi como scr residente para efectos fiscales cn
México, tener por objeto exclusivamente la Exploración y Extracción de Hidrocarburos y las
demás que sean necesarias para la adecuada consecución del mismo, y no tributar en e)
régimen fiscal opcional para grupos de sociedades a que se refiere el Capitulo VI del Título
Segundo de la Ley del Impuesto sobre la Renta:

(2) Suministrar a la CNH roda la información, datos e interpretaciones
relacionadas con las Actividades Petroleras, tales como datos científicos y téenicos obtenidos

en razón de sus trabajos. perfiles eléctricos. sónicos. radiactivos entre otros; cintas y lncas
: muestras de Pozos, núcleos y formaciones: mapas e informes topográñicos,

34 AREA CONTRACTUAL £
Contrato No, CNH-R02-1.02-A8.8(32017

gcológicos. geofisicos, geoquimicos y de perforación: así como cualquier otra información
similar e informes de evaluación geológica, geofísica y del yacimiento:

(h) Mantener dentro del territorio nacional, preferentemente en su
domicilio fiscal, registros completos en físico y en electrónico de todas las Actividades
Petroleras realizadas conforme a este Contrato:

(1) Cuntar con la cenificación de la cuantificación de las Reservas
correspondientes al Area Contractual de conformidad con la Normatividad Aplicable:

0) Suminisvar a la CNH toda la información sobre la existencia de
recursos mineros, hídricos y de Otros tipos que se descubran como resultado de las
Actividades Petroleras:

(k) Abstenerse de perforar, desde el Área Contractual. Pozo alguno que
pueda ir más allá de la proyección vertical del Área Contractual, salvo que se trate de
yacimientos unificados de conformidad con lo instruido por la Secretaría de Energia;

(M Identificar cada Pozo de conformidad con la Normatividad Aplicable
€ incluir esa referencia en todos los mapas. planos y otros registros similares mantenidos por
el Contrafista:

(m)  Taponar debidamente los Pozos antes de abandonarlos a fin de evitar
contaminación, daño al medio ambiente o posibles daños a los depósitos de Hidrocarburos
de conformidad con el Sistema de Administración y la Normatividad Aplicable;

(n) — Facilitar que los representantes de la Agencia. de la CNH. de la
Secretaria de Hacienda y de cualquier otra Autoridad Gubernamental, puedan realizar
inspecciones de las Actividades Petroleras y de todas las instalaciones, oficinas. registros y
libros contables, asi corno de toda la información relacionada con las Actividades Petroleras
y proveer a dichos representantes, sin costo alguno. las facilidades necesarias para el ejercicio
de sus facultades en virtud de este Contrato. incluyendo (tratándose de operaciones de
Campo) transporte. alajamiento, alimentación y demás servicios. en igualdad de condiciones
a aquellas que suministre el Contratista a su personal:

(o) Cumplir con fos requerimientos de información que le hagan tas
Autoridades Gubernamentales competentes, incluyendo la CNH. la Agencia. la Secretaria de
Encrgja. la Secretarla de Hacienda y el Fondo;

(p) Emplear personal calificado. asi como Materiales y lecnologia de
punta, de acuerdo con las Mejores Prácticas de la Industria;

(q) Adoptar y asegurarse que los Subcontratistas apliquen medidas

apropiadas paru protcyer la vida. descubrimientos arqueológicos y medio ambienie. de
conformidad con el Sistema de Administración y la Normatividad Aplicable:

Í

/

| )

35 ÁREA CONTRACTUAL 8/ >,

Y
o Ñ
Contrato No. CNIA-R02-J,0:

A8.1G/2017

(r) Ejecutar los planes de respuesta a emergencias previstos cn el Sistema
de Administración en las situaciones de emergencia y de Caso Fontuito o Fuerza Muyor
(incluyendo explosiones. rupturas, fugas u otros incidentes que causen O pudieran causar
daño al ambiente o presenten o puedan presentar una amenaza a la seguridad y salud de los
Personas) con el fin de mitigar sus efectos, asi como reportar a la Agencia y la CNH con el
dezalle apropiado la situación de emergencia y las medidas tomadas al respecto,

(s) Comunicar semestralmente a la CNH de cualesquiera procedimiemos
judiciales o administrativos en que esté involucrado, en relación con el presente Contrato o
con las Actividades Petroleras. con excepción de aquellos procedimientos iniciados ante
Juzgados Federales. los cuales deberán ser notificados inmediatamente por el Contratista,

(1 Presentar su Evaluación de Impacto Social, conforme a la
Normatividad Aplicable, y mantener actualizado Un sistema, programa o mecanismo de
atención a reclamaciones v-u de gestión social.

(u) Tomar las medidas pertinentes para prevenir o reducir pérdidas.
mitigar y remediar cualquier daño causado por las Actividades Petroleras. y

(v) Mantener al menos las mismas condiciones financieras, de
experiencia, técnicas y de ejecución que fueron establecidas en las Bases de Licitación para
fines de precalificación, hasta la terminación de este Contrato. con excepción del requisito
relativo al capital contable mínimo que en su oportunidad el Contratista acreditó en su calidad
de interesado en términos de las Bases de Licitación, para el cual se deberá mantener de
manera anual un capital contable minimo promedio equivalente al solicitado durante la etapa
de precalificación de la Licitación.

142  Aprobaciones de la CNH.

El Contratista deberá eniregar a la CNH la información aplicable de forma
completa. en todos los supuestos en los que conforme al presente Contrato esta última deba
revisar, proporcionar comentarios y aprobar planes, lo cual deberá hacer dentro del plazo
previsto en la Normatividad Aplicable. en el entendido que la afirmativa ficta operará
solamente en los supurstos expresamente previstos en la Normatividad Aplicable.

La CNH podrá negar la aprobación de planes en caso que los mismos: (5) no
cumplan con el Programa Mínimo de Trabajo. el Incremento en el Programa Minimo o los
compromisos de trabajo adquiridos para el Periodo Adicional de Exploración. o (ii) no se
ajusten a las Mejores Prácticas de la Industria y a la Normatividad Aplicable. Lo anterior. sin
perjuicia de lo previsto en la Normatividad Aplicable.

14.3 Responsabilidad en Seguridad Industrial, Se:
Ambiente y Salud en el Trabajo.

uridad Operativa, Protección a)

El Contratista será responsable de) cumplimiento de todas las obligaciones.
compromisos y condiciones de seguridad industrial, seguridad operaliva y protección

36 ÁREA CONTRACTUAL 8

Contrato No. CN1I-RO2-1

2-A8.8G3/2017

ambiental y salud en el imbajo previstas en la Normatividad Aplicable y en las Mejores
Prácticas de la Industria, además de obtener y cumplir con las autorizaciones, permisos.
concesiones. licencias y registros ambientales obligatorios, así como responder por los Daños
Ambientales que cause con la realización de las Actividades Petroleras.

El Contratista deberá cumplir con los convoles y las medidas de prevención
en materia de seguridad industrial. seguridad operativa, protección al ambiente y salud en el
trabajo requeridos por la Agencia en el Sistema de Administración o por la Normatividad
Aplicable.

Sin limitar ta responsabilidad en seguridad industrial. seguridad operativa y
de protección ambiental del Contratista y sus Subcontratistas prevista en esta Cláusula 14.3
y en la Normatividad Aplicable, el Contratista y Subcontratistas deberán:

(a) Realizar las Actividades Petroleras de conformidad con las Mejores
Prácticas de la Industria cn materia de seguridad industrial y seguridad operativa. respetando
lo sustentabilidad ambiental para preservar y/o conservar el medio ambiente, sin causar daño
a la propiedad pública o privada y con apego al Sistema de Administración:

(b) Realizar todos los estudios ambientales y solicitar, obtener, mantener
vigentes y renovar todos los permisos, autorizaciones, licencias. concesiones y registros
ambientales de las Autoridades Gubernamentales competentes para la realización de las
Actividades Petroleras. de conformidad con el Sistema de Administración y la Normatividad
Aplicable:

(c) Cumplir con tados los Lérminos, condicionantes y recomendaciones
establecidos en los permisos, autorizaciones, licencias, concesiones y registros ambientales
emitidos por las Autoridades Gubernamentales competentes y mantener el Area Contractual
en las mejores condiciones que permitan un desarrollo sustentable,

(d) Emplear personal calificado, Materiales, procedimientos
operacionales y en general las tecnologías más actualizadas que cumplan con las Mejores
Prácticas de la Industria para la preservación de los recursos naturales. aplicando Jos
principios de prevención. precaución y preservación de los recursos naturales, considerando
la seguridad industrial, seguridad operativa, la salud de la población y de su personal;

(e) Ser responsables de cualquier afectación o Daño Ambiental durante la
realización de las Actividades Petroleras de conformidad con lo establecido en el Contrato;

(0 Efectuar las labores de remediación, restauración, compensación w
resarcimiento que correspondan:

En caso de derrames al suelo, subsuelo y cuerpos de agua causados por las
Actividades Petroleras, e) Contratista y Subcontratistas deberán llevar a cabo de inmediato
las acciones e implementar medidas de seguridad y los trabajos para controfar los efectos
contaminantes, incluyendo la limpieza. neutralización. remediación. recuperación,

E 37 ÁREA CONTRACTUAL Y $

Contrato No, CNH-R02-3,02-48,.8G,2017

Normatividad Aplicable:

caracterización y restauración de las áreas afectadas en términos de lo dispuesto por la

(g) Colaborar con la Agencia. Autoridades Gubernamentales y los
organismos estatales encargados de la prolección al medio ambiente y el desarrollo
sustentable del Área Contracmal, en el emendido que el Contratista: (1) dará acceso al
personal de la Agencia y Autoridades Gubernamentales competentes a todas las instalaciones
utilizadas en las Actividades Petroleras para su inspección: (ti) entregará a la Agencia
oportunamente toda la información y documentación que le requiera en la materia de su
competencia. de acuerdo a lo establecido en el Sistema de Administración, y (ii)
comparecerá ante la Agencia cuando sca requerido conforme a la Normatividad Aplicable:

(h) Mantener actualizado el Sistema de Administración y apegarse a lo
establecido en el mismo para la realización de las Actividades Petroleras, en el entendido que
esta obligación también le será aplicable a todos los Subcontratistas. y

(1) Como parte de las actividades de Abandono, realizar la actualización
del estudio de Línea Base Ambiental responsabitizándose de los Daños Ambientales en el
Área Contractual y cumplir con todas las obligaciones ambientales que pudieran existir como
resultado de las Actividades Petroleras de conformidad con la Normatividad Aplicable.

El Contratista será responsable del Daño Ambiental en cl Área Contractual
que nu haya sido reportado en el estudio de Linea Base Ambicntal conforme a lo establecido

en la Cláusula 14.4 y la Normatividad Aplicable.

14,4 Daños Preexistentes.

El Contratista deberá iniciar los estudios que permitan establecer la Línea
Base Ambiental durante la Etapa de Transición de Arranque de conformidad con la previsto

en la Cláusula 3.3. inciso (f) y la Normatividad Aplicable. Á más tardar ciento ochenta (180)
Dias siguientes a la Fecha Efectiva, el Contratista deberá presentar a la CNU y a la Agencia
un informe detallado de la Línea Base Ambiental, incluyendo la identificación de cualquier
Daño Precxistente. Dicho plazo podrá ampliarse por una sola ocasión previa autorización de
la ENH a solicitud del Contratista hasta por noventa (90) Días adicionales. La CNH y la
Agencia podrán objetar los Daños Preexistentes identificados por el Contratista dentro de los
noventa (90) Dias siguientes a le recepción del informe. Durante dicho periodo, la CNH y el
Contratista podrán cclebrar audiencias o comparecencias para aclarar de buena fe cualquier
diferencia técnica que exista respecto a los Daños Preexistentes identificados, de
conformidad con las Mejores Prácticas de la Industria y la Normatividad Aplicable.

Concluido el periodo de noventa (90) Dias siguientes a la recepción del
informe, en un plazo no mayor a treinta (30) Dias, la CNH y la Agencia determinarán la
existencia de los Daños Preexistentes de conformidad a la Normatividad Aplicable y
deslindarán de toda responsabilidad ambiental al Contratista respecto de los Daños
Precxistemtes. lo cual será notificado al Contratista dentro de las cinco (5) Dias Hábiles
entes a la determinación de los mismos.

38 ÁREA CONTRACTUAL 8
Contrato No. CNI-R02-L.02-A8,06/20)7

En caso que las Partes no lleguen a un acuerdo respecto a los Daños
Prcexistentes, las diferencias se resolverán conforme a los procesos establecidos en la
Cláusula 26.2.

El Conrratista solamente podrá excusarse de su responsabilidad ambiental
respecto a los Daños Precxistentes oportunamente notificados conforme a lo establecido en
esta Cláusula 14.4 y la Normatividad Aplicable.

14.5 Derecho de Acceso de Terceros al Área Contractual.

De ser necesario, el Contratista permitirá a la CNH, a cualquier otro contratista
de actividades de Exploración y Extracción, asienatario, autorizado, o permisionario, el uso
o paso sobre cualquier parte del Área Contractual, sin costo alguno, siempre que ello no
interficra con Jas Actividades Petroleras realizadas por el Contratista, sea técnicamente
posible y no genere un inconveniente al Contratista, de conformidad con la Normatividad
Aplicable,

CLÁUSULA 15. !
DISPOSICIÓN DE LA PRODUCCIÓN

15,1. Hidrocarburos de Autoconsumo.

El Contratista podrá utilizar Hidrocarburos Producidos para las Actividades
Petrolcras (incluyendo su uso como parte de cualquier proyecto de Recuperación Avanzada).
como combustible o para inyección o levantamiento neumático, sin costo alguno, hasta por
los niveles autorizados por la CNH en el Plan de Desarrollo aprobado. El Conaratista no podrá
quemar ni ventear el Gas Natural. excepto dentro de los límites autorizados por las
Autoridades Gubernamentales competentes o en la medida en que sea necesario para prevenir
o mitigar una emergencia, sujeto a los requerimientos ambientales previstos en la
Normatividad Aplicable.

15.2. Comercialización de la Producción del Contratista.

EJ Contratista podrá comercializar los Hidrocarburos Netos por sí mismo o a
través de cualquier otro comercializadar, debiendo contar con permiso vigente expedido por
la Comisión Reguladora de Energia. de conformidad con la Normatividad Aplicable.

15.3 Disposición de los Subproductos.

En caso que durante la realización de las Actividades Petroleras cn el Área
Contractual y como parte del proceso de separación de los Hidrocarburos se obtengan
Subproductos éstos permanecerán bajo la propiedad del Estado. El Conuatista deberá
nolificar a la CNH el valumen estimado de dichos Subproductos y la forma en que éstos
serán recolectados. transportados. almacenados. desuchados. procesados y/o
comercializados.

'
ÁREA CONTRACTUAL. al Fr

|
Conirato No. CNI1-R02-4.02-48,.BG/2017

Los ingresos y costos derivados de lu disposición o comercialización de los
Subproductos por pane del Contratista se sujetarán a lo establecido en los Anexos 3 y 3.

CLÁUSULA 16.
CONTRAPRESTACIONES

16.1. Pagos Mensuales.

A partir de que inicie la Producción Comercial Regular, cl cálculo. la
determinación y el pago de fas Contraprestaciones señaladas en la Cláusula 16.2. se realizarán
de conformidad con lo establecido cn los Anexos 3, 4 y 8, sin perjuicio de los pagos a los que
hace referencia la Cláusula 5.4 del presente Contralo.

16.2  Contraprestación del Estado.

De conformidad con cl Anexo 3 y los ajustes que conforme a dicho Anexo
correspondan. las Contraprestaciones del Estado estarán inteyradas por:

(a) La Cuota Contractual para la Fase Exploratoria:
(b) Las Regalías. y

(c) El veinticinca por ciento (25%) del Valar Contractual de las
Hidrocarburos para el Mes de que se trate. mismo que será ajustado de conformidad con cl
Mecanismo de Ajuste.

16.3  Contraprestación del Contratista.

La Contraprestación del Contratista, para e) Mes de que se trate. corresponderá
a la transmisión onerosa de los Hidrocarburos Netos cn dicho Mes. siempre que. conforme a
lo establecido en el Contrato, el Contratista esté al corriente en el pago de las
Contraprestaciones del Estado señaladas en la Cláusula 16.2 que sean exigibles a partis de la
Fecha Efectiva y hasta e) Mes inmediato anterior,

El primer volumen de Hidrocarburos Netos se transferirá al Contratista
siempre que óste se encuentre al corriente en el pago de las Contraprestaciones del Estado

que hasta ese momento se hayan generado,

16.4 Valor Contractual de los Hidrocarburos.

Para efectos del cálculo du las Contraprestaciones. ¿l Valor Contractual du los
Hidrocarburos para cada Mes se determinará de conformidad con lo «stablecido en cl Anexo
3.

40 AREA CONTRACTUAL 8
Conirato No, CNII-RU2-1,02-A8.8G/2017

16.5 Revisión de las Contraprestaciones.

Corresponderá a la Secretaria de Hacienda revisar el cálculo de ta
Contraprestación del Estado que corresponda para cada Mes conforme al presente Contrato
sespecto de los Hidrocarburos obtenidos en la producción de cualquier prueba para
determinar las características de yacimiento y los caudales de producción. asi como aquellos
Hidrocarburos obtenidos a partir del inicio de la Producción Comercial Regular. de
conformidad con lo estipulado al efecto en los Anexos 3. 4 y 8.

CLÁUSULA 17.
pS Ñ

17.1 Garantia de Cumplimiento.

(a) El Conuatista deberá contar con una Garantía de Cumplimiento Inicial
por un monto de EUA$23,475,000.00 (Veintitrés millones cuatrocientos setenta y cinco mil
Dólares 00/100 Cy) que comprenderá aquellos compromisos adquiridos para cubrir el
Programa Minimo de Trabajo y el Incremento en el Programa Minimo. En consecuencia, le
CNH tendrá el derecho de hacer efectiva la Garantía de Cumplimiento Inicial a fin de cobrar
cualquier pená convencional indicada en la Cláusula 4 y aplicable cón motivo de cualquier
incumplimiento conforme a dicha cláusula y el Anexa 5 del presente Contrato.

(b) Al concluir el Período Inicial de Exploración. el Contratista podrá
solicitar la devolución de la Garantía de Cumplimiento Inicial. En caso que se hubiera
aprobado el otorgamiento del Periodo Adicional de Exploración. ¿sta devolución únicamente
podré hacerse efectiva una vez que el Contratista presente la Garanita del Periodo Adicional
de conformidad con csta Cláusula 17.1.

La CNH cmitirá la constancia de cumplimiento total cn un plazo no mayor a
sesenta (60) Días posteriores a que haya concluido cl Perloda Mmicial de Exploración.

(0) La Garantía del Periodo Adicional deberá presentarse por un monto
que será considerado previendo los elementos de la Cláusula 4,3 y deberá presentarse a la
CNH a más tardar diez (10) Días después de que la CNH apruebe el otorgamiento Periodo
Adicional de Exploración pero en todo caso antes que ínicie cl Periodo Adicional de
Exploración y ésta garantizará el debido. adecuado y pleno cumplimiento por parte del
Contratista del Incremento en cl Programa Minimo no realizado durante el Periodo Inicial de
Exploración y su compromiso adicional de trabajo para el Periodo Adicional de Exploración.

La CNH tendrá derecho de hacer efectiva la Garantla del Periodo Adicional a
fin de cobrar cuslquies pena convencional indícada en la Cláusula 4 y aplicable con motivo
del incumplimiento del Programa Mínimo de Trabajo. el Incremento en el Programa Minimo
y los compromisos adicionales para el Periodo Adicional de Exploración.

41 ÁREA CONTRACTUAL. 8/7

>

Contrato No. CNM-R02-1.02-A8.00:2017

(d) Al concluir el Periodo Adicional de Exploración. el Contratista podrá
solicitar la devolución de la Garantía del Periodo Adicional una vez que la CNH emita la
constancia de cumplimiento total de las obligaciones del Perflodo Adicional de Exploración,

La CNH emitirá la constancia de cumplimiento to1al en un plazo no mayor a
sesenta (60) Dias posteriores a que haya concluido el Periodo Adicional de Exploración.

(e) A solicitud del Contratista los montos de las Garantías de
Cumplimiento se podrán reducir de manera anual en proporción al cumplimiento de las
obligaciones garamizadas, previa verificación y autorización de la CNH.

En caso que la Garantía de Cumplimiento que corresponda se haga efectiva,
los recursos avalados por ésta se Lransferirin al Fondo.

Según el instrumento elegido para garantizar los compromisos del Periodo de
Exploración, el Contratista deberá observar lo siguiente:

(a) — Sicl Contratista presenta una carta de crédito:

(1) Deberá tener el carácter de incondicional e irrevocable y deberá ser
emitida cn lavar de la CNH por una institución bancaria mexicana
autorizada a emitida por un banco extranjero y confirmada por uns
institución bancaria mexicana autorizada, por el monto establecido en
esta Cláusula 17.1 utilizando el formato de cana de crédito que se
adjunta como Anexo 6-A.

(1) La Garantía de Cumplimiento Inicial deberá mantenerse vigente husta
sesenta (60) Dias después de la fecha de terminación del Periodo
Inicial de Exploración previa verificación de la CNH del cumplimiento
total de las obligaciones relativas a este periodo.

(ii) La Gurantía del Perlado Adicional deberá mantenerse vigente hasta
sesenta (60) Dias después de la fecha de terminación del Periodo
Adicional de Exploración previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a esle periodo.

(b)  Sicl Contratista presenta una póliza de fianza:

(1) Deberá ser expedida en favor y disposición de le CNH por una
sociedad anónima autorizada para organizarse y operar conforme a la
Ley de Instituciones de Seguros y Fianzas como institución de fianzas,
cuyo objeto sea el otorgamiento de fianzas a título oneroso. por el
monto establecido en esta Cláusulas 17.1. utilizando el formato de
póliza de fianza que se adjunta como Anexo 6-B.

32 ÁREA CONTRACTUAL 8

Contrato No. CNI-RO02-LU2-A8,.BG 2017

(ii) La Garantia de Cumplimiento Inicial deberá mantenerse vigente hasta
ciento ochenta (180) Días después de la fecha de terminación del
Periodo Inicial de Exploración previa verificación de la CNH del
cumplimiento Lotal de las obligaciones relativas a dicho periodo.

(iii) La Garantía del Periodo Adicional deberá mantenerse vigente hasta
ciento ochenta (180) Dias después de la fecha de terminación del
Periodo Adicional de Exploración previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a este periodo.

(iv) El Contratista renuncia expresamente:

(1) A la notificación previa de ejecución de la póliza de fianza por
parte de la CNH de conformidad con lo establecido en el artículo
289, párrafo cuarto de la Ley de Instituciones de Seguros y de
Fianzas.

(2) Al beneficio de compensación en términos de lo que disponen los
anículos 2197, en relación con el 2192 fracción |. del Código Civil
Federal y 289, último párrafo, de la Ley de Instituciones de
Seguras y de Fianzas.

17.2 Garantía Corporativa.

El Contratista deberá contar con una Garantia Corporativa debidamente
suscrita pos su Garante, utilizando el formato incluido en el Anexo 2 y de conformidad con
lo siguiente:

(a) El Contratista podrá presentar uns Garantía Corporativa debidamente
suscrita por su empresa matriz en última instancia.

(b) En caso que el Garante no se trate de la empresa matriz en última
instancia del Contratista, dicho Garante deberá exhibir a la CNH sus estados financieros
consolidados debidamente auditados que demuestren un capital contable mínimo equivalente
$ quinientos (500) millones de Dólares.

(c) En los casos en que cl capital contable de] Garante sea igual o superior
a quíniemos (300) millones de Dólares. éste podrá optar por ofrecer una Garantía Corporativa
por dicho monto, conforme al Anexo 2, Formato A.

(d) Durante la vigencia de la garantía, el Garantc deberá mantener un
promedio anual minimo de capital contable igual o superior al monto señalado en el ínciso
(b) y. en su caso, el monto de capital previsto en el inciso (c). El Contratists exhibirá a la
CNH, de forma anual durante el tercer Trimestre de cada año, los estados financieros
consolidados debidamente auditados de su Garante que muestren que su capital contable es
igual o supcrior al monto exhibido y aceptado en términos de esta Cláusula.

43 AREA CONTRACTUAL. 8!

Contrata No. CNH-802-1.02.A8.BG/20)7

En cualquier momento y en caso que cl Giarante no mantenga el requisito de
capita) contable descrito en el inciso (b) o (e) anterior, el Convatista deberá notificar dicha
disminución a la CNH dentro de los quince (15) Días posteriores a que tenga conocimiento
de la misma y deberá presentar una nueva Garantía Corporativa suscrita por un Garante que
cumpla con los requisitos señalados en el inciso (a) o (b). asi como, en su caso, con e) monto
de capital contable establecido para optar por lo contenido en e) inciso (c). En caso de que
no se cumpla con el capital comtable requerido por el inciso (c), el Garante suscribirá su
Garantia Corporativa confonne al Anexo 2, Formato B.

(e) La Garantía Corporativa se ejercerá de manera subsidiaria y
exclusivamente para exigir el cumplimiento puntual y oportuno de las obligaciones del
Contratista en vinud de este Contrato que no hayan sido adas y/o cumplidas cn su
totalidad por cl Contratista, según corresponda, previa ejecución de las Gorantias de
Cumplimiento y. en su caso, de las pólizas de seguros a las que hace referencia la Cláusula
20.

La Garantía Corporativa estará vigeme hasta el término señalado en la
Cliusula 18.7.

CLAUSULA 18.
ABANDONO Y ENTREGA DEL AREA CONTRACTUAL

18.1 Reguerimientos del Programa.

El Contratista estará obligado a llevar a cabo todas las operaciones
relacionadas con el Abandono del Área Contractual. El Plan de Desarrollo presentado pora
la aprobación de la CNH. asi como los programas de trabajo y presupuestos indicativos
deberán contener una sección relacionada con el Abandono, la cual deberá incluir todas las
actividades necesarias para el taponamiento definitivo de Pozos. restauración, remediación
y. en su caso: (i) compensación ambiental del Área Contractual: (ii) desi stalación de
maquinaria y equipo, y (ii) entrega ordenada y libre de escombros y desperdicios del Area
Contractual. Dichas actividades deberán realizarse conforme a las Mejores Prácticas de la
Industria. al Sistema de Administración y a la Normatividad Aplicable.

18,2 Notificación de Abandono.

Antes de taponar algún Pozo o desi
deberá notificarlo a la Agen:
anticipación.

stalar cualquier Material, el Contratista
y a la CNH. con cuando menos sesenta (60) Días de

miso de Abandono.

Una vez aprobado el Plan de Desarrollo por la CNFL el Contratista deberá
abrir un fideicomiso de inversión (cl “Fideicomiso de Abandono”), en una institución
bancaria mexicana de reconocida reputación y solvencia, elegida por el Comratista con la

4 ARLA CONTRACTLIAL E
Contrata No, CNH-R02-L02-A8.8G/2017

opinión favorable de la CNH. El fiduciario del Fideicomiso de Abandono deberá invertir los
recursos recibidas disponibles en instrumentos financieros emitidos por instituciones
financieras. corporaciones o gobiernos con calificaciones crediticias de grado de inversión
cuya vigencia no exceda el momento en que dichos recursos sean requeridos para fondear las
actividades de Abandono de conformidad con las pollticas de inversión establecidas por el
fideícomitente. Las Partes acuerdan que cel fin del Fideicomiso de Abandono es crear una
reserva para fondear las operaciones de Abandono en el Área Contractual. El Contratista no
podrá hacer uso de los fondos depositados en el Fideicomiso de Abandono para cualquier
otro propósito que no sea llevar a cabo las operaciones de Abandono en el Área Contractual,
ni tendrá derecho a dar en garantía, ceder o disponer de cualquicr otra forma los recursos que
integren el Fideicomiso de Abandono. Lo anterior sin perjuicio de cualquier otro
requerimiento impuesto por la Agencia de conformidad con lo Normatividad Aplicable.

18.4 — Fondeo del Fideicomiso de Abandono.

Una vez aprobado el Plan de Desarrollo por la CNH el Contratista deberá
depositar al Fideicomiso de Abandono un cuarto (1/4) de la Aponación Anual al término de
cada Trimestre. La Aportación Anual para las operaciones de Abandono en el Árca
Contractual será determinada con base en la siguiente fórmula:

AA=Máximo [O(PAE/RR)*CAE-1A,]
Donde:

AA. = Aportación Anual.

PAE, Producción estimada en el Campo para el Año
del cálculo.

RR = Reservas remancares probadas (IP) al inicio
del Año del cálculo. según lo determine cl
Contratista. cuamlificadas con base cn la
metodología que establezca la CNH en la
Normatividad Aplicable. Estas reservas
remanentes deberán ser consistentes con el
volumen de Hidrocarburos a recuperar desde el
inicio del Año def cálculo y hasta lo que ocurra
primero enve: (1) la terminación natural del
Conrrato. o (ii) el Año en que se cstima se
terminarán las actividades de Abandono en el
Campo.

CAE = Monto remanente de los Costos de Abandono
al inicio del Año del cálculo, estimado
conforme al Plan de Desarrollo aprobado.
según sea modificado. Dicho monto remanente
se calculará como la diferencia entre el monto
global de los Costos de Abandono que sea
estimado sobre la base de los Costos de

E A N
45 AREA CONTRACINALS 1

Contrato No, ONHI-R02-1.02-A4,BG 2017

Abandono futuros para cl Campo desde el Año
del cálculo hasta lo que ocurra primero entre:
(1) la terminación natural del Contrato. o (ij) e)
Año en que se estima se terminarán las
actividades de Abandona en el Campo. según
estudios técnicos realizados por el Contratista y
aprobados por la CNH. menos el saldo
acumulado en el Fideicomiso de Abandono al
iniciar el Año de Calculo (AAA1.1).

lAr Es el interés generado en el Fideicomiso en el
Año de cálculo, siguiendo la siguiente fórmula:

lA1= 5 AAA

Donde:

n = Es la tasa de interés aplicable al saldo del
Fideicomiso de Abandono.

AMA, = Es el saldo acumulado en el Fideicomiso de
Abandono al terminar el Año de cálculo.
definido de la siguiente forma:

AAA = AAA +AACHA Sis
Dondu:
Sul = Es el monto total retirado del Fideicomiso de

Abandono durante cl Año de cálculo para
financiar actividades de Abandona realizadas
en el mismo Año.

18.5 Fondos Insuficientes.

La responsabilidad del Contratista de cumplir con los trabajos de Abandono
es independiente a que existan o no fondos suliciemes en el Fideicomiso de Abandono. En
caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos los Costos
de Abandono. e] Contratista será responsable de cubrir el monto faltante. En el contrato del
Fideicomiso de Abandono se deberá establecer que. en el caso de existir un remanente en el
fondo y una vez que se hayan cubierta los Costos de Abandono. los recursos se deberán
enterar al Contratista, previa autorización de la CNH que certifique cl total cumplimiento de
las obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo
aprobados

18,6 — Sustitución Solicitada por la CNHL.

Previo a la terminación del presente Contrato por cualquier motivo.
incluyendo la rescisión, la CNH podrá solicitar al Contratista que se abstenga de llevar a cabo
Operuciones de Abandono especilicas con respecto a dererminadas instalaciones, incluyendo
Pozos. En dicho caso, el Contratista deberá entregar al tercero que la CNH determine. las

E

tede] 46

X

(JA /
ÁREA CONTRACTUAL 8
(
Conirula No. CNII-RO2-L02-48,13G2017

instalaciones en buen estado de funcionamiento. así como entregar al Fondo cualquier saldo
remanente en el Fideicomiso de Abandono y a partir de ese momento el Contratista será
considerado relevado de cualquier furura obligación en refación con el uso y Abandono de
dichas instalaciones.

18.7 Etapa de Transición Final.

Un (1) Año previo a la terminación del presente Contrato por motivo de la
conclusión de su vigencia, el Contratista y la CNH iniciarán la Etapa de Transición Final para
la totalidad o la parte correspondiente del Árca Contractual, durante la cual se llevará a cabo
la entrega del Área Contractual del Contratista a la CNH o a un tercero designado para tal
efecto, conforme a la Normatividad Aplicable y de acuerdo con lo siguiente:

(a) — El Contrarista deberá actualizar el inventario de Activos para incluir lo
totalidad de los Pozos y Materiales existentes en la totalidad o la parte correspondiente del
Árca Contractual;

(b) El Contratista deberá presentar a la CNE un informe que señale al
menos la identificación de los Pozos y Materiales en la totalidad o la parte correspondiente
del Árca Contractual, así como la descripción de las condiciones de operación a la fecha de
inicio de la Etapa de Transición Final,

(c) El Contratista deberá presentar a la CNH un informe que cóntenga toda la
información técnica referente al estado que guardan el, o los yacimientos presemes en el
subsuelo del área (presión. caracteristicas de los fluidos. volúmenes en él. o los yacimientos):

(d) El Contratista deberá presentar a la CNH un informe que contenga toda
la información obtenida dentro de los noventa (90) Dies previos a la terminación del
Contrato. relativa a la producción de Midrocasburos en el Área Contractual y de la
infraestructura asociada a la producción:

(e) La CNH solicitará al Contratista el Abandono de los Pozos y
Materiales que no le sean transferidos a la CNH de conformidad con lo establecido en el
presente Contrata;

(A El Contratista deberá presentar un reporte actualizado de su sistema.
programa o mecanismo de atención a reclamaciones y/o de gestión social para identificar los
Pasivos Sociales existentes derivados de la conducción de las Actividades Petroleras en la
totalidad o la parte correspondiente del Arca Contractual:

(2) — El Contratista deberá actualizar la Linea Base Ambiental determinada
de conformidad con la Cláusula 3.3, para identificar los Daños Preexistemos derivados de la
conducción de las Actividades Petroleras en la totalidad o la parte correspondiente del Area
Contractual, y A

E 42 ÁREA CONTRACTUAL Yo
( ]
Contrato No, ONU-RO2-1,02-48.8G/2017

(h) La CNH tendrá la facultad de acompañar al Contratista durante la
Etapa de Transición Final directamente o a través del tercero designado y revisará y validará
que las actividades correspondientes hayan sido realizadas de acuerdo con las Mejores
Prácticas de la Industria y de conformidad con la Normatividad Aplicable.

. En caso que: (i) el Contratista renuncie o devuelva la totalidad o una parte del
Arca Contractua) de conformidad con las Cláusulas 3.4 y 7.1: (11) ocurra la terminación
anticipada del Contrato. o (11) la CNH rescinda el Contrato, la Etapa de Transición Final
iniciará de manero simultánea a la notificación de renuncia, devolución, terminación o
rescisión, según corresponda, emitida de conformidad con lo prevista en el presente Contrato.

En caso de renuncia. devolución. terminación anticipada o rescisión. el
Contratista y la CNH deberán ejecutar las actividades necesarias de tal forma que, dentro de
los scis (6) Meses siguientes a la notificación correspondiente, se concluya con lo previsto
en €l inciso (e) de esta Cláusula 18.7. El pago de las Contraprestaciones generadas durante
dichos seis (6) Meses se llevará a cabo de conformidad con lo establecido en el Anexo 3 de!
presente Contrato.

Sin perjuicio de lo establecido en el párrafo anterior, la Etapa de Transición
Final tendrá una duración de hasta ciento ochenta (180) Días. prorrogables hasta por noventa
(90) Dias adicionales de oficio o a petición del Contratista. La CNE podrá objetar dentro de
los noventa (90) Días siguientes el contenido de los incisos (a), (b). (c). (4), (0) y (2). Durante
dicho periodo de noventa (90) Dias, las Partes podrán celebrar audiencias o comparecencias
para aclarar de buena fe cualquier diferencia cxistente, de conformidad con las Mejores
Prácticas de la Industria, las disposiciones establecidas por la Agencia y la Normatividad
Aplicable. Una vez transcurridos los plazos previstos y concluidas las actividades a
satisfacción de la CNH. ésta emitirá una constancia de conclusión de la Etapa de Transición
Final donde se indicarán. en su caso, las acciones a realizar en temas de remediación y
Abandono. En caso que las Panes no lleguen a un acuerdo respecto a la conclusión de la
Etapa de Transición Final. las diferencias se resolverán conforme a los procesos establecidos
en la Cláusula 26.

Una vez entregada la constancia de conclusión de la Etapa de Transición Final
a la que se refiere la presente Cláusula 18.7 y. en su caso. concluido cl Abandono de
conformidad con la Cláusula 18.1. las Partes contarán con un plazo de hasta noventa (90)
Dias para firmar el acta de entrega y recepción de los trabajos de Abandono. Con la firma de
dicha acia la CNH notificará al Contratista la liberación de las Garantías Corporativas
correspondientes.

En caso de que las actividades de Abandono se hubieran concluido con
anterioridad a la Etapa de Transición Final. la CNH notificará al Contratista la liberación de
las Garantias Corporativas hasta noventa (90) Dias posteriores a la suscripción del finiquito
de conformidad con lo prevista en )a Cláusula 23.6.

38 ÁREA CONTRACTUAL $
Coniralo No, CNH-R02-1.02.A8,BG/2017

CLÁUSULA 19.
RESPONSABILIDAD LABORAL: SUBCONTRATISTAS Y CONTEN
NACIONAL.

19.1 Responsabilidad Laboral.

El Contratista y cada uno de sus Subcontratistas tendrán la responsabilidad
exclusiva e independiente de todo el personal y trabajadores empleados en Jas Actividades
Petroleras. siendo los únicos responsables por cl cumplimiento de las obligaciones laborales
O patronales que provengan o emanen de la Normatividad Aplicable o de los contratos
individuales o colectivos que hayan celebrado con su personal y trabajadores, sin perjuicio
de su contratación direcia o indirecta.

19.2  Subcontratistas.

El Contratista tiene el derecho a utilizar Subcontratistas para e) suministro de
equipos y servicios especiafizados, siempre que dichas subcontrataciones no impliquen la
sustitución de facto del Contratista como operador. Se entenderá que hay una sustitución ce
facto cuando, entre otros supuestos. el Contratista deje de tener el control de las Actividades
Petroleras.

En todos los casos, los Suhcontratistas deberán cumplir con las disposiciones
aplicables del presente Contrato, el Sistema de Administración y la Normatividad Aplicabic.
El Contratista no podrá utilizar los servicios de empresas que estén inhabilitadas por las
Autoridades Gubernamentales de conformidad con la Normatividad Aplicable. No obstame
cualquier subcontratación del Contratista, éste continuará siendo responsable de todas las
obligaciones derivadas del presente Contrato.

19.3 Contenido Nacional.

El Contratista tendrá las siguientes obligaciones:
(a) En el Periodo de Exploración:

(1) Cumplir con un porcentaje mínimo de contenido nacional de
veintiséis por ciento (26%) del valor de los conceptos señalados en
la Metodología que se hayan adquirido o contratado para las
Actividades Petroleras durante el Período de Exploración.

El cumplimiento de los porcentajes minimos de contenido nacional
será verificado por la Secretaria de Economia al término del Periodo

Inicial de Exploración y del Período Adicional de Exploración,
según corresponda. de conformidad con la Metodología y la
Nonnalividad Aplicable.

49 ÁREA CONTRACTUAL s/

0)

(0)
0

(c)

(0

Contrato No. CNH-RO2-1.02-AR.116/2017

Incluir en sus propuestas de Plan de Exploración un programa de
cumplimiento del porcentaje de contenido naciona) antes indicado,
así como un programa de transferencia de tecnología, incluyendo
los plazos y las etapas aplicables a ambos programas, los cuales
deberán ser aprobados por la CNI, con opinión de la Secretaría de
Economía. de conformidad con las Cláusula 4. de este Contrato.
Una vez aprobados. los programas se considerarán parte integrante
dul presente Contrato. Las obligaciones en materia de contenido
nacional. iniciarán al momento en que el Plan de Exploración sea
aprobado.

En el Periodo de Evaluación:

Cumplir con un porcentaje minimo de contenido nacional de
veintiséis por ciento (26%) del valor de todos los conceptos
señalados en la Metodología que se hayan adquirido o contrastado
para las Actividades Petroleras durante el Pesiodo de Evaluación.

El cumplimiento de los porcentajes mínimos de contenido nacional
será verificado por la Secretaría de Economia al lérmino dul
Períoda de Evaluación. de conformidad con lu Metodologia y la
Normatividad Aplicable,

) Incluir en sus propuestas de Programa de Evaluación un programa
de cumplimiento del porcentaje de contenido nacional antes
indicado, así como un programa de transferencia de tecnología,
incluyendo los plazos y las ctapas aplicables a ambos programas
las cuales deberán ser aprobados por la CNH, con opinión de la
Secretaria de Economia, de conformidad con la Cláusula 5. de este
Contrato. Una vez aprobados, los programas se considerarán parte
integrante del presente Contrato. Las obligaciones en materia de
contenido nacional, iniciarán n el momento en que cl Programa
de Evaluación sea aprobado.

En el Periodo de Desarrollo:

Cumplir con un poreentaje minimo de contenido nacional del valor
de todos los conceptos señalados en la Metodología que se hayan
adquirido o contratado durante el Periodo de Desarrollo para las
Actividades Petroleras. el cual se incrementará anualmente a una
tasa constanic a partir de veintisicte por ciento (27%) en el primer
Año dcl Periodo de Desarrollo hasta que en cl Año 2023 constituyu
cuándo menos el treinta y ocho por ciento (38%)

El porcentaje minimo requerido de contenida nacional será

verificado por la Secretaria de Economía cada tres (3) Años y
comprenderá aquellos conceptos que se hayan adquirido o

50 AREA CONTRACTUAL E
Conimo No. ONH-Ro2-1.02-48,80/2017

contratado durante el Periodo de Desarrollo de conformidad con la
Metodologia y a la Normatividad Aplicable,

(2) Incluir en su propuesta de Plan de Desarrollo un programa de
cumplimiento del porcentaje de contenido nacional antes indicado.
asi como un programa de transferencia de tecnología. incluyendo
los plazos y las ctapas aplicables a los programas los cuales
deberán ser aprobados por la CNH. con opinión de lu Secretaría de
Esonomía, de confarmidad con la Cláusula 6, de este Contrato
Una vez aprobados. los programas se considerarán parte imegrante
del presente Contrato. Las obligaciones en motera de contenido
nacional, iniciarán en el momento en que el Plan de Desarrollo sea
aprobado. y

(3) A partit del Año 2025, los conceptos señalados en la Metodología
deberán constituir al menos el treinta y cinco por ciento (35%) del
valor de todos los conceptos antes referidos que se hayan adquirido
0 contratado para lus Actividades Petroleras, sin perjuicio de que
este porcentaje Minimo promedio de contenido nacional se revise
conforme al transitorio vigésimo cuarto de la Ley de Hidrocarburos.

(d) El Conirarista deberá enucgar a la Secretaria de Economia en ln
periodicidad establecida por dicha Secretaría, un repone que incluyo la información sobre el
contenido nacional en la forma y conforme al procedimiento previsto en las disposiciones
que emita dicha Dependencia para llevar a cabo la verificación correspondiente. En caso de
incumplimiento del porcentaje minimo de contenido nacional señalado en los programas de
cumplimiento referidos, el Conuatists deberá pagar por concepto de pena convencional a la
Nación, por conducto del Fondo. un porcemaje del valor de los conceptos señalados en la
metodología establecida por la Secretaría de Economía pare la medición de contenido
nacional que hayan sida adquiridos en incumplimiento de los parcemajes minimos de
comienido nacional requeridos, según haya sido verificado por la Secretaría de Economía, de
acuerdo a lo siguiente:

(0 El equivalene al quince por ciento (15%) para el Periodo de
Exploración:

(ii El equivaleme al quince por cienta (15%) pura el Período de
Evaluación;

(ii) El equivaleme bl veinte por ciento (20%) para el primer Año del
Periodo de Desarrollo:

(w) El equivalente sl cuarenta por ciemo (40%) para cl segundo Año del 1d
Periodo de Desarrollo; /

tv) El equivalente al sesenta por ciento (60%) para el tercer Año del
Periodo de Desarrollo: 14

Í
51 ÁRLACONTRACTUAL E 7) A
) IN

]
Contrata No. CNH-RO02-1,02-A8.8G/2017

(vi) El equivalente al ochenta por ciento (80%) para el cuarto Año del
Período de Desarrollo: y

(vid El equivalente al cien por ciento (100%) a partir del quinto Año del
Periodo de Desarrollo.

En caso que en el Árca Contractual convivan de manera simultánea Períodos
de Exploración, Perlodos de Evaluación y Periodos de Desarrollo cuyos requerimientos de
contenido nacional sean diferentes y en alguno de dichos períodos el porcentaje de contenido
nacional exceda el minimo requerido. el Contratista podrá solicitar la acreditación de dicho
excedente para aquellos periodos en los que no se haya alcanzado el porcentaje minimo
requerido.

Respecto al incumplimiento de las demás disposiciones de contenido nacional
previstas en esta Cláusula 19,3 y en la Normatividad Aplicable, el Contratista deberá pagar
al Fondo, por concepto de pena convencional, la sanción máxima prevista en cl artículo 85,
fracción fl, inciso 0) de la Ley de Hidrocarburos.

La CNH podrá exigir el cobro de las penas convencionales correspondientes
en caso que el Contratista no paguc al Fondo dichos valores dentro de los quince (15) Días
siguientes a la instrucción de pago al Contratista pos parte de la CNH,

(u) No obstante cualquier subcontratación, el Contratista será responsable
de todas Jas obligaciones en materia de contenido nacional derivadas del presente Contrato.

19.4 Preferencia de Bienes y Servicios de Origen Nacional.

El Contratista deberá dar preferencia a la contratación de servicios ofrecidos
por compañías locales, así como a la adquisición de bienes de producción nacional, cuando
éstos sean ofrecidos en el mercado internacional bajo condiciones equivalentes, incluyendo
cantidad, calidad, disponibilidad y precio siempre que éste último sea determinado con base
en Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con base en las
Guías sobre Precios de Transferencia para Empresas Multinacionales y las Administraciones
Fiscales aprobadas por el Consejo de la Organización para la Cooperación y el Desarrolo
Económico.

19.5 Capacitación y Transferencia Tecnológica.

El Conuatista deberá cumplir con los programas de cupacitación y
transferencia de tecnología aprobados por la CNH en el Plan de Exploración. el Programa de
Evaluación y en el Plan de Desarrollo. Las actividades y los programas referidos incluirán,
entre otros. la adopción. innovación, asimilación, investigación y desarrollo tecnológicos, y
formación de recursos humanos nacionales en la investigación cientifica y tecnológ )
aplicada a la Exploración y Extracción de Hidrocarburos en coordinación con instituciones 4
de educación superior.

uu
>

ARLA CONTRACTUAL 8

Comrato No. CNII-R02-1.02-A8.3G/2017

CLAUSULA 20.

20.1 Disposición General.

Las obligaciones, responsabilidades y riesgos del Contratista conforme al
presente Contrato son independientes de los seguros, garantias o cualquicr otro instrumento
financiero a los que hace referencia en esta Cláusula 20 y, en consecuencia, el alcance de las
obligaciones y responsabilidades derivadas de la asunción de tales riesgos no podrán
reducirse en perjuicio de la Nación o de terceros por la contratación de seguros, garantias o
cualquier otro instrumento financiero o por la falta de contratación o cobertura suficiente de
ellos.

20.2 Cobertura de Seguros.

Con el objeto de cubrir los riesgos inherentes a las Actividades Petroleras,
previo al inicio de las mísmas. el Comtralísta deberá obtener y mantener en pleno vigor y
efecto las coberturas financieras contingentes requeridas. conforme a la Normatividad
Aplicable, frente a daños o perjuicios que se pudieran generar como rosultado de dichas
actividades; así como la cobertura de daños a los Materiales Inmuebles para ser utilizados en
las Actividades Petroleras conforme a las Mejores Prácticas de la Industria.

20.3 Destino de los Beneficios.

El Contratista destinará inmediatamente cualquier pago que reciba por
concepto de cobertura de seguros. garantias o cualquier otro instrumento financiero para
remediar el daño civil o ambiental, reparar o seemplazar cualquiera de los Materiales dañados
o destruidos. Si una compañia aseguradora o la emisora de cualquier otro instrumento
financiero retiene el pago correspondiente. por cualquier causa, el Contratista deberá asumir
los Costos de reparación o de reposición. Una vez que se hayan cubierto la totalidad de los
Costos de reparación o de reposición, el Contratista podrá emplear el excedente de los montos
recibidos por concepto de cobertura de seguros. garantías o cualquier otro instrumento
financiero. para recuperar los Costos en los que haya incurrido con anterioridad a dicha
recepción.

CLÁUSULA 21

21.1 Obligaciones de Carácter Fiscal.

fo
El Contratista será responsable de cubrir las Obligaciones de Carácter Fiscal
que le correspondan de conformidad con la Normalividad Aplicable.

$3 AREA CONTRACTUAL £ ( h l
Contrato No. CNIM-R02-1,02-A8,8G/2017

21.2 Derechos y Aprovechamientos.

El Contratista estará obligado a pagar oportunamente los derechos y
aprovechamientos que establezca la Normatividad Aplicable por la administración y
supervisión que del presente Contrato realicen la CNH y la Agencia.

CLAUSULA 22,
CASO FORTUITO O FUERZA MAYOR

22.1 Casa Fortuito o Fuerza Mayor.

Ninguna de las Partes responderá por el incumplimiento, suspensión o retraso
en la ejecución de las obligaciones del presente Contrato si dicha incumplimiento. suspensión
o retraso hu sido causado por Caso Fortuito o Fuerza Mayor.

22.2 Carga de la Prueba.

La prueba de Caso Fontuito o Fuerza Mayor curresponderá a cualquicra de las
Partes que la alegue,

22.3 Notificación de Caso Fortuito o Fuerza Mayor.

Si el Contratista no puede cumplir con cualquier obligación prevista en el
presente Contrato como resultado de Caso Fortuito o Fuerza Mayor, deberá notificar por
escrito a la CNH las causas que originaron el incumplimiento incluyendo, hasta donde sea
posible, una explicación y, en su caso, la documentación de la eventualidad que le impide
cumplir con dichas obligaciones a más tardar quince (15) Dias después que tenza o debicra
de tener conocimiento de la ocurrencia del Caso Fortuito o Fuerza Mayor de que se trate,
salvo lo previsto en el Anexo 10. La CNMH deberá informarle al Contratista sí se reconoce a
mo el Casa Fortuito o la Fuerza Mayor en Un plazo no mayor a treinta (30) Dias contados a
partir de que haya recibido la notificación de Caso Fortuita o Fuerza Mayor con información
completa. Salvo por lo previsto en cl prescme Contrato, el Contratista deberá asiamir de nuevo
el cumplimiento de sus obligaciones tan pronto como el Caso Fortisito o Fuerza Mayor cese.

Una vez que la CNH reconozca el Caso Fortuito o Fuerza Mayor los Periodos
de Exploración y los Periodos de Evaluación serán prorrogudos conforme a esta Cláusula
22.3 solamente cuando el Caso Fortuito o Fuerza Mayor de que se trate tenga un impacto en
las actividades de Exploración y Evaluación, según sea el caso, de más de treinta (30) Dias
sobre dichos períodos. Los periodos de Exploración. Evaluación a Desarrollo. según
corresponda, se prorrogsrán por el mismo tiempo que dure el Caso Fortuito o Fuerza Mayor.
En ningún caso la prórroga a que se refiere esta Cláusula 22,3 tendrá como consecuencia que
la vigencia del contrato supere los cuarenta (40) años,

El Contratista deberá presentar la solicitud de prórroga correspondiente a más
tardar el último Día Hábil del Trimestre siguiente a partir de que se cumpla un (1) Año de la
fecha de notificación de Caso Fortuito o Fuerza Mayor a la que se refiere csta Cláusula 22.3

E
pd a
(o) S4 ÁRIZA CONTRACTUAL (6 (1

Contrato No. CNH-RO2-).02-A8,36/2017

o de los tres (3) Trimestres sucesivos, Únicamente en caso que el Caso Fortuito o Fuerza
Mayor no haya cesado, con la documentación que soporte su solicitud. La CNH resolverá
sobre la solicitud de prórroga en un plazo que no excederá los quince (15) Dias Hábiles
siguientes a partir de la recepción de dicha solicitud en términos de lo establecido en el
presente Contrato y, cn su caso, podrá solicitar información o documentación soporte
adicional, suspendienda el plazo para emitir la resolución hasta en tanto la CNH reciba la
información o documentación soporte adicional por parte del Contratista. En caso que la
CNH no emita una resolución dentro del plazo establecido, ésta se entenderá en sentido
favorable.

El Contratista podrá somcter a la aprobación de la CNH modificaciones a los
planes de conformidad con lo previsto en el Contrato. siempre que el Caso Fortuito o Fuerza
Mayor tenga un impacto en las Actividades Petroleras realizadas en una porción del Área
Contractual.

22.4 Derecho de Terminación,

Si dado un Caso Fonuito o Fuerza Mayor, lo realización de las Actividades
Petroleras se interrumpieran por un perlodo continuo de dos (2) Años o más. la CNH y el
Contratista podrán de mutuo acuerdo formalizado por escrito. dar por terminado el presente
Contrato, Esté derecho estará vigente hasta tres (3) Meses posteriores a la finalización del
Caso Fortuito o Fuerza Mayor, Si la olrá Pane rechazare Ja solicitud de dar por terminado cl
presente Contrato, las Panes se sujetarán a lo previsto en los Cláusulas 26.2 y/o 26.5.

22.5 Situaciones de Emergencia o Siniestro.

En casos de cmergencia o siniestros que requieran acción inmediata, el
Contratista deberá informar inmedistamente a la CNH, a la Agencia y a la Secretaría de
Energia, y tomar todas las acciones adecuadas conforme al plan de atención a emergencias
del Sistema de Administración para controlar la sicuación lo más pronto posible, a fin de
preservar la integridad física de las Personas y proteger el medio ambiente. los Hidrocarburos
y Jos Materiales. El Contratista notificará a la Agencia y a la CNH Jas acciones tomadas y
setenta y dos (72) horas después remitirá el reporte correspondiente por escrito. cn el
entendido que en caso que la Agencia o la CNH no estén satisfechas con las acciones tomadas
por el Contratista. éstas podrán requerirle al Contratista que emprenda acciones adicionales
para mitigar o controlar la emergencia o para reparar tos daños. Lo anterior sin perjuicio de
cualquier otra atribución o facultad de la Agencia o cualquier Autoridad Gubernamental
conforme a la Normatividad Aplicable.

CLAUSULA 23.
TRATIVA Y RESC

23.1 Rescisión Administrativa.

En caso de ocurrir cualquicra de las causas graves de rescisión administrativa
previstas en el artículo 20 de la Ley de Hidrocarburos y que se enlistan a continuación, y una

E $3 ÁREA CONTRACTUAL 4

Contrata No. CNH-RO2-1.02-4K.8C42017

vez que concluya el periodo de investigación previa referido en la Cláusula 23.2, la CNH
podrá rescindir administrativamente este Contrato previa instauración del procedimiento de
rescisión administrativo previsto en la Cláusula 23.3 y la Normatividad Aplicable:

. (a)  Transcurran más de ciento ochenta (180) Dias continuos sin que cl
Contratista ínicic las actividades previstas cn el Plan de Exploración, Programa dc
Evaluación o en el Plan de Desarrollo aprabados, o que el Contratista suspenda por más de
ciento ochenta (180) Dias continuos dichas actividades. en ambos casos Sin Cuusa Justificada
ni autorización de la CNH:

(b) El Contratista no cumpla cl Programa Minimo de Trabajo, Sin Causa
Justificada, siempre que la Garantía de Cumplimiento correspondiente no sea suficiente para
cubrir dicho incumplimiento:

(c) El Contratista ceda parcial o totalmente la operación o los derechos
conferidos conforme al presente Contsato, sin contar con autorización previa en los términos
y condiciones previstos en las Cláusulas 24,) y 24,2:

(d) Sc presente un Accidente Grave causado por Dola o Culpa del
Contratista, que ocasione daño a instalaciones, faralidad y pérdida de producción:

(e) El Contratista. por más de una ocasión, remita de Forma Dolosa o Sin
Causa Justificada Información o Reportes Falsos o Incompletos. o los oculte a la Secretaria
de Energía, a la Secrcroria de Hacienda, a la Secretaría de Economia. a la UNI, al Fondo o
a la Agencia, respecto de la producción. Costos o cualquier otro aspecto relevante del
Contrato:

0) El Conwatista incumpla una resolución definitiva de órganos
Jurisdiccionales federales relacionada con el Contrato o con las Actividades Petroleras, que
constituya cosa juzgada, O

(g) El Conmratista omita, Sin Causa Justificada. algún pago al Estado o
entrega de Hidrocarburos a éste. conforme u los plazos y términos previstos en el presente
Contrato,

Para efectos de esta Cláusula 23.1 se entenderá por:

(M0 Accidente Grave: cualquier accidente en el cua) concurran las
siguientes circunstancias:

(1) Daño a las Instalaciones que implique la pérdida total o parcial
de las mismas de forma que. impida al Contratista llevar a cabo
las Actividades Petroleras en el Área Contractual durante un
periodo mayor 3 noventa (90) Dias continuos contados a partir
de que ocurra el accidente. Para efecios de esta definición
Instalación(es) se entenderá como el conjunto de Materiales

só ÁREA CONTRACIVAL 8 En

GN
Contrato No, CNH-R02-1.02-A8.3G/2017

que conforman unidades productivas cuyo propósito es el
descubrimiento. producción. almacenamiento, procesamiento
o desplazamiento de Hidrocarburos:

(Q) Fatalidad, y

(3) Cuando la pérdida de la producción en el cvento implique
cualquier destrucción o derrame de Hidrocarburos sin control,
igual o mayor a diez mil (10,000) barriles de petróleo crudo
equivalente, distinto del venteado, quemado y vertido. en su
caso, que se lleva a cabo en condiciones normales de operación
durante c) desarrollo de las Actividades Petroleras realizadas
conforme las Mejores Prácticas de la Industria y la
Normatividad Aplicable. Para efectos de esta definición
cuando el accidente ocurra durante el Periodo de Exploración.
Pérdida de Producción se entenderá como un derrame de
Petróleo o Condensados o fuga de Gas Natural,

(ii) Sin Causa Justificada: cualquier causa imputable de manera
indubitable al Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables
a su alcance para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas
en el Contrato que implique la posible actualización de alguna de las causales de rescisión
administrativa previstas en esta Cláusula 23.1;

(iii) Culpa: cualquier acción u omisión del Contratista que produzca un
resultado que no previó siendo previsible o previó confiando en que no se producirla y que
derive en la violación a la Normatividad Aplicable o a un deber que nbjclivamente era
necesario observar en materia de seguridad indusvial:

(iv) Dolo o de Forma Dolosa: cualquier acción w omisión de! Contratista
con la intención de perseguir directamente un resultado, e

(Y Información o Reportes Falsos o Incompletos: aquella información o
reportes relativos a registros de precios, Costos, producción de Hidrocarburos y demás
información necesaria para calcular y revisar las Contraprestaciones en favor del Estado: que
sean contrarios a la verdad o que deliberadamente resulten insuficientes en grado tal que de
los mismos no se puedan desprender los elementos mínimos necesarios que debieran
contener, según su naturaleza y propósito. y que sean presentados con la intención deliberada
de engañar a la CNH o a cualquier otra Autoridad Gubernamental con el objeto de Obtener
un beneficio que no le correspondiere de haber presentado la información verdadera w/o
complera.

23.2 Investigación Previa.

En caso que ta CNH conozca algún indicio de incumplimiento de cualquiera
de las obligaciones derivadas del presente Contrato que pudieran implicar una posible causal

dE 52 ÁREA CONTRACTUAI. 8
Contrato Na. CNH-RU2-L02-A8.B!

017

de rescisión administrativa en términos de lo previsto en la Cláusula 23.1, la CNH dará aviso
al Contratista y se allegará de todos los elementos y pruebas necesarias para determinar si la
razón por la cual se originó la investigación previa constituye una causal para iniciar el
procedimiento de rescisión. en términos de lo previsto en la Cláusula 23.3. En el caso de lo
previsto en la Cláusula 23.1. inciso d), la investigación previa se Mevará a cabo para
determinar la posible existencia de Dolo o Culpa por parte del Contratista.

Este perlodo de análisis no podrá ser menor a treinta (30) Días y no tendrá una
duración mayor a dos (2) Años. Durante este periodo el Contratista deberá garantizar la
continuidad de las Actividades Pevoleras, siempre y cuando sea seguro y técnicamente
posible.

Lo anterior sin perjuicio de que el Contratista pueda notificar a la CNM
indicios de incumplimiento de alguna de las obligaciones derivadas del presente Contrato
que pudieran implicar una posible causal de rescisión administrativa en términos de lo
previsto en la Cláusula 23.] a excepción de su inciso (d). as] como presentar una propuesta
de remediación del potencial incumplimiento para la aprobación de la CNH.

Para efectos de lo previsto en esta Cláusula 23.2, el Contratista y la CNH
deberán nombrar de mutuo acuerdo, o en su caso, recurrir 4 la asistencia de una institución
para el nombramiento de un experto independiente que debcrá cumplir con los requisitos
previstos en la Cláusula 26.3. Las opiniones de dicho expero independiente no serán
vinculantes para Jas Partes ni para alguna otra Autoridad Gubernamental.

Durante la etopa de investigación previa el Contratista y el expeno
independiente podrán preparar y presentar reportes relacionados con la posible causal de
rescisión administrativa. Las Partes deberán acordar cl plazo en el que cl experta
independiente deberá emitir sus reportes. Atendiendo a las complejidades del caso, las Partes
podrán de mutuo acuerdo y pos escrito prorrogar dicho plazo respetando el máximo prevista
en esta Cláusula 23.2.

La CNH comunicará la intención de finalizar la etapa de investigución con
una amticipación no menor a treinta (30) Dias a efecto de que el Contratista manifieste lo que
a su derecho convenga.

233 Procedimiento de Rescisión Administrativa.

Una vez que se determine la existencia de una causal de rescisión
administrativa de conformidad con la Cláusula 23.1, la CNH deherá notificar al Contratista
por escrito la causal o causales que se invoquen para dar inicio al procedimiento de rescisión
administrativa: de manera que el Contratista manifieste lo que a su derecho convenga dentra
de los treínts (30) Días posteriores a la notificación del inicio del procedimiento de rescisión
administrativa. Transcurrido dicho plazo. la CNH contará con un plazo de hasta noventa (90)
Días para valorar los argumentos y pruebas que, en su caso, haga valer el Conuatista, La
resolución de rescindir el Contrato deberá estar aprobada por el pleno del órgano de gobierno
de la CNH, fundada. motivada y notificada oficialmente al Contratista.

$8 ÁREA CONTRACTUAL 8

Contrato No. CNI-RO2-4,02-A8.BG/2017

Si el Contratista solventa la causal de rescisión en que haya incurrido antes de
que la CNH emita la resolución respectiva, el procedimiento de rescisión administrativa
quedará sin cfecto. previa aceptación y verificación de la CNH y aplicando, en su caso, las
sanciones correspondientes conforme a lo dispuesto en el presente Contrato y la
Normatividad Aplicable.

La resolución que rescinda el presente Contrato tendrá efectos inmediatos y
no requerirá declaración judicial. Declarada la rescisión administrativa, las Panes celebrarán
el finiquito correspondiente para efectuar lo previsto en las Cláusulas 23.5 y 23,6.

La CNH deberá notificar a la Sccretaria de Energía, a la Secretaria de
Hacienda, a la Agencia y al Fondo sobre la declaración de rescisión administrativa el Dia
Hábil siguiente a que se haya emitido la resolución correspondiente.

Las controversias relativas a la rescisión administrativa se solventarán en
términos de la Cláusula 26.4,

23,4  Rescisión Contractual.

Además de las causales de rescisión administrativa previstas en la Cláusula
23.1. y de terminación anticipada previstas en la Cláusula 3.4. la CNH tendrá derecho a
rescindir este Contrato en los siguientes supuestos, siempre que el Contratista omita sanear
o llevar a cabo una acción directa y continua para remediar el incumplimiento
correspondiente dentro de los treinta (30) Dias de haber recibido la notificación de dicho
incumplimiento por parte de la CNH:

(a) El Contratista no presente las Garantías de Cumplimiento o no las
mantenga en vigor de conformidad con lo previsto en la Cláusula 17.1. o no mantenga en
vigor las Garantlas Corporativas de conformidad con lo previsto en la Cláusula 17.2 y sus
propios términos Sin Causa Sustificada:

(b) El Contratista o Garante: (i) se liquide o de cualquier otra forma cese
su existencia legal o corporativa, u (1) ocurra cualquier acontecimiento que conforme a las
leyes aplicables al Contratista o al Garante tenga un cfecto análogo a los mencionados Sin
Causa Justificada:

(c) El Contratista o Garante: (1) caiga en solvencia; (11) sea incapaz de
pagar sus deudas al vencimiento de las mismas: (111) solicite o acepte la imposición de un
administrador, liquidador o síndico respecto a sus propiedades o sus ingresos; (iv) inicie
cualquier procedimiento conforme a cualquier legislación para el reajuste o diferimiento de
sus obligaciones o de cualquier parte de las mismas: (v) solicite la quiebra. reorganización,
suspensión de pagos. disolución o liquidación. o (vi) realice o permita una cesión general o
un arreglo con o para el beneficio de sus acreedores; /

(d) El Conrreíísta infrinja cualquier disposición contenida en la Cláusula
33.2 Sin Causa Justificada. o ,

Ú

ON

59 ÁREA CONTRACTUAL £ ON D
Contrato No. ONH-R02-1.02-48.BG 2037

(e) Cualquies otro incumplimiento sustancial Sin Causa Justificada de las
obligaciones del Contratista conforme al presente Contrato.

Declarada la rescisión contractual. las Partes podrán sujerarse a lo previsto en
la Cláusula 26. con excepción de lo previsto cn la Cláusula 26.4.

Para efectos de esta Cláusula 23.4 se entenderá por:

Sin Causa Justificada: cualquier causa imputable de manera indubitable al
Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables a su alcance
para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas cn el
Contrato que implique la posible actualización de alguna de las causales de rescisión
contractual previstas en csla Cláusula 23.4.

235 Efectos de la Rescisión Administrativa o Rescisión Contractual.

En caso que la CNH rescinda este Contrato conforme a lo establecido en las
Cláusulas 23.1 0 23.4, se estará a lo siguiente:

(a) El Contratista deberá pagar a la Nación, a uravés del Fondo, cuando
corresponda las penas convencionales a que se refieren las Cláusulas 4.5 y 4.6 o. en su caso.
los daños y perjuicios que la Nación sufra como resultado directo e inmediato del
incumplimiento que dé lugar a la rescisión en términos de fa Nosmalívidad Aplicable,
computados a partir de gue se notifique la misma. según sea el caso:

(b) El Contratista ccsará todas las Actividades Petroleras un el Área
Contracual, excepto aquellas que sean necesarias para preservar y proteger los Materiales en
procesa de fabricación o terminados. y devolverá al Estado, a través de la CNH, el Área
Contractual en términos de lo establecido en este Contrato. Con la terminación de este
Contrato la propiedad de los Materiales construidos o adquiridos para ser utilizados en las
Actividades Petroleras pasará de forma automática a la Nación libre de gravamen sin cargo.
pago ni indemnización alguna conforme a lo establecido en las Cláusulas 13.1 y 13.2;

(c) Las Panes suscribirán el finiquito al que se refiere la Cláusula 23.6. El
Contratista únicamente tendrá derecho a recibir como pago por parte de la Nación el finiquito
establecido en dicha Cláusula 23.6, en caso que éste gencre un saldo en favor del Contratista.
y

(4d) El Contratista deberá cumplir con todas las obligaciones relativas a la

devolución del Área Contractual. incluyendo. sin limitar, las relacionadas con el Abandona
y entrega del Area Contractual conforme a lo previsto en la Cláusula 18,

23.6 Finiquito.

Sin perjuicio de lo establecido en la Cláusula 23.5, a más tardar seis (6) Meses
después de la terminación del presente Contrato por cualquicr motivo. o un caso que la CNH

E
pd /
eo] 60 AREA CONTRACTUALE |

uN
Contrato No, CNH-RO2-02-A8.RCi/2017

rescinda el Contrato. las Partes deberán suscribir un finiquito en el cual se harán constar los
seldos en favor y en contra respecto de las Contraprestaciones devengadas hasta la fecha de
terminación o rescisión del Contrato. Cuando las Panes no lleguen a un acuerdo sobre lo
anterior, podrán dirimir sus diferencias en términos de la Cláusula 26.5,

En caso de ser necesario, el finiguito considerará los ajustes o transacciones
Que se pacten para (inalizar las controversias que se hayan presentado durante la vigencia de)
Contrato.

CLÁUSULA 24.
SIÓN Y CAMBIO DE €

TROL

Para poder vender, ceder, transferir, trasmitir o de cualquier otra forma
disponer de todo o cualquier parte de sus derechos u obligaciones de conformidad con este
Contrato, que implique la Cesión del Control Corporativo y de Gestión o del Control de las
Operaciones del Contratista. deberá contur con la autorización previa de ta CNH en términos
de la Normatividad Aplicable.

El Contratista deberá notificar a la CNH de cualquier cambio en la esmuctura
de capital que no resulte en un cambio de Control de conformidad con esta Cláusula 24.1 y
de Ja Normatividad Aplicable.

24.2 Efectos de la Cesión o el Cambio de Control.

En caso que acurra una cesión de conformidad con la Cláusala 24.1:

(a) Si la cesión es por la totalidad del interés del Contratista cedente en
virtud del presente Contrato:

(1) El cedente continuará siendo solidariamente responsable del
cumplimiento de las obligaciones del Contratista conforme al presente Contrato que scan
incurridas o que se generen hasta la fecha de la cesión (pero quedará relevado de cualquier
responsabilidad de las obligaciones del Contratista que sean incurridas o que se generen
después de dicha fecha). y

(1) El cexionario será solidariamente responsable del cumplimiento de
todas las obligaciones del Contratista conforme a este Contrato. de manera independiente a
que dichas obligaciones hayan sido incurridas «e generadas con anterioridad a la fecha de la
cesión O posteriormente.

(b) Si la cesión es por solo una parte del interés del Contratista en virtud
del presente Contrato, tanto el cedente como el cesionario serán solidariamente responsables
del cumplimiento de las obligaciones del Coniratisw en vinud del presente Contrato, de

se 61 AREA CONTRACTUAL 8 ( AN

Conrato No. ONH-RO2-1.02-A8.BG/1017

manera independiente a que dichas obligaciones hayan sido incurridas o se generen con
anterioridad a la fecha de la cesión o posteriormente.

(c) Si la cesión es por menos de la totalidad de los intereses del Contratista
cedente en virtud del presente Contrato o si hav más de un cesionario, este Contrato deberá
ser modificado para reflejar que la participación del Contratista en este Contrato, a partir de
ese momento. será detentada por más de una Persona. Dicha modificación deberá cstar
basada cn el formato de contrato para la Explaración y Extracción de Hidrocarburos bajo la
Modalidad de Licencia que se utilizó para licitantes organizados en forma de consorcio en el
proceso de licitación internacional conforme al cual este Conirato se le asignó al Contratista.

En ningún momento deberán dejar de ser garantizadas las obligaciones del
presente Contrato.

24.3 Prohibición de Gravámenes.

El Contratista no impondrá o permitirá gué se imponga ningún gravamen o
restricción de dominio sobre los derechos derivados de este Contrato o sobre los Materiales
sin el consentimiento previo y por escrito de la CNH.

24.4 Invalidez.

Cualquier cesión o cambio de Contral del Contratista que se lleve a cabo un
contravención de las disposiciones de esta Cláusula 24 no tendrá validez y. por lo tanto, no
surtirá efectos entre las Partes.

El Contratista indemnizará y mantendrá libre de toda responsabilidad a la
CNH y cualquier otra Autoridad Gubernamental. incluido el Fondo, asi como a sus
empleados. representantes, asesores, directores. sucesores o cesionarios (y dicha obligación
sobrevivirá a la terminación por cualquier motivo del presente Contrato o en caso que ta CNH
rescinda el Contrato) con motivo de cualquier acción. reclamo. juicio. demanda, pérdid:
Costos. daños, perjuicios, procedimientos, impuestos y gastos. incluyendo honorarios de
abogados y costas de juicio. que surjan de o se relacionen con cualquiera de los siguientes:

(a) El incumplimiento de sus obligaciones conforme al presente Contrato,
en el entendido que en aquellos casos que exista una pena convencional. el monto de los
daños y perjuicios estará limitado al monto de la pena convencional de que se rate:

(b) Cualquier daño o lesión (incluyendo muerte) causada porel Contratista
o cualquier Subcontratista (incluyendo el daño o la lesión causada por sus representantes.
oficiales, directores. empleados. sucesores o cesionarios) 4 cualquier Persona (incluyendo.

/
62 AREA CONTRACTUALE [

Contrato No, CNT 1-R02-1.02-48.RG2017

sin limitación, a la CNH) o a la propiedad de cualquiera de dichas Personas que surja como
consecuencia de la realización de las Actividades Petrolcras;

(ce) Cualquier lesión o daño causado por cualquier Persona. que sufran los
empleados. representantes o invitados de) Contratista o de cualquier Subcontratista, o a la
propiedad de dichas Personas:

(d) Cualquier daño o perjuicio sufrido por pérdidas o contaminación
causada por e) Contratista o cualquier Subcontralista a los hidrocarburos o cualquier daño
causado a los recursos naturales y medio ambiente. incluyendo pero no limitado a: daña o
destrucción de los recursos hídricos. vida silvestre, océanos o a la atmósfera y cualesquiera
daños que puedan ser reconocibles y pagaderos conforme a la Normatividad Aplicable;

(e) Cualquier daño o perjuicio causada con motivo de alguna violación del
Contratista o cualquier Subcontretista a cualquicr derecha de propiedad intelectual, marca o
patente;

10) Cualquier incumplimiento a la Normatividad Aplicable por pane de)
Contratista o cualquier Subcontratísto, y

(8) Cualquier reclamo de cualquier empleado del Contratista o de
cualquier Subcomratista con base en leyes cn matesia laboral o de seguridad social,

Sin perjuicio de lo anterior, en ningún caso las Partes serán responsables del

Jucro cesante a partir de que la CNH notifíyue fa resolución de la rescisión del Contrato.

CLÁUSULA 26.
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

26.1 Normatividad Aplicable.

El presente Contrato se regirá e interpretará de conformidad con las leyes de
México.

26.2 Conciliación.

En cualquier momento las Partes podrán optar por alcanzar un acuerdo
respecio a las controversias relacionadas con el presente Contrato mediante un procedimiento
de conciliación ame un conciliador. El inicio de cste procedimiento será pre-requisito para
que las Partes puedan acudir ante arbitraje de conformidad con la Cláusula 26.5 e iniciará
cuando una de fas Partes invite a la otra y ésta acepte o rechace la invitación a la conciliación
dentro de los quince (15) Días siguientes al envio de la invitación. En caso que la Parte que ”

pretenda i r la conciliación no reciba respuesta. se considerará que ésta fue rechazada. ]
Las Partes acordarán el nombramiento del conciliador, a en su caso. podrán recurrir a la 1%

asistencia de una institución para su nombramiento. El procedimiento de conciliación se

63 ÁREA CONTRACTUAL £ ( N C

Comraio No. CNH-R02-1.02-48.8G/2017

seguirá conforme al Reglamento de Conciliación de la Comisión de las Naciones Unidas para
el Derecho Mercantil Inemacional. debiendo el conciliador ayudar a las Partes en sus
esfuerzos por lograr un arreglo de buena fe respecto a la controversia. En caso que
transcurridos tres (3) Meses de haber iniciado el procedimiento de conciliación no se haya
alcanzado un acuerdo. se considerará que las Partes acuerdan resolver las diferencias o
controversias en apego a la Cláusula 26.5 del presente Contrato, Lo anterior. sin perjuicio de
que cualquiera de las Partes pueda dar por terminada la conciliación y acudir al arbitraje en
cualquier momento.

El procedimiento establecido en esta Cláusula 26,2 no aplicará para la
rescisión administrativa de conformidad con lo establecido en el presente Contrato y en la
Normatividad Aplicable.

26.3  Reyuisitos del Conciliador y del Experto Independiente.

La persona física que sea nombrada como conciliador de conformidad con la
establecido en la Cláusula 26.2 o que seca nombrada como experto independiente de
conformidad con lo establecido en la Cláusula 23,2 deberá cumplir con los siguientes
requisitos:

El conciliador deberá tener por lo menos diez (10) Años de experiencia cn
conciliación con los conocimientos. experiencia y pericia para facilitar la comunicación entre
las Partes con respecto de la controversia, En tanto que el experto independiente deberá tenes
por lo menos cinco (5) Años de caperiencia en la materia objeto de la posible causal de
rescisión administrativa que corresponda.

En ambos casos, el conciliador o el experto independiente deberán: (3) ser
independicntes. imparciales y neutrales: (11) divulgar cualquier interés u obligación que esté
sustancialmente en conflicto con su designación y/o pueda perjudicar su actuación con
respecto a la controversia, y (ii) firmar un acuerdo de confidencialidad sobre cualquier
información provista por las Partes con relación a la controversia entre las mismas, de manera
previa a su nombramiento.

Ninguna persona fisica podrá ser nombrada como conciliador o experto
independiente si ésta: (1) es o ha sido en cualquier momento dentro de los cinco (5) Años
previos a su designación, un empleado de cualquiera de las Partes o de sus Filiales; (11) es o
ha sido en cualquier momento dentro de los tres (3) Años previos a su nombramiento, un
consultor o contratista de cualesquiera de las Partes o de sus Filiales. o bien (111) mantenga
cualquier mterés financiero significativo con cualquiera de las Partes.

Los honorarios del conciliador o del experto independiente deberán ser
cubiertos por igual entre las Partes.

Lo anterior sin perjuicio que cualquier persona fisica que cumpla todos los
requisitos previstos cn esta Cláusula 26.3 pueda ser nombrada como conciliador y experto
independiente en más de una ocasión.

64 ÁRLA CONTRACT aLel

Contrato No, CNH-RO2-1,02-A8.8G/2017

26.4 Tribunales Federales,

Todas las controversias cntre las Partes que de cualquier forma surjan o se
relacionen con las causales de rescisión administrativa previstas en la Cláusula 23.1. sin
perjuicio de lo previsto en la Cláusula 23.6 primer párrafo. deberán ser resueltas
exclusivamente ante los Tribunales Federales de México,

El Contratista podrá iniciar un procedimiento ante un tribunal arbitral. en
términos de la Cláusula 26.5. únicamente para que se determine la existencia de daños y
perjuicios y. en su caso. su cuantificación, que resulten de una causal o causales de rescisión
administrativa consideradas infundadas por los Tribunales Federales de forma definitiva.

26.5 Arbitraje.

Sin perjuicio de lo previsto en la Cláusula 26.4, cualquier otra controversia
que surja del presente Contrato o que se relacione con el mismo y que no haya podido ser
superada después de tres (3) Meses de haber iniciado el procedimiento de conciliación o que
éste hubiera sido rechazado por cualquiera de las Partes conforme a la Cláusula 26.2 deberá
ser resuelta mediante arbitraje conforme al Reglamento de Arbitraje de las Naciones Unidas
pasa el Derecho Mercantil Internacional. La ley sustantiva apticable será la estipulada en la
Cláusula 26.1 y las controversias deberán resolverse conforme a estricto derecho. El tribunal
arbitral se integrará par tres miembros, uno nombrado por la CNH, otro nombrado
conjuntamente por el Contratista. y el tercero (quien será el presidente) nombrado de
conformidad con el Reglamento de Arbitraje de las Naciones Unidas para el Derecho
Mercantil Internacional, en el emendido que: (1) la Parte demandante deberá nombrar a su
árbitro en la notificación de arbitraje y la Parte demandada tendrá hasta treinta (30) Días
contados a partir de que reciba personalmente la notificación de arbitraje para nombrar a su
árbitro, y (11) los dos árbitros nombrados por las Partes tendrán no menos de treinta (30) Días
contados a partir de la aceptación del nombramiento del árbitro designado por el demandado,
para designar, en consultas con las Panes. al árbitro que actuará como Presidente del tribunal.
Las Partes acuerdan que un caso de que (i) la Parte demandada no designe árbitro dentro del
plazo señalado; (ii) alguna de las Partes omita designar árbitro en los casos en los que resulte
necesario sustituir al árbitro designado en términos del Reglamento de Arbitraje de las
Naciones Unidas para el Derecho Mercantil Internacional, o (iji) en caso de haber desacuerdo
en la designación del Presidente del tribunal. el Secretario General de la Cone Permanente
de Arbitraje de La baya será la autoridad que los determine y resuelva lo conducente. El
procedimiento arbitral se conducirá en español. tendrá como sede la Ciudad de La Haya en
el Reino de los Paises Bajos y será administrado por la Corte Permanente de Arbitraje de La
Haya. Cada una de las Partes asumirá sus propios gastos y costos que deriven del arbitraje.

La ejecución del lauda o sentencia en materia de arbitraje deberá llevarse a
cabo en cumplimiento a lo dispuesto en la Convención sobre cl Reconocimiento y Ejecución
de las Sentencias Arbitrales Extranjeras y será obligatoria y firme para las Partes.

Salvo pacto en contrario. las Partes acuerdan que cl carácter del arbitraje será
confidencial, con excepción de aquellos aspectos que de conformidad con la Normatividad
Aplicable deban mantenerse públicos.

63 ÁREA CONTRACTUALE (A

|
Contrato No. CNI1-R02-1,02-48.8G/2017

26.6 Consolidación.

En caso que un arbilraje iniciado confarme a la Cláusula 26.5 y un arbitraje
iniciado conforme a lo previsto en el Anexo 2 involucren hechos o aspectos legales en común.
dichos arbitrajes serán. a solicitud de las Partes, consolidados y tratados como un solo
arbitraje. Dicha consolidación deberá ser solicitada al panel arbitral que se hubiera
constituido primero de conformidad con la Cláusula 26.5. En dicho caso se considerará que
el árbitro designado por cl Contratista fue también designado por el Garante, o viceversa, y
el árbitro seleccionado por la CNH para cualquiera de los paneles que hubiera sido
constituido primero. será considerado por la CNH para el arbitraje consolidado.

26.7 No Suspensión de Actividades Petroleras.

Salvo que la CNH rescinda el Contrato o por acuerdo entre las Partes, el
Contratista no podrá suspender las Actividades Petroleras mientras se resuelve cualquier
controversia derivada del presente Contrato,

26.8 Renuncia Via Diplomática.

El Contratista renuncia expresamente, en nombre propio y de todas sus
Filiales. a formular cualquier reclamo por la via diplomática respecto a cualquier asunto
relacionado con el presente Contrato.

26.9 Tratados Internacionales.

El Contratista gozará de los derechos reconocidos en Jos tratados
internacionales de los que el Estado sea pane.

Cualquier modificación a este Contrato deberá hacerse mediante el acuerda
por escrito de la CNH y el Contratista, y toda renuncia a cualquier disposición del Contrato
hecha por la CNH o el Contratista deberá ser expresa y constar por escrito.

CLÁUSULA 28.
CAPACIDAD Y DECLARACIONES DE LAS PARTES

28.1 Declaraciones y Garantías.

Cada Parte celebra este Contrarw en nombre propio y en su capacidad de
entidad legal facultada para contratar por si misma. y reconoce que ninguna Persona tendrá
responsabilidad u obligación del cumplimiento de sus obligaciones derivadas del presente
Contrato. la obligación solidaria prevista en e) numeral 22.3 de las Bases de Licitación y la
responsabilidad del Garante en vinud de la Garantía Corporativa. Igualmente. cada Parte
declara y garontiza a la otro Parte que: (1) tiene plena capacidad juridica para la cclebración

66 ÁREA CONTRACTUAL 8
Contra Na. CNI1-R02.J.02-48,8G/2017

y cumplimiento del presente Contrato; (ii) ha cumplido con todos los requerimientos y
obtenido todas las autorizaciones gubernamentales. corporativas y de cualquier otra
naturaleza necesarias para la celebración y cumplimiento del presente Contrato; (iji) este
Contrato constituye una obligación legal, válida y vinculante la cual puede hacerse valer en
su contra de acuerdo con los términos del mismo, y (iv) sus declaraciones en el preámbulo
de este Contrato son verdaderas.

28.2 Relación de las Partes.

Ninguna de las Partes tendrá la autoridad o cl derecho para asumir, crear o
comprometer alguna obligación de cualquier clase capresa o implícita en representación o en
nombre de la otra Parte. Ninguna disposición en este Contrato implicará que el Contrawsta.
sus empleados, agentes, representantes o Subcontratistas sean representantes de la CNH. El
Contratista será considerado en lodo momento como contratista independiente y será
responsable de sus propias acciones. las cuales estarán sujetas en todo mamento a lo previsto
en el presente Contrato y la Normatividad Aplicable.

CLÁUSULA 29.
DATOS Y CONFIDENCIALIDAD

29.1 Propiedad de la Información.

El Contratista deberá proporcionar a la CNH, sin costo alguno, la Información
Técnica que es propiedad de la Nación. La Nación también será psopictaria de cualquier
muestra geológica, mineral o de cualquier otra naturaleza. obtenida por el Contratista en las
Actividades Petroleras, las cuales deberán ser entregadas por el Contratista a la CNH con la
Información Técnica, inmediatamente después de que el Contratista haya concluido los
estudios y evaluaciones que haga al respecto, El original de dicha información deberá ser
entregado a la CNM de conformidad con la Normatividad Aplicable. El Contratista podrá
mantener copia únicamente para efectos del cumplimiento de sus obligaciones conforme al
presente Contrato.

No serán propiedad de la Nación los procesos por medio de los cuales el
Contratista hubiese generado la Información Técnica,

E) Contratista podrá usar la Información Técnica, sin costo alguno y sin
restricción. para cl procesamiento, evaluación, análisis y cualquiér otro propósito relacionado
con las Actividades Petroleras (pero no para Otro uso mi para su venta), en el entendido que
el Contratista deberá también entregar cuelquicr repone de los resultados de dicho
procesamiento. evaluación o análisis.

Nada de lo previsto en el presente Contrato limitará el derecho de la CNH de
usar. vender o de cualquier otra forma disponer de la Información Técnica, en el entendido
que la CNH no podrá vender ni haces del conocimiento de terceras Personas ninguna 1)
información que implique secreto industrial: una marca registrada. o cualquier otro derecho
de propiedad intelectual del Contratista regulado por la Ley Federal de Derechos de Autor.

67 ÁREA CONTRACTUAL 8 (1
Coniralu No. CNII-R02-1,02-A8.86/2017

la Ley de la Propiedad Industrial y los Tratados Intemacionales de los cuales México sea
parte.

29.2 Posesión y Uso de la Información Técnica.

El Contratista tendrá el derecho de poseer y utilizar la Información Técnica y
sus derivados por el término de la vigencia del presente Contrato con base en la licencia de
uso previamente otorgada por la CNH de conformidad con la Normatividad Aplicable.

29.3 Aprovechamiento de la Información Técnica resultado de las Actividades de
Reconocimiento y Exploración Superficial.

Previo cumplimiento de los requisitos y términos y condiciones previstos en
la Normatividad Aplicable, el Contratista tendrá derecho al aprovechamiento comercial de fa
información adquirida o interpretaciones derivadas de las actividades de Reconocimiento y
Exploración Superficial, asi como cualquier producto imermedio o linal gencrado o creado a
partir del uso, análisis o transformación de la Información Técnica de la cual no sea posible
inferir o recuperar directa o indirectamente la misma. la cual podrá incluir, de manera
enunciativa y no limitativa, procesados, seprocesados, interpretaciones y mapas.

De conformidad con la Nonnatividad Aplicable, cl derecho ol
aprovechamicnto comercial exclusivo subsistirá por un plazo máximo de doce (12) Años.

Concluido ef plazo anterior, el Contratista podrá continuar comercializando
los datos obtenidos por las actividades de Reconocimiento y Exploración Superficial. sin
exclusividad alguna e informando de cllo s la CNM de conformidad con la Normatividad
Aplicable.

294 — Información Públi

Sin perjuicio de lo previsto en la Normatividad Aplicable, salvo por la
Infosmación Técnica y la propiedad intelectual, toda la demás información y documentación
derivada del presence Contrato, incluyendo sus términos y condiciones. así como toda la
información relativa a los volúmenes de Hidrocarburos Praducidos, pagos y
Contraprestaciones realizadas conforme al mismo, serán considerados información pública.
Asimismo, la información que sea registrada por el Contratista en el sistema informático que
ponga a disposición cl Fondo para la determinación de Conmtraprestaciones. podrá ser
utilizada para cumplir con las obligaciones de transparencia existentes en la Normatividad
Aplicable siempre que no vulnere la confidencialidad de la Información Técnica ni la
propiedad intelectual.

29.5 Confidencialidad.
El Contratista no podrá divalgar Información Técnica a algún tercero sin el

apropiadas para asegurar que sus trabajadores, agentes, asesores, representantes, abogados,

[

previo consentimiento de la CNH. El Contralista tomará todas las acciones necesarios O A

68 ÁREA CONTRACTUAL E [

Comrate No. CNH+-R02-1,02-48.8(/2017

Filiales y Subcontratistas, así como los Irabajadores. agentes, representantes, asesores y
abogados de dichos Subcontratistas y de las Filiales del Contratista cumplan con la misma
obligación de confidencialidad prevista en el Contrato y la Normatividad Aplicable. Las
disposiciones de esta Cláusula 29.5 continuarán vigentes aún después de la terminación por
cualquier morivo del presente Contrato. o en caso que la CNH rescinda el Contrato, conforme
a la Normatividad Aplicable.

29.6 Excepción a la Confidencialidad.

Sin perjuicio de lo previsto cn la Cláusula 29.3, la obligación de
confidencialidad no será aplicable a la información que:

(i) Seu de dominio público y no haya sido hecha pública a traves del
incumplimiento del presente Contato:

(iy Haya sido obtenida con anterioridad a su divulgación sin violar alguna
obligación de confidencialidad:

(sii) Sea obtenida de terceros que tengan derecho a divulgarla sin violar una
obligación de confidencialidad:

(iv) Deba ser divulgada por requerimiento de leyes o requerimiento de
Autoridades Gubemamentales;

(v) Tenga que ser presentada para alegar lo que convenga a los imtercses de
las partes durante un procedimiento arbitral de conformidad con lo dispuesto por la Cláusula
26.5. siempre que la divulgación quede sujeta a las reglas de confidencialidad de dicho
procedimiento. y

(vi) El Contratista suministre a sus Filiales, subsidiarias. auditorus, asesores
legales, empleados o a las instituciones financieras involucradas en el presente Contrato en
la medida que sea necesaria para las Actividades Petroleras en el Área Contractual, en el
entendido que el Contratista será responsable de mantener la confidencialidad de tal
información y ascgurarse que dichas Personas mantengan la misma de conformidad con lo
dispuesto en este Contrato y en la Normatividad Aplicable.

Siempre que: (a) el hecho de no divulgarla sujetarla a] Contratista a sanciones
civiles, penales o administrativas, y (b) el Contratista notifique a la CNH con toda prontitud
la solicitud de dicha divulgación. En el caso a que sé refiere el inciso (iv) anterior. la CNA
podrá solicitar al Contratista que impugne ante los tribunales competentes la orden de
divulgación, en cuyo caso la CNH deberá cubrir cusiquier Costo generado por la
impugnación.

Los subincisos (a) y (b) de Ja presente Clñusula no serán aplicables a lo
dispuesto en el inciso (v) anterior.

69 ÁRLA CONTRACTUAL 8 (+

Contrato No, CNPI-RO2-1,02-A8.8G/2017

CLÁUSUL.
TABULADORES SOBRE LOS VALOR

30
PROMEDIO DE LA TIERRA

El Contratista deberá Mevar a cabo todas las gestiones necesarias y efectuar el
pazo de los tabuladores sobre los valores promedio de la tierra con los que llevará a cabo las
negociaciones a que hace referencia cl inciso (u) de la Cláusula 3.3 a partir de la Fecha
Efectiva.

CLÁUSULA 31.
NOTIFICACIONES

Todas las notificaciones y demás comunicaciones hechas en virtud de este
Contrato deberán ser por escrito y serán efectivas desde la fecha en que cl destinatario las
reciba:

A la CNH:

Av. Patriotismo No. $580. piso 2,
Colonia Nonoalco,

Benito Juárez. Ciudad de México,
C.P. 03700

A PANTERA:

Av. Ricardo Margain No. 440.

Oficina 1801, Planta Nivel 12 Torre Sofía
Cofonia Valle del Campestre.

San Pedro Garza García, Nuevo León.
C.P. 66263

o en cualesquiera otras direcciones. scgún cada Parte notifique a la otra en la manera que se

indica anteriormente.

CLÁUSULA 32,
TOTALIDAD DEL CONTRATO

Este Contrato es una compilación completa y exclusiva de lodos los términos
y condiciones que rigen el acuerdo entre las Partes con respecto al objeto del mismo y
reemplaza cualquier negociación, discusión, convenia o entendimiento sobre dicho objeto.
Sin perjuicio de lo establecido en el numeral 8.6 de la Sección 111 de las Bases de Licitación.
ninguna declaración de agentes. empleados o representantes de las Partes que pudiera haberse
hecho antes de la celebración del presente Contrato tendrá validez cn cuanto a la
interpretación de sus propios términos. Quedan incorporados formando parte indivisible e
integrante del presente Contrato, los siguientes Anexos:

da 70 ÁREA CONTRACTUAL E

Commato No. CNTERO2-1.02-48.BG2017

Anexo |: Coordenadas y Especificaciones del Área Contractual
Anexo 2: Madelo de Garantia Corporativa

Anexo 3: Procedimientos para Determinar las Contraprestaciones
Anexo d: Procedimientos de Contabilidad y de Registro de Costos
Anexo 5: Programa Minimo de Trabajo

Anexo 6-A: Carta de Crédito

Anexo 6-B: — Póliza de Fianza

Anexo 7: Procedimientos de Procura de Bienes y Servicios

Anexo 8: Procedimientos de Entrega de Información y Pago de
Conraprestaciones del Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo

Anexo 9: Inventario de Activos

Anexo 10: — Uso Compartido de Infraestructura

CLÁUSULA 33.
DISPOSICIONES DE TRANSPARENCIA

33.1 Acceso a la Información.

El Contratista estará obligado a entregar la información que la CNH requiera
con el fin de que ésta cumpla con lo previsto en el articulo 89 de la Ley de Hidrocarburos.
incluyendo aquella información a la que se refiere la Cláusula 29.2. a través de los medios
que para tal efecto cstablezca la CNH. El Contratista deberá cooperar con las Autoridades
Gubernamentales competentes en caso que se requiera divulgar dicha información en
términos de la Normatividad Aplicable.

332 Conducta del Contratista y Filiales.

El Contratista y sus Filiales declaran y garantizan que los directores.
funcionarios, asesores, empleados y persona) del Contratista y el de sus Filiales se sejetarán
a las disposiciones aplicables en maleria de combate a la corrupción.

El Contratista y sus Filiales declaran y garantizan que no han ofrecido o
entregado dinero o cualquier otro beneficio a un servidor público o u un tercero que de
cualquier forma intervenga en alguno o algunos de los actas dentro de este procedimiento de
contratación, a cambio de que dicho servidor público realice o se abstenga de realizar un acto
relacionado con sus funciones o con las de otro servidor público, con el propósito de obtener
o mantener una ventaja. con independencia de la reecpción de dinero o un beneficio obtenido.

Asimismo se abstendrán de realizar las siguientes conductas, de manera
general, ya sea directamente d a través de un tercero: /

a) Realizar cualquier acción u omisión que lenga por objeto a efecto

evadir los requisitos o reglas establecidos para obiener cualquier tipo de contratación o simule
el cumplimiento de éstos: ú

E n AREA CONTRACTUAL £

Contrato No. CNHM-K02.1.02-A8,8G/2017

b) Intervenir en nombre propio pero en interés de otra u Otras personas
gue se encuentren impedidas para participar en contrataciones públicas, con la finalidad de
obtener. total o parcialmente. los bencficios derivados de la contratación. o

c) Ostentar influencia a poder político sobre cualguicr servidor público
con el propósito de obtener para sí o para un tercero un beneficio o ventaja, con
independencia de la aceptación del servidor o de los servidores públicos o del resultado
obtenido.

Asimismo, el Contraíisto se asegurará que tanto ella como sus Filiales: (1) se
apegarán y cumplirán en todo momento con cualesquiera leyes y regulaciones anticorrupción
que sean aplicables, y (11) crearán y mantendrán controles internos adecuados para el
cumplimiento de lo previsto en esta Cláusula.

333 Notificación de la Investigación.

El Contratista deberá notificar a la CNH y a cualquier otra Autoridad
Gubernamental competente: (1) de manera inmediata a que tenga conocimiento, o que tenga
motivos suficientes para presumir, que ha ocurrido cualquier acto contrario a lo previsto en
la Cláusula 33.2. y (ii) dentro de los cinco (5) Días siguientes a que tenga conocimiento de
¿cualquier investigación o proceso iniciado por cualquier autoridad. mexicana o extranjera,
relacionado con cualquier supuesta infracción a lo dispuesto en esta Cláusula 33. Asimismo.
el Contratista deberá mantener informada a la CNH sobre el avance de la investigación y
proceso hasta su conclusión.

33,3 Conflicto de Interés.

El Contratista se compromerc a no incurrir en ningún conflicto de interés entre
sus propios intereses (incluyendo los de sus accionistas. Filiales y accionistas de sus Filiales]
y los intereses del Estado en cl trato con los Subcontratistas. clientes y cualquier otra
organización o individuo que realice negocios con el Contratista (sus accionistas, Filiales y
accionistas de sus Filiales) con respecto a las obligaciones del Contratista conforme al
presente Contrato.

CLÁUSULA 34.
COOPERACIÓN EN MATERIA DE SEGURIDAD NACIONAL.

Con el objeto de administrar los riesgos relacionados con la seguridad
naciona) o derivados de emergencias. siniestros o alteración del orden público. el Contratista
deberá brindar las facilidades que le sean requeridas por las autoridades lederales
competentes.

CLÁUSULA 35.
IDIOMA

El idioma del presente Contrato es el español. Todas las notificaciones, /
renuncias y otras comunicaciones hechas por escrito o de otra forma entre las Partes en

Ol nm ÁRLA CONTRACTUAL $

Contrato No. CNM-R02-1.02-AS.BG2017

relación con este Contrato deberán hacerse en español, Cualquier traducción del presente
Contsalo no será considerada oficial.

CLÁUSULA 36.
EJEMPLARES
Este Contrato se fuma en cuatro (4) ejemplares equivalentes con el mismo

significado y electo, y cada uno será considerado como un original.

EN TESTIMONIO DE LO CUAL, las Partes tirman este Contrato en la fecha mencionada
al principio del mismo.

POR LA “COMISIÓN NACIONAL DE POR “EL CONTRATISTA"
BIDROCARBUROS”

, A /

C. JUAN CARLOS//EPEDA MOLINA C. JAVIER ZAMBRANO GONZÁLEZ
¿] /  COMISIONAMO PRESIDENTE REPRESENTANTE LEGAL
Y PANTERA EXPLORACIÓN Y PRODUCCIÓN

2.2, S.A.PI. DE C.V.

C. MARTÍN ALVARE A
TITULAR DE LA UNÍDAD JURÍDICA

C. FAUSTO /Z. HERNANDEZ

TITULAR DE LIX UNIDAD DE /
ADMINISTRACIÓN TÉCNICA DE
ASIGNACIONES Y CONTRATOS

a ñ S
. |
dE 73 ÁREA CONTRACTUAL. 8 ( Ay Y
p y
Contrato No. UNM-R02-1.02-48.BG:2017

POR "LOS OBLIGADOS SOLIDARIOS"

YAA ea
USSELL DEAN AN IACKSON

REPRESENTANTE LEGAL
SUN GOD ENERGÍA DE MÉXICO, S.A. DE C.V.

UI

CIPABLO GARZA SADA*
eel ¿NTANTE LEGAL a.
JAGUAR EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS, S.A.P.J. DE

o 73 ÁREA CONTRACTUAL $ e

AS
Contrato No, CNH-R02-J.02.48,8(/2017

ANEXO 1

COORDENADAS Y ESPECIFICACIONES DEL ÁREA
CONTRACTUAL

Ed ÁREA CONTRACTUAL 8 ( IN

|
Contralo No. ONH-R02-1,02-A8.11G/2017

COORDENADAS Y ESPECIFICACIONES DEL ÁREA CONTRACTUAL

l. Coordenadas:
eN ar] piovincia | vértice | Oeste (Longitud) | Norte (Latitud)

4 97 53 307 24" 2830"
2 97553007 24% 28" 30"
3 9753 007 24% 26 00"
4 9757 30" 24726 00"
5 amero | 242430" |
6 97 52 00" 24% 24 30
7 9752 007 223307]
8 9751307 247231307
] ESE 2472209”
10 975100" 247 2200"
11 975100" 24% 21" 007
T 975030" 24721700"
13 975030" 24% 20 00%
14 975000" 24" 20' 00"

bs Burgos 15 — 97" 50' 00" 24% 19307
16 97" 49307 24" 1930"
17 974930" 2418" 007
18 97 49'00" 24:18" 007
19 97 49 00" 24% 17007
20 97 48" 307 2417-00"
21 97% 48' 30" 2445 00"
22 97* 53' 00” _24* 45' 00"
23 97* 53' 00" 24” 16' 30"
24 98" 00' 00” 24% 16" 307
25 98" 00' 00” 24% 30" 00"
26 98% 02 007 2473000"
27 98% 02 00” 243130"
28 975330" 24931730"

ho

AREA CONTRACTUAL 8
Contrato No. CNH-RO2-1,02-A8.DG/2017

o

Mapa:

Golro

de
México

>

Profundidad: Sin restricciones de profundidad.
Superficie aproximada en km”: 416.117 km?

9

E 3 ÁRLA CONTRACTUAL 8 (A (4
'

Y
Contrato No. ONH-R02-1.02-A8.8G:2017

ANEXO 2

MODELO DE GARANTÍA CORPORATIVA

>

o
f Ñ
ÁRIA CONTRACTUAL E E,

dg
y
Cantralo No. CNH-R02-L02-A8,BG/20) 7

GARANTÍA CORPORATIVA
SUSCRITA POR

[|
EN FAVOR DE

COMISIÓN NACIONAL DE HIDROCARBUROS

15] (a 2 ÁREA CONTRACTUAL K (

Coraato No. EN-RO2-1.02-A8,8G2017

CONTRATO DE GARANTÍA

Formato A
El presente Contrato de Garantía (la “Garantia””) se suscribe cl __ de de
por . una empresa organizada y existente conforme a las leyes de en

calidad de garante (el “Garante”). en favor de los Estadas Unidos Mexicanos, por conducto
de la Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en
adelanic. el “Beneficiario”. en relación can el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Licencia. de fecha __ de de suscrito entre
el Beneficiario por una parte, y XYZ por la otra, (según el mismo vaya a ser modilicado de

acuerdo con sus términos. el “Contrato”). Todos los términos escritos con mayúscula inicial
pero no definidos de otra forma en esta Garantía tendrán el significado que se les da a los
mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) El Garante, en este acto de manera subsidiaria e irrevocable, garantiza al
Beneficiario, el pago puntual de cualesquiera cantidades que XYZ deba pagar al Beneficiario
en virtud del Contrato. asi como el cumplimiento puntual y oportuno de todas y cada una de las
obli:ruciones de XYZ. de conformidad con el Contrato. hasta por el monto de XXXXXX
(XXXXXX) millones de dólares. Esta Garantia constituye una garantia de pago y de
cumplimiento y no meramente de cobranza, la cual deberá permanecer en pleno vigos y efecto
hasta que todas las obligaciones de XYZ garantizadas por la misma, sean pagadas o cumplidas
en su totalidad. sujeto a lo dispuesto cn la Cláusula 18.7 del Contrato y la cláusula 2 de esta
Garantía.

(b) La garantia de pago y cumplimiento dispuesta en esta Garantia
constituye una garantia continua y absoluta y deberá aplicarse a todas las obligaciones en virtud
del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la garantía del
Garante no será liberada, extinguida o de otra forma afectada por: (i) cualesquiera cambios en
el nombre, actividades autorizadas, existencia legal. estructura. personal o propiedad directa o
indirecta de XYZ: (ii) insolvencia, quiebra. reorganización o cualquier oro procedimiento
similar gue afecte a XYZ o a sus respectivos activos, o fili) cualquier Otro acto u amisión o
retraso de cualquier tipo de XYZ, el Beneficiario o cualquier otra Persona. La ganara cubrirá
especificamente obligaciones contenidas dentro del Contrato y por ningún motivo será
ejecutada por aquellas que deriven de responsabilidad extracontractual de cualquier índole a las
que le será aplicable la Normatividad Aplicable independientemente del contenido del Contrato
y de la Garantía.

tc) En la medida permitida por la Normatividad Aplicable, el Garante
conviene que, sin la noúificación y sin la necesidad de una confirmación, consentimiento o
garantía adicional de su parte, las obligaciones de XYZ aquí garantizadas podrán ser en
ocasiones. de conformidad con el Con(ratu. renovadas. ampliadas. incrementada, acelerados.
modificadas, relormadas, transigidas, renunciadas, liberadas o rescindidas. todo lo anterior sin
enero afectas la obligación del Garani conforme a esla Garantia.

a
3 ARIZA CONTRACTUAL £ On 3

4
Contrato No, CNH-R02-1,02-48.802017

(d) La Garantia aquí celebrada responde. como elemento determinante de la
voluntad del Beneficiario. al hecho de que e) Contratista respaldado aquí por el Garánte, cumplió
con los requisitos contenidos en el inciso (c) de la Cláusula 17.2 del Contrato a entera
satisfacción del Beneficiario y optó por delerminar el monto garantizado en términos del inciso
(a) de la presente Cláusula.

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de XYZ en relación con las obligaciones aqui
garantizadas, se recupere du o se reembolse por el Beneficiario o cualquier otra pane como
resultado de cualquier procedimiento de quiebra. insolvencia. reorganización o cualquier
otro.

CLÁUSULA 3 !
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza qué: (1) tiene plena capacidad
jurídica para la celebración y cumplimiento de csta Garantia: (31) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantía; (iii) ha oblenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y cumplimiento de esta Garantla, y (iv) esta
Garantía constituye una obligación legal. válida y vinculante de dicho Garante la cual puede
hacerse valer en su conlra de acuerdo con sus 1érminos.

CLÁUSULA 4
VALIDEZ

Si cualquies disposición de esta Garantia o la aplicación de la misma a
cualquier circunslancia se declara por cualquier motivo nula o no exigible, el resto de esta
Garantía y la aplicación de dicha disposición a Otras circunstancias no deberá verse afectada
por tal circunstancia.

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 26 le scrá aplicable a cualquier controversia derivada o relacionada con esta
Garantía. El Garante acepta que. a solicitud del Beneficiario. cualquier procedimiento arbitra)
en virtud de esta Garantía podrá consolidarse con cualquier otro que involucre hechos o
aspectos legales en común que hubjera sido iniciado en vinud del Contrato. Cuando haya

4 ÁREA CONTRACTUAL 8

Contrato No. CNH-K02-1.02-A8,8G,/2017

necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y. en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta.

(c) El Garante conviene en pagar todos los Costos. gastos y honorarios razonables
y documentados, incluyendo honorarios de abogados. en que el Beneficiario pueda incurrir
en la ejecución de esta Garantia.

CLÁUSULA 6
NOTIFICACIONES

Cualquies notificación u otra comunicación relacionada can esta Garantia debera du

hacerse por escrito y entregarse personalmente. por mensajería, por corjeo curtificado 0
registrado (o en una forma sustancialmente similar al correo) en la forma siguiente:

Sia la CNH:

SiaXYZ:

Si al Garante:

Cualquiera de las partes de esta Garantia podrá, mediante una notificación por escrito
a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las notificaciones.
Cualquier notificación u otra comunicación, deberá de considerarse que ha sido realizada al
momento de recepción por el destinatario. Todas las comunicaciones en relación con esta
Garantia dcberán ser en español.

CLÁUSULA 7
[DIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta Garantía
será únicamente para efectos de conveniencia y no será considerada para la interpretación de
la misma.

5 ÁREA CONTRACTUAL 8 |

A
ny
]

l/
Contrato No. CNM-RU12-,,02-A8.BG/2017

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares separados.
cada uno de las cuales cuando sea firmado y entregado se considerará un original, pero todos
los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento.

EN TESTIMONIO DE LO CUAL. las panes firman esta Garantía en la fecha
mencionada al principio de la misma.

L .

como Garante

Por:
Nombre:
Titulo:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
Como Beneficiario

Por:

Nombre:
Título:

: , in Ú á
E 6 ÁREA CONTRACTUALE [1/1 MS
Comraio No. ONH-KU2-1.02-AB.BG/2017

CONTRATO DE GARANTÍA

Formato B
El presente Contrato de Garantía (la “Garantía”) se suscribe el de _de
por . Una empresa orgunizada y existente conforme a las leyes de en

calidad de garante (cl “Garante”), cn favor de los Estados Unidos Mexicanos. por conducto
de la Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en
adelante, el Beneficiario”), en relación con el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Licencia, de fecha de de suscrito entre
el Beneficiario por una parte, y XYZ por la otra, (según el mismo vaya a ser modificado de
acuerdo con sus términos, el “Contrata”). Todos los términos escritos can mayúscula inicial
pero no definidos de otra forma en esta Garantía tendrán el significado que se les da a los
mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) El Garante, en este acto de manera subsidiaria e ierevocable, garantiza
al Beneficiario el pago total, puntual y completo de cualesquiera cantidades que XY Z deba
pagar al Beneficiario en virtud de] Contrato, así como el cumplimiento puntual y Oportuno
de todas y cada una de las obligaciones de XYZ, de conformidad con el Contrato. Esta
Garantía constituye una garantía de pago y de cumplimiento y no meramente de cobranza, la
cual deberá permanecer en pleno vigor y efecto hasta que todas las obligaciones de XYZ
garantizadas por la misma, sean pagadas o cumplidas en Su totalidad, sujeto a lo dispuesto
en la Cláusula 18.7 del Contrato y la cláusula 2 de esta Garantía,

(b) — La garantia de pago y cumplimiento dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en
virtud del Contrato cuando éstas se originen. Sín limitar la generalidad de lo anterior, la
garantía del Garamte no será liberada, extinguida o de owa forma afectada por: (i)
cualesquiera cambios cn el nombre, actividades autorizadas, existencia legal, estructura,
personal o propiedad directa o indirecta de XYZ: (11) insolvencia, quiebra. reorganización o
cualquier otro procedimiento similar que afecte a XYZ 0 a sus respectivos activos, O
cualquier otro acto u omisión o retraso de cualquier tipo de XYZ, el Beneficiario o cualquier
otra Persona. La garantia cubrirá especificamente obligaciones contenidas dentro del
Contrato y por ningún motivo será ejecutada por aquellas que deriven de responsabilidad
extracontractual de cualquier indole a las que le será aplicable el marco normativo
correspondiente independientemente de lo contenido cn el Contrato y en la Garantía.

(c) En la medida permitida por la Normatividad Aplicable. el Garante
conviene que, sin la notificación y sin la necesidad de una confirmación, consentimiento o
garantía adicional de su parte, las obligaciones de XYZ ayuí garantizados padrán ser en
ocasiones, de contormidad con el Contrato, renovadas, ampliadas. incrementadas,
aceleradas. modificadas, reformadas, transigidas, senunciadas, liberadas o rescindidas. lodo
lo anterior sin impedir o afectar la obligación del Garante conforme a esta Garantia.

7 ÁREA CONTRACTUAL £
Contrato No, CNJI-RO2-1,02-A8.90/2017

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en vinud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta cl punto en que. por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de XYZ en relación con las obliguciones aqui
garantizadas, se recupere de o se reembolsc por el Beneficiario o cualquier otra parte como
resultado de cualquier procedimiento de quiebra. insolvencia. reorganización o cualquier
otro.

CLÁUSULA 3 !
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad
jurídica para la celebración y cumplimiento de csta Garantía: (ii) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantia; (iii) ha abienido todas las autorizaciones corporativas y de
otra naruraleza necesarias para la celebración y cumplimiento de esto Gurantía. y (iv) esta
Garantía constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantia o la aplicación de la misma a
cualquier circunstanesa se declara por cualquicr motivo nula o no exigible. el resto de esta
Garantia y la aplicación de dicha disposición a atras circunstancias no deburá verse afectada
por tal circunstancia.

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

(a) Esta Garanúa se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 26 le será aplicable a cualquier controversia derivada o relacionada con esta
Garantia. El Garante acepía que. a solicitud del Beneficiario. cualquier procedimiento arbitral
en virtud de esta Garantia podrá consolidarse con cualquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciado en virtud del Contrato. Cuando haya
necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
_y, en su caso el Contratista y cualquier otro garante. nombrarán a uno en forma conjunta.

razonables y documentados, incluyendo honorarios de abogados. en que el Beneficiario
pueda incurrir en la ejecución de esta Garantía.

8 ÁREA CONTRACTUAL 8 (

Á

ñ
(c) El Garante conviene en pagar todos los Costos, gastos y me Y

Contrato No, CNH-RO02-1,02-A8,11G/2017

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantia
deberá de hacerse por escrito y entregarse personalmente. por mensajeria. por corro
certificado o registrado (o en una forma sustancialmente similar al correo) en la forma
siguiente:

Sia la CNH:

Sia XYZ:

Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por
escrita a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas Jas
notificaciones. Cualquier nalificación u Otra comuni . deberá de considerarse que ha
sido realizada a) momento de recepción por el destinatario. Todas las comunicaciones en
relación con esta Garantía deberán ser en español.

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta
Garantía será únicamente para efectos de conveniencia y no será considerada para la
interpretación de la misma.

CLÁUSULA 8

Esta Garantía podrá ser firmada por Jas partes de la misma cn ejemplares /

separados. cada uno de las cuales cuando sca firmado y entregado se considerará un osiginal, A
puro todos los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento. 4 y
Á di
9 ÁREA CONTRACTUAL 8/ N xx
Contrato No, CNH-R02-.02-48.BG/2017

EN TESTIMONIO DE LO CUAL, los partes firman esta Garantía en la
fecha mencionado al principio de la misma.

.

como Garante

Por:
Nombre:
Título:

CONVIENE Y ACEPTA: Y
COMISIÓN NACIONAL DE HIDROCARBUROS
Como Beneficiario /

Por:
Nombre:
Titulo:

y

j

o 10 ÁREA CONTRACTUAL 8 Mn U
Contrato No. CNH-RO2-1.02-A3.8G/2017

ANEXO 3

PROCEDIMIENTOS PARA DETERMINAR LAS )
CONTRAPRESTACIONES

2 . eN )
ÁREA COMTRACTUAL £ ( '2N y
1%)
Contrato No. CNI-RO2-L02-48.86/2017

PROCEDIMIENTOS PARA DETERMINAR LAS CONTRAPRESTACIONES

El presente Anexo establece los ténminos y condiciones bajo los cuales deberá realizarse el
cálculo y pago de las Contraprestaciones aplicables a este Contrato para cualquier Mes
durante la vigencia del mismo, de conformidad con lo previsto en la Ley de Ingresos sobre
Hidrocarburos vigente al momento del fallo por el que se adjudicó el Contrato.

l. Precio Contractual

1.3. El Precio Contractual para cada tipo de Hidrocarburo será determinado con base
en lo previsto en la Ley de Ingresos sobre Hidrocarburos, conforme al
procedimiento establecido en este Anexo 3.

1.2 Para cada Período se calcularán las Contraprestaciones considerando el Precio
Contractual de cada tipo de Hidrocarburo, que se determinará de acuerdo con los
criterios establecidos en este Anexo 3.

1.3, — Para los efectos de cste Anexo 3 se entenderá por / cl subindice correspondiente
al Perlodo. En el caso que las Actividades Petroleras se realicen en un Perlodo
que no comprenda el Mes completo. el Periodo será el númcro de Dias que
efectivamente operó este Contrato.

14. El Precio Contractual del Perrólco se determinará por Barril conforme a lo
siguiente:

(a) En caso que, duranle el Periodo, el Contratista comercialice al menos el
cincuenta por ciento ($0%) del volumen de Petráleo producido en el Área
Contractual y medido en los Puntos de Medición cn el Periodo, con base en
Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se
determine por Reglas de Mercado), cl Precio Contracwal del Petróleo en el
Periodo cn e) que se registre la comercialización será igual al precio de venia
promedio observado. ponderado por el volumen que en cada caso
corresponda, al que el Contratista haya realizado o comprometido la
comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una
Filial o parte relacionada, que sea a su vez comercializado a Un tercero sin
algún tratamiento o procesamiento intermedio, el precio de venta y el
volumen correspondientes a la transacción de la Filia) o parte relacionada con
el tercero podrán ser considerados en cl cálculo del Precio Contractual del
Petróleo en el Períado.

(b)  Sial finalizarel Periodo correspondiente no se ha registrado comercialización / NW -
bajo Reglas de Mercado por parte del Contratista, de al menos el cincuenta
por ciento (50%) del valumen de Petróleo producido en el Área Contractual
y medido cn los Puntos de Medición en el Periodo. el Precio Contractual del

ÁRLA CONTRACTUAL E

Contrato No. UNEI-RO2-1,02-48.80/2017

Perrólco se calculará a través del uso de la fórmula correspondiente. en
función del grado API y contenido de azufre correspondiente al Petrálco
extraido en el Área Contractual en el Periodo. Lo anterior considerando los
precios para los crudos marcadores Light Lonisiana Sweet (LLS) y Brent,
publicados en el Período por una compañía internacional especializada en la
publicación de información de referencia sobre precios. de acuerdo a lo
siguiente:

i. — Siel Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Petróleo producido en el Árca Contractual y medido en los
Puntos de Medición en el Periodo. el Precio Contractual del Petróleo será
el promedio de los precios calculados a través del uso de la fórmula
correspondiente a la fecha de cada operación de comercialización.
utilizando los precios de los marcadores de dicha fecha o, en caso de no
existir. cl último valor publicado anterior a la fecha de la transacción.
ponderado de acuerdo con el volumen involucrado en cada transacción
realizada en el Periodo.

ti, Si no se realizó comercialización, debido a yue el volumen de Petróleo
producido en el Periodo y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad o custodía del Contratista, el Precio
Contractual del Petróleo se calculará a través del uso de la fórmula
correspondiente. considerando cl promedio simple de los precios de los
marcadores durante cl Periodo.

Las fórmulas para calcular el Precio Contractual def Petróleo referidas son:

Grado API del Petróleo
crudo extraído en cl Área
Contraciual

Fórmula aplicable para la determinación del Precio
Contractual del Petróleo

API < 21.0% PCp, = 0.468 : LLS, + 0.524 - Brent, — 4.630 :$

21.0% < API < 31.19 PCr. = 0.387 : LLS, + 0.570 Brent, — 1.625: 5

31.1% < API < 39,0% PCr: = 0.263 : LLS, + 0.709 - Brent, — 1.574: 5

39.0% < API PCp, = 0,227 LLS, + 0,749 Brent,

Donde:

PCp, = Precio Contractual del Petróleo en el Perlodo £.

API= Parámetro de ajuste por calidad. utilizando cl promedio ponderado de ]
Grados API del Petráleo producido en el Área Contractual en el Periodo t.

LLS,= Precio promedio de mercado del Crudo Lighi Louisiana Sweel (LLS) Ú -
en el Periodo 1. |

Brent,= Precio promedio de mercado del Crudo Brent en el Periodo e. :

3 ÁREA CONTRACTUAL E

Contrato No. CNII-R02-1.02-A8.4G2017

S= Parámetro de ajuste por calidad, utilizando cl valor del porcentaje
promedio ponderado de azufre en el Petróleo producido en el Area
Contractua) considerando dos decimales (por ejemplo. si es 3% se utilizo
3.00).

Las fórmulas para determinar cl Precio Contractual podrán ser actualizadas
en cste Contrato para reflejar los ajustes estruciurales cn el mercado de los
Hidrocarburos. con base en la información que la Secretaría de Hacienda
publique en el reporte anun! al que se refiere el articulo 5 de la Ley de Ingresos
sobre Hidrocarburos. En dicho reporte se establecerán los claves de
identificación de los precios de los crudos marcadores LLS y Bren!. En caso
que los precios de los erudas marcadores LLS y Bren dejen de ser publicados,
la Secretaría de Hacienda establecerá una nueva fórmula considerando otros
crudos marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta del Petróleo se determine con base en un precio regulado. se
podrá utilizar cl precio de dicha transacción para la determinación del Precio
Contractual sujeto a las reglas aplicables a los precios de transferencia
establecidas en el Anexo 4.

En caso que en el mercado exista un Lipo de Petróleo que presente las mismas
características de calidad (mismos grados API y mismo contenido de azufre)
que el Petróleo producido en el Árca Contractual durante el Período
correspondiente, el Precio Contractual del Petróleo a cmplear conforme este
inciso (b). podrá ser calculado considerando el precio de mercado del Petróleo
referido que sea libre a bordo (Free on board/*FOB”). en sustitución del
valor estimado a través de la fórmula correspondiente.

Para efectos del párrafo anterior, cl Contratista deberá presentar la
documentación con información verificable, publicada en el Período por una
compañla internacional especializada en la publicación de información de
referencia sobre precios. que demuestre que el tipo de Petróleo propuesto
posee los mismos grados API y mismo contenido de azufre que el Petróleo
producido en el Área Contractual. conforme las mediciones que realice la
CNH en e) Perlodo.

(c) En caso que el Precio Contractual del Petróleo en el Periodo inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a
través de las fórmulas establecidas en el inciso (b) de este numeral, y que
durame el Período de que se trate exista comercialización de Petróleo con Na
base en Reglas de Mercado por parte del Contratista conforme al inciso (a) de j V
este numeral, e) Precio Contractual del Petróteo en el Periodo se determinará
conforme a la siguiente fórmula, siempre que la diferencia entre el precia Y
estimado por la fórmula y el precio observado en la comercialización de

( ]

4 ÁREA CONTRACTUAL 8 NA 6)
|

Contrata No, CNII-RO2-1,02-38.140/2017

Petróleo con base en Reglas de Mercado en el Periodo £ sea menor o igual al
cincuenta por ciento (50%) del precio observado:

PreciOcomerciatización  DI29V Por — E AV Cri
PO) —
: VPr;
Donde:
PC» ¿ = Precio Contractual de) Pelsóleo en el Periodo £.

PreciOcamerciatización, = Precio observado en la comercialización de
Petróleo con base en Reglas de Mercado en el Periodo £.

EL VPp¿-¡ =Sumatoria del volumen de producción del Petróleo registrado
en el Punto de Medición en las Periodos £, 1 — 1 y en su caso, 1 — 2,

2% YC» e-¡"Sumatoria del Valor Contractual del Petróleo en el Período £ =
1. y en su cuso. £ — 2,

VPp,= Volumen de producción de Petróleo registrado en cl Punto de
Medición en el Período E.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado cn la comercialización de Petróleo con base en Reglas de Mercado
en el Período t sea superior al cincuenta por ciento (30%) del precio
observado. el Precio Contractual del Petráleo en el Período se determinará de
la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, c)
Precio Contractual seri:

PC», = PreciOcomercialización, % 1-5

Si el precio estimado por la fórmula es menor al precio observado. el
Precio Contractual será:

PCp, = PreciOcomerciatización X0-5

Cualquier variación en el Valor Contractual del Petróleo producido en ul
Periodo inmediato anterior o en los dos Períodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (c) y el precio observado bajo Reglas de Mercado,
podrá sur solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes gue determine la Secretaria de Hacienda. como parte de sus /

alribuciones de verificación, conforme lo establecido en el numeral 4.4 de / W
este Anexo 3.

$ AREA CONTRAUTUALE /
(

Contraja No. CN -RO2-1.02-A8.8G/2017

(4) Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del
Petróleo, el Contratista deberá huber comunicada previamente al cierre del
Periodo. las características relevantes de la comercialización realizada.
incluyendo los aspectos para determinar el precio aplicable con base en
Reglas de Mercado. Independicntemente de lo anterior. el Contmtista deberá
reportar los ingresos totales, el volumen de Petróleo y el precio promedio
ponderado que oblenga, derivados de la comercialización del Petróleo que le
corresponda como Contraprestaciones.

ia

El Precio Contractual de los Condensados se determinará por Barril conforme a
lo siguiente:

(a) En caso que, durante cl Periodo. el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Condensados producido en el
Area Contractual y medido en los Puntos de Medición en el Periodo, con base
en Ruglas de Mercado o exista el compromiso de dicha comercialización.
incluyendo contratos de venta de largo plazo en los que el precio se derermine
por Reglas de Mercado, el Precio Contractual de los Condensados en el
Periodo en el que se registre la comercialización será igual al precio de venta
promedio observado. ponderado por cl volumen que en cada caso
corresponda. al que cl Contratista haya realizado o comprometido la
comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una
Filial o parte relacionada. que sea a su vez comercializado a un tercero sin
algún tratamiento O procesamiento intermedio, el precio de venta y el
volumen correspondientes a la transacción de la Filial o parte relacionada con
el tercero podrán ser considerados en el cálculo del Precio Contractual de los
Condensados en el Periodo.

(b) Si al finalizar el Periodo correspondiente, no se ha registrado
comercialización bajo Reglas de Mercado por pane del Contratista. de al
menos el cincuenta por ciento (50%) del volumen de Condensados producido
en el Árca Contractual y medido en los Puntos de Medición en cl Período. el
Precio Contractual de los Condensados se calculará considerando el precio
promedio para el crudo marcador Brent publicado en el Periodo £ por una
compañía internacional especiatizada cn la publicación de información de
referencia sobre precios, de ucuerdo a lo siguiente:

i. Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Condensados producido en el Area Contractual y medido en
los Puntos de Medición en el Período. el Precio Contractual de los
Condensados será el promedio de los precios calculados mediante
fórmula a la fecha de cada operación de comercialización o. en caso de
na existir, el último valor publicado anterior a la fecha de la transacción,
utilizando los precios del esudo marcador de dicha techa. ponderado de

6 ÁREA CONTRACTUAL KR

Copirato No, ONJI-RO2-.02-48.BG/2047

acuerdo al yolumen involucrado en cada transacción realizada en el
Perlodo.

li Si no se realizó comercialización debido a que el volumen de
Condensados producido en el Perioda y registrado en el Punto de
Medición sc mantuvo almacenado bajo la propiedad o custodia del
Contratista, ef Precio Contractual de los Condensados se calculará 8
través del uso de la fórmula correspondiente, considerando cl promedio
simple del precio del marcador durante el Periodo.

La fórmula para calcular el Precio Contractual de los Condensados es:

PCc, = 0.815Brento, — 1.965

Donde:

PCc; = Precio Contractual de los Condensados en cl Periodo /.
Brentp = Precio del Crudo Brent en el Periodo t.

La fórmula para determinar el Precio Contractual podrá ser actualizada cn
este Contrato para reflejar los ajustes estructurales en el mercado de los
Hidrocarburos, con base en la información que la Secretaría de Hacienda
publique en el reporte anual al que se refiere el articulo 5 de la Ley de Ingresos
sobre Hidrocarburas. En dicho reporte se establecerá la clave de
identificación del precio del crudo marcador Brent.

En caso que el precio del crudo marcador Brent deje de ser publicado. ta
Secretaria de Hacienda establecerá una nueva fórmula considerando otro u
atros marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta de los Condensados se determine con base en un precio
regulado, se podrá utilizar el precio de dicha transacción para la
determinación del Precio Contractual sujeto a las reglas aplicables a los
precios du transterencia establecidas en el Anexo 4.

(c) En caso que el Precio Contractual de los Condensados en cl Período
inmediato anterior o en los dos Periodos inmediatos anteriores haya sida
determinado a traves de la fórmula establecida en el inciso (b) de este
numeral, y que durante el Período de que se trate exista comercialización de
Condensados con base en Reglas de Mercado por parte del Comratista
conforme al inciso (a) de este numeral, el Precio Contraclual de los f
Condensados en el Periodo se determinará conforme a la siguiente fórmula, /
siempre que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de los Condensados con base en Reglas d

7 ARA CONTRACTUAL E Mn
AS

Contrato No, CNFH-RO2-1

-A8,BG/017

Mercado en el Periodo £ sea menor o igual al cincuenta por ciento ($0%) del
precio observado:

í 102 2
PreciOcomerciatización X Eieo V Peer Dj V Cee)
VPe;

Ple. =

Donde:

PC£.. = Precio Contractual de los Condensados en el Perlodo t.
PreciOcomerciatiración, = Precio observado cn la comercialización de
Condensados con base en Reglas de Mercado en el Período c.

ENEVP¿,.. = Sumatoria del Volumen de Producción de Condensados
registrado en el Punto de Medición en los Periodos t. £ — 1 y en su caso. E —
2.
EJ% VC¿,-, = Sumatoria del Valor Contractual de los Condensados en el
Períado £ — 1, y en su caso. L— 2.

VP¿¿= Volumen de Producción de Condensados registrado en el Punto de

Medición en el Periodo £.

En caso que la diferencia entre el precio estimado por la Fórmula y el precio
observado en la comescialización de Candensados con base en Reglas de
Mercado en cl Perlodo £ sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual de tos Condensados en el Perlado se
determinará de la siguiente forma:

3. Si el precio estimado por la fórmula es mayor al precio observada. el
Precio Contractual será:

PCc: = PreciOcomerciatización, 1-5

ii. Si el precio estimado por la fórmula es menor al precio observado. el
Precio Contractual será:

PC¿, = PreciOcomerciatización, 0.5

Cualquier variación en el Valor Contractual de los Condensados producidos
en el Período inmediato anterior o en los dos Periodos inmediatos anteriores.
que persista considerando la determinación de) Precio Contractual conforme
lo establecido en este inciso (c) y el precio observado bajo Reglas du
Mercado, podrá ser solventada dentro de los Lres (3) Perlodos subsecuentes a
través de ajustes que determine la Secretaria de Hacienda. como parte de sus r
atribuciones de verificación, conforme lo establecido en el numeral 4.4 de
este Anexo 3.

(d) Para que el precio que resulte de la comercialización realizada por parte

$ ÁREA CONTRACTUALE /T,

1,6

(a)

(b)

(c)

Contrato No, CNH-R0241.02-48.801/2017

Contratista sea considerado en la desrerminación del Precio Contractual de los
Candensados, el Contratista deberá haber comunicado previamente al cierre
del Periodo las caracteristicas relevantes de la comercialización realizada,
incluyendo los aspectos para determinar el precio aplicable con base en
Reglas de Mercado. Independientemente de lo anterior, el Contratista deberá
reportar los ingresos totales, el volumen de Condensados y el precio promedio
ponderado que obtenga, derivados de la comercialización de los Condensados
que le correspondan como Contraprestaciones.

El Precio Contractual del Gas Natural y de sus componentes se determinará, por
separado, por unidad calórica (millón de BTU) conforme a lo siguiente:

El Precio Contractual del Gas Natural considerará, en la proporción que
corresponda. el valor unitario y el volumen gue corresponda a la
comercialización del Gas Natural (metano) y de cada uno de sus otros
componentes (etano, propano y butano).

En caso que, durante el Periodo. el Contratista comercialice ol menos el
cincuenta por ciento (50%) del volumen de Gas Natural producido en el Área
Contractual y medido en los Puntos de Medición en el Período, con base en
Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se
determine por Reglas de Mercado), el Precio Contractual del Gas Natural en
el Periodo en el que se registre la comercialización será igual al precio de
venta promedio observado, ponderado por la equivalencia calórica en
millones de BTU del volumen que en cada caso corresponda, al que el
Contratista haya realizado o comprometido la comercialización.

En el caso de cualquier volumen que cl Contratista venda a una Filial o parte
relacionada. que sea an su vez comercializado a un tercero sin algún
tratamiento O procesamiento intermedio, el precio de venta y el volumen
correspondientes a la transacción de la Filial o parte relacionada con el tercero
podrán ser considerados en c) cálculo del Precio Contractual del Gas Natural
en el Periodo.

Si al finalizar el Perfodo correspondiente el Contratista comercializó menos
del cincuenta por cienta (30%) del volumen de Gas Natural producido en cl
Área Contractual y medido en los Puntos de Medición en el Periodo con base
en Reglas de Mercado, el Precio Contractual del Gas Natural será el promudio
de los precios que fije la Comisión Reguladora de Energía para cl punto en el
que el Gas Natural producido al amparo de este Contrato ingrese un cl Sistema
de Transporte y Almacenamiento Nacional Integrado a la fecha de cada
opcración de comercialización o, en caso de no existir. el último valor

publicado anterior a la fecha de la transacción. ponderado por la 'ramscción, A

l

calárica en millones de BTU del volumen involucrado en cada transacción ¡A

realizada en el Periodo.

9 ÁREA CONTRACTUAL Á
Cantralo No, CNH-RO2-1,02-A8.RG/2017

En caso que la comercialización se realice con partes relacionadas o que cl
precio de venta del Gas Natural o de alguno de sus componentes se determine
con base en un precio regulado. se podrá unilizar cl precio de dicha transacción
para la determinación del Precio Contractual sujeto a las reglas aplicables a
los precios de transferencia establecidas en el Anexo 4.

(d) En caso que el Precio Contractual del Gas Natural en el Período inmediato
anterior o en los dos Periodos inmediatos anteriores hayan sido determinados
a través de Ja fórmula establecida en el inciso (c) de este numeral, y que
durante el Período de que se trate exista comercialización del Gas Natural con
base en Reglas de Mercado por parte del Contratista conforme al inciso (b)
du este numeral, el Precio Contractual del Gas Natural en el Periodo se
determinará conforme a la siguiente fórmula. siempre que la diferencia entre
el precio estimado por la fórmula y el precio observado en la comercialización
de Gas Natural con base en Reglas de Mercado en el Periodo £ sea menor o
igual al cincuenta por ciento (50%) del precio observado:

5 162 162
PreciOromercialización: X Lio Port Ej V Cc,
VPes

Pla =

Donde:

PCc.: = Precio Contractual del Gas Natural en el Periodo £.
PreciO comercialización, = Precio observado en la comercialización de Gas
Natural con base en Reglas de Mercado en el Período £.

AV Pri =Sumatoria del Volumen de Producción de Gas Natural

registrado en el Punto de Medición en los Periodos t. t — 1 y en sucaso. t —
2.

NA VC¿:-) Sumatoria del Valor Contractua) de Gas Natural cn el Período
t— 1, y en su caso, E— 2,

VP¿,= Volumen de Producción de Gas Natural registrado en el Punto de
Medición en el Período t y expresado en su equivalencia calórica en millones
de BTU. según se trate de Gas Natural (metano) o de cada uno de los
componentes que lo constilayen (etano, propano y butano) en la proporción
que corresponda.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Gas Natural con base en Reglas de
Mercado en el Periodo £ sca superior al vincuentea por ciento (50%) del precio
observado, el Precio Contractual del Gas Narural en ul Período se determinará
de la siguiente forma:

10 ÁREA CONTRACTUALK ( 0
(e)

Cunirato No. CNIH-RO2-L02.A8,8G/2017

i. Sí el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

PCg1 = PreciOcomesciatización; X1.5

ii. Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será:

PCG. = PreciOcomerrtatización, 0.5

Cualquier variación en el Valor Contractual del Gas Natural producido en el
Perfodo inmediato anterior o en los dos Periodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (d) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Periodos subsecuentes a través de
ajustes que determine la Sccrctaria de Hacienda. como parte de sus
auribuciones de verificación, conforme lo establecido en el numeral 4.4 de
este Ánexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sca considerado en la determinación del Precio Contractual del
Gas Natural, el Contratista deberá haber comunicado previamente al cierre
del Periodo las características relevantes de la comercialización realizada
incluyendo los aspectos para determinar el precio aplicable con base en
Reglas de Mercado. Independientemente de to anterior, el Contratista deberá
reponar los ingresos totales, el volumen de Gas Natural y el precio promedio
ponderado que obtenga. derivados de la comercialización del Gas Natural que
le correspondan como Contraprestaciones.

En cada Periodo. en el caso de ventas de Hidrocarburos por parte del Contratista
que no scan libres a bordo (Free on board/"FOB”) en el Punto de Medición, el
Precio Contracwal en el Punto de Medición será cl equivaleme, en Dólares por
unidad de medida respectiva. de los ingresos netos observados recibidos por la
comercialización de cada tipo de Hidrocarburo. considerando los costos
necesarios observados de transporte. Almacenamiento. logística y todos los
demás costos incurridos para el traslado y comercialización de Hidrocarburos
entre el Punto de Medición y el punto de venta. dividido entre el volumen de
Perróleo crudo. Condensados y Gas Natural, según sea el caso, medido en el
Punto de Medición.

En estos casos. el Precio Contractual del Periodo se ajustará considerando una
reducción al valor establecido conforme los numerales 1.4 a 1.6 de este Ancxo.
Dicha reducción será igual al resultado de dividir el costo total de transporte.
Almacenamiento y logística incurrido para cada tipo de Hlidrocarburo y
reportado durante el Período entre el volumen de Hidrocarburos medido y el
registrado en el Periodo,

mM AREA CONTRACTUAL 8/

(a)

(b)

(0)

(d)

(e)
(A
1.10,

Contrato No. CNH-K02-1.02-A8.BG6/2017

Para lo establecido en el numeral 1.7 anterior se considerarán únicamente los
costos que sean justificadamente necesarios, incluyendo la contratación de
servicios e infracstructura de transporte. Almacenamiento, vratamienta,
acondicionamiento, procesamicnto, licucfacción (en el caso del Gas Natural),
comercialización y seguros.

En caso que el precio observado en la comercialización corresponda a un
producto que resulte de acondicionar los Hidrocarburos Netos producidos en el
Area Contractual con otros Hidrocarburos mediante la mezcla de ambas
corrientes de Hidrocarburos. el Precio Contractual deberá reflejar el valor que
corresponda al volumen de Hidrocarburos Netos producidos en el Área
Contractual, considerando el costo de los otros Hidrocarburos que se adquieran
para dicho acondicionamiento. El registro de información relativa al Precio
Contractual deberá acompañarse de la documentación soporte relacionada con
la comercialización y con la adquisición de dichos otros Hidrocarburos. así como
la documentación correspondiente a la metodologia para distribuir el valos entre
los Hidrocarburos utilizados para componer el producto comercializado.

En cualquier caso, los costos a que se refiere este numeral deberán ajustarse a
las Reglas de Mercado. En caso que tos costos mencionados resulten de acuerdos
con panes relacionadas. se deberán seguir las reglas relativas a los precios de
rransferencia establecidas en el Anexo d. Los costos a que hace referencia este
numeral serán sujetos de los actividades de verificación que corresponden a la
Secretaria de Hacienda.

No se incluirán entre los costos necesarios de transporte, Almacenamiento y
logística a que hace referencia el numeral 1.7 de este Anexo. los siguientes:

Los costos par el servicio de comercialización o costos financieros asociados
a la cobertura de dichos Hidrocarburos;

Intereses u otros costos osaciados al financiamiento de las actividades:

Los costos que resulten de negligencias o conductas dolosas por parte del
Contratista o que resulten de acciones del mismo que transgredan la
Normatividad Aplicable:

Los costos asociados a la atención de derrames o emergencias ambientales
que sean resultado de acciones negligentes o dolosas del Contratista;

Las Obligaciones de Carácter Fiscal que resulten aplicables, y
Las sanciones u penalizaciónes.

La información y documentación relativa a la determinación de los Precios
Contractuales deberá ser presentada y registrada mediante e) sisterna informático
que el Fondo ponga a disposición del Contratista.

1 ÁREA CONTRACTUAL 8

A

Contato No, UNJE-RO2-1,02-48.8G/2017

2. Valor Contractual de los Hidrocarburos en el Perfodo t:

2).

(a)

(b)

El Valor Contractual de los Hidrocarburos será determinado con base en el
volumen de Hidrocarburos Netos por tipo de Hidrocarburo usando la siguiente
fórmula:

VCH, =V Cp, + VCg¿ + VCea
Dande:

VCH= Valor Contractual de los Hidrocarburos en el Periodo t.
VC» += Valor Contractual del Petróleo en e] Periodo £.

VC¿.= Valor Contractual del Gas Natural en el Periodo t.
VC¿:= Valor Contractual de los Condensados en e) Periodo t.

En caso que. derivado de situaciones de emergencia o siniestro ocurran derrames
de Hidrocarburos, para el cálculo del Valor Contractual de cada uno de los
Hidrocarburos se considerarán los volúmenes de Hidrocarburos que sean
recuperados cn las actividades de respuesta a dichas situaciones de emergencia
O siniestro.

Para calcular el valor contractual de cada tipo de Hidrocarburo se usarán las
siguientes fórmulas:

Valor Contractual) del Petróleo en el Periodo t:
VCp: =PCp; + VPo,
Donde:

VE». = Valor Contractual del Petróleo en el Periodo t.

PCp,= El Precio Contractual del Petróleo en el Periodo E: El precio del
Petróleo producido en el Área Contractual, en Dólares por Barril. que se
determina cada Periodo en el Punto de Medición. conforme al numeral 1.4 de
este Anexo 3.

VPp,= Volumen neto de producción de Petróleo registrado en el Punto de
Medición en el Periodo £.

Valar Contractual de los Condensados en el Periodo £:
VCci= PC; + VPca
Donde:

V Cc «= Valor Contractual de los Condensados cn el Periodo £.
PC¿¿= El Precio Contractual de los Condensados en el Periodo £: El precia

13 ÁREA CONTRACTLIAL ? y

Contrato No. CNI1-R02-1,02-48.DG/2017

de los Condensados producidos en el Área Contractual, en Dólares por Barril.
que se determina cada Perlodo en cl Punto de Medición, conforme al numeral
1.5 de este Anexo 3.

VP¿= Volumen neto de Producción de Condensados registrado en el Punto
de Mudición en el Periodo £.

(c) Valor Contractual de Gas Natural en el Periodo t:
VCGs =D Plcas *V Pos

Donde:

VC¿,= Valor Contractual del Gas Natural en el Periodo £.

í = Cada uno de los productos que constituyen el Gas Nalura) y sus líquidos.
según se trate de metano. ctano, propano o butano.

PCe.:¡7 El Precio Contractual de cada componente que constituye el Gas
Natural y sus líquidos en el Periodo £, en Dólares por millón de BTU, que se
determina cada Período en el Punto de Medición, conforme al numeral 1.6 de
este Anexo 3.

VP¿, = Volumen neto de Producción, registrado en el Punto de Medición en
el Período £ y expresado en su equivalencia calórica en millones de BTU,
según se trate de Gas Natural (metano) o de cada uno de sus líquidos (etano,
propano y butano).

3. Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos

31 El Estado recibirá el veinticinco pos ciento (25%) del Valor Contractual de los
Hidrocarburos para el Mes de que se trate.

32 La Contraprestación como porcentaje del Vator Contractual de los
Hidrocarburos se ajustará de conformidad con el Mecanismo de Ajuste
establecido en el numeral 4.3 de este Anexo 3.

4. Procedimientos para calcular las Contraprestaciones,
4 Regalías

El monto de Jas Regalías se determinará para cada tipo de Hidrocarburo

mediante la aplicación de la tasa correspondiente al Valor Contractual del

Petróleo, al Valor Contractual del Gas Natural y al Valor Contractual de los

Condensados producidos en el Periodo. En el caso del Gas Natural. el monto de Pa

Regalias se detenninará por separado según se trate de Gas Natural (metano) a ) P

de cada uno de sus liquidos (ctano, propano y butano) considerando la tasa y el »
Z

Valor Contractual que a cada uno corresponda. determinados con base en el
Precio Contractual y el volumen de cada uno de los productos mencionados.

E 14 ÁREA CONTRACTUAL 2 Ñ ( 6
0)
Conumto No, CNI-RO2-1.02-A8.8G/2017

El mecanismo para la determinación de las Regalías será ajustado cada Año cn
el Mes de enero considerando la primera publicación de variación anual
observada en cl Mes de dicicmbre del Año previo (en adelante 71, - ,) del Índice
de Precios al Productor de los Estados Unidos de América o el que lo sustituya,
tomando el Aña 2017 como Año base.

El proceso para determinar los montos a pagar sera cl siguiente:
(a) Al Valor Contractual del Petróleo. se le aplicará la siguiente tasa:

¡. Cuando el Precio Contractual del Petróleo sea inferior a A,. se aplicará la
siguiente:

Tasa = 7.5%

Para ajustar por inflación. la actualización del parámetro A, se realizará
anualmente de acuerdo con la siguicnic Fármula:

An = Ana * (UH m1)

Donde A,, toma valores desde el Año base hasta el último Año en el que haya
referencia, Az = 59 en el Año base y n indica el Año

correspondiente.
ii Cuando el Precio Contractual de) Petróleo sea mayor o igual a Ap:

Taso = |(8,, » Precio Coneractual del Petróleo) + 1.51%

Para ajustar por inflación. la actualización del parámetro B, se realizará
anualmente de acuerdo a la siguiente fórmula:
_ Br-;
CECI!
CE)

Donde B,, toma valores desde el Año base hasta el último Año en c! que haya
referencia. Bz = 0.131 en el Año base y n indica el Año correspondiente.

(b) Al valor Contractual del Gas Natural Asociado, se le aplicará la siguiente tasa:

Precio Contractual del Gas Natural
(,

Tasa =

Para ajustar por inflación, la actualización del parámetro €, se realizará /
anualmente de acuerdo a la siguiente fórmula:

Cn A Cr (1) (

>
>
2
tr
>
a
á
2
5
z

e

e

Contrato No. CNH-RO2-LU2-A8,136/2017

Donde C, toma valores desde cl Año base hasta el último Año en el que haya
referencia. Cy = 95.74 en el Año base y n indica el Año correspondiente.

(c) Al Valor Contractual del Gas Natural No Asociado. se le aplicará la siguiente
tasa:

i. Cuando el Precio Contractual del Gas Natural No Asociado sca menor o
igual a D,,. la Tasa será de 0%.

Para ajustar por inflación, la actualización del parámetro D,, se realizará
anualmente de acuerdo a la siguiente fórmula:

Da = Da (Up)

Donde D,, toma valores desde el Año base hasta el último Año en u) que haya
USD

referencia, D.= 479 aru en el Año base y n indica el Año

correspondicnte,

ti. Cuando c) Precio Contractual del Gas Natural sea mayor a D, y menor a
Es, la tasa se calculará de acuerdo a la siguiente fórmula:

(Precio Contructual del Gas Natural — D,,)XG0.
Precio Contractual del Gas Natural

Tasa =

Para ajustar por inflación. la actualización del parámetro Ey, se realizará
anualmente de acuerdo a la siguiente fórmula:

En = Enci(L +21)

Donde E,, toma valores desde el Año base hasta el último Año en el que haya
027)

MHMETU

referencia. Ez = 5. en el Año base y n indica el Año

correspondiente.

1. Cuando el Precio Contractual del Gas Natural sea mayor o igual a Ep:

Precio Contractual del Gas Natural

Ti
asa A

Para ajustar por inflación. la actualización del parámetro F, se realizará
anualmente de acuerdo con la siguiente fórmula:

E Fa? (+ m0)

Donde F, toma valores desde cl Año base hasta el último Año en el que haya
referencia, F, = 95.24en cl Año base y n indica el Año correspondiente.

ad 16 ÁRFA CONTRACTUAL 8/ 7)
(

Contrato No. CNII-R02-1,02-48,8G/20)7

(d) Al Valor Contractual de los Condensados se le aplicará la siguiente tasa:

i. Cuando cl Precio Contractual du los Condensados sea inferior a Gy. se
aplicará la siguiente:

Tasa = 5%

Para ajustar por inflación, la actualización del parámetro G, se realizará
anualmente de acuerdo con la siguiente fórmula:

Cn = Gp (1401)

Donde G,, toma valores desde cl Año base hasta el último Año en el que haya
referencia. 62 = 57.44 7,7 en el Año base y n indica el Año correspondiente,

ii. Cuando el Precio Contractual de los Condensados sea mayor o igual a G,,:

Tasa = |(H,, + Precio Contractual de los Condensados) — 2.5]%

Para ajustar por inflación, la actualización del parámetro H, se reulizará
anualmente de acuerdo con la siguiente fórmula:

H,= Hr
2 (4)

Donde H,, toma valores desde el Año base hasta cl último Año en el que haya
referencia, con H, = 0.131 ene) Año base y n indica cl Año correspondiente.

E) indice de precios al productor de los Estados Unidos de América a que se
refiere esta sección corresponderá al primer Índice publicado para el Mes de
mbre del Año inmediato anterior por el Bureau 0f Labor Siatistics de los
Estados Unidos de América. con identificación WPU0O00000O sin ajuste
estacional. que corresponde al índice de todas las mercancias. O en su casa, el
gue lo sustituya por decisión de la institución emisora. En caso de ajustes o
revisiones a dicho índice de precios. prevalecerá la primera versión publicada.
En caso de modificación a la referencia de índice. la Secretaria de Hacienda
deberá der a conoces la nucva referencia.

4.2. — Cuota Contraciual para la Fase Exploratoria

El pago mensual de la Cuota Contractual para la Fase Exploratoria en favor del
Estado Mexicano por la pane del Área (ontractual que no cuente con un Plan
de Desarrollo aprobado por la CNH. se realizara en cfectivo de conformidad con
Jas siguientes cuotas:

Ú
xx)

W

17 Se
J
(a)

(6)

4.3.

(a)

Contrato No, CNH-R02-).02-A8.8G/2017

Durante los primeros 60 Meses de vigencia del Contrato:
1,214.21 pesos mexicanos por kilómetro cuadrado.

A partir de) Mes 61 de vigencia del Contrato y hasta la terminación de su
vigencia:

2,903.54 pesos mexicanos por kilómetro cuadrado.

Los valores para las cuotas mensuales se aclualizarán cada Año, de conformidad
con la Normatividad Aplicable. el primero de enero de cada Año, considerando
el Período comprendido desde cl décimo tercer Mes inmediato anterior y hasta
el último Mes anterior a aquél en que se efectúa la actualización, aplicándoles el
factor de actualización que resulte de dividir el Índice Nacional de Precios al
Consumidor del Mes inmediato anterior al más reciente del Periodo, entre el
Indice Nacional de Precios al Consumidor correspondiente al Mes anterior al
más antiguo del Periodo. publicado por el Instituto Nacional de Estadística y
Gcografía o en su caso el que lo sustituya.

Mecanismo de Ajuste

El Mecanismo de Ajuste aplicable se determinará de la siguiente forma.
dependiendo del tipo de Hidrocarburo de que se trate:

La tasa aplicable para determinar el monto de la Contraprestación como
porcentaje del Valor Contractual de) Petróleo y de los Condensados que
reciba el Estado en cada Periodo. se calculará considerando un factor de ajuste
de la siguiente forma:

TRp, = Mo + ARp

Donde:

TRp,= Tasa aplicable al Valor Contractual del Petróleo y de los
Condensados producidos en el Árca Contractual en el Perlodo £.

My = Porcentaje minimo del Valor Contractual de los Hidrocarburos
producidos cn el Área Contractual que corresponde al Estado al Inicio de
la vigencia del Contrato = veinticinco por ciento (25%), en términos de
lo establecido en el numeral 3.1 de este Anexo 3.

ARp.¿= Factor de ajuste en el Periodo t.
El factor de ajuste (AR».,) se calculará con base en el promedio diario de

producción agregada de Petróleo y de Condensados registrada durante el Periodo
£ y los dos Periodos inmediatos anteriores, con base en las siguientes fórmulas:

18 ÁRSA CONTRACTUAL £ / o

(b)

Contrato No, ENM-R02-L02.48.8G,2017

Producción promedio
diaria

Fórmula aplicuble para determinar el Factor de
Ajuste

Qp: € Upa

ARpr =

Uri < Qpr € Upa

-U
ARp. = Max[0, Mp — Re] (E,

Upa = Upa

Upz< Que

| ARp, = Max[0, Mp — Rp)

Donde:

Qp..7 Promedio, en miles de barriles diarios. de la producción agregada
de Petróleo y de Condensados registrada durante el Periodo £ y los dos

Periodos inmediatos

anteriores. En el primer y segundo Periodo en que

exista producción de Petróleo o Condensados. el valor de Op, será el
promedio de la producción agregada desde cl primes Periodo.

ARp.¿= Factor de ajuste en el Período t.

Rp, Tasa ponderada de Regalías por la producción de Petróleo y
Condensados correspondiente al Periodo 1, que se determinará mediante
la división de la suma de las Regalías por Petróleo y las Regallas por
Condensados, entre la suma del Valor Contractual del Petróleo y el Valor
Contractual de Condensados. El mónto de las Regalíns referidas se
establecerá de acuerdo al numeral 4,1. inciso (a) si se trata de Petróleo o
inciso (d) si se trata de Condensados.

Mp = 20%.

Up 7 30 mil barriles diarios.

Up. 2- 120 mil barriles diarios,

La tasa aplicable para determinar el monto de la Contraprestación como
porcentaje del Valor Contractual del Gas Natural que reciba el Estado en cada

Periodo, se calculará con.

erando un factor de ajuste de la siguiente forma:

TRe: = Mo + AR,

TR¿¿= Tasa aplicable al Valor Contractual del Gas Natural producida
en el Area Contractual en el Periodo £.

My = Porcentaje mínimo del Valor Contractual de los Hidrocarburos
producidos en el Área Contractual que corresponde al Estado al Inicio de

la vigencia del Contrato = veinticinco por ciento (

lo establecido en el numeral 3.1 de este Anexo 3.

AR ¿> Factor de ajuste cn el Peritdo £.

19 ARA CONIFRACTUALR o

(
Contrato No. CNI )-RO2-1,02-48.0G/2017

El facior de ajuste (AR¿,) sc calculará con base en el promedio diario de

producción de Gas Natura) registrada durante el Periodo £ y las dos Periodos
inmediatos anteriores, con base en las siguientes fórmulas:

Producción promedio Formula aplicable para delerminar el Factor
diaria de Ajuste
Qcr € Uca ARG. =0 |

Qcs — Va
Us — Us,

Uds < 61 E Uca ARg, = Mox[0, M¿ — Ro.)

Ur < Qu ARc, = Max[0, M¿ — Rc.,]

Donde:

Q6,:= Promedio, en millones de pies cúbicos diarios, de la producción de
Cras Nalural registrada durante el Periodo t y los dos Periodos inmediatos
anteriores. En el primer y segundo Periodo en que exista producción de
Gas Natural, el valor de Q, será el promedio de la producción agregada
desde el primer Periodo.

AR¿¿= Factor de ajuste en el Período e.

Rg¿= La tasa ponderada aplicable al Valor Contractual del Gas Narural
y sus líquidos para determinar el monto de Regallas respectivas en el
Periodo l. a que se refiere el numeral 4.1, inciso (b), si se Lrata de Gas
Natural Asociado, o inciso (c), si se trala de Gas Natural No Asaciado.
La tasa ponderada se determinará mediante la división del monto de
Regalis por Gas Natural y sus líquidos (considerando los componentes
que le constituyen, ya sca metano, ctano, propano o butano) enve el Valor
Contractual de] Gas Natural.

M¿ = 10%.
U;.1= 80 millones de pies cúbicos diarios,
Uz.27 240 millones de pies cúbicos diarios.
4.4. Otros ajustes a las Contraprestaciones
(a) La Secretaría de Hacienda establecerá ajustes al monto de la Contraprestación 7
como porcentaje del Valor Contracal de los Hidrocarburos. que permitan J
restaurar el balance económico del Contratista de haberse mantenido las AÑ

condiciones económicas relativas a los términos fiscales prevalccientes al
momento en que se adjudicó el Contrato, en caso que: (1) se aplique

Ed 20 ÁREA CONTRACTUAL J>, ¡
(/

(6)

Contrato No, CNH-R02-.02-A8.MG

017

contribuciones específicas a la industria de Exploración y Extracción de
Hidrocarburos distintas a las que estuviesen vigentes al momento del fallo por
el que se adjudicó el Contrato, respecto de dichas contribuciones, y que en
ningún caso podrán referirse a contribuciones de carácter general, o (1) se
modifiquen elementos especificos a la industria de Exploración y Extracción
de Hidrocarburos para la determinación de las contribuciones vigentes al
momento del fallo por el que se adjudicó el Contrato, respecta de dichas
modificaciones. Para tal efecto la Secretaria de Hacienda establecerá cl
mecanismo correspondiente.

La Secretaría de Hacienda, a través del Fondo. notificará al Contratista
respacto de cualquier ajuste a las Contraprestaciones que determine conforme
lo dispuesto en este numeral.

S. Procedimientos para el pago de Contraprestaciones

5.

3.

IN

(a)

(b)

io

En cada Período, las Partes recibirán las Contraprestaciones correspondientes.
conforme a la medición de volumen realizada y los Precios Contraciuales
detenminados de acuerdo con el numeral | de este Anexo 3, contemplando lo
siguiente:

El Estado recibirá el pago, a través de transferencia electrónica, por parte del
Contraústs de:

1. Las Regalias, en Dólares. correspondientes a cada tipo de Hidrocarburo
Producido en el Periodo.

La Conrraprestación como porcentaje del Valor Contractual de los
Hidrocarburos para el Estado, en Dólares, que se determine considerando
los ajustes establecidos en el numeral 4.3 de este Anexo, correspondiente
a cada Período.

La Cuota Contraciual para la Fase Exploralosia, en pesos mexicanos,
correspondiente a cada Periodo.

El Contratista tendrá desecho a la transmisión onerosa de la propiedad de los
Hidrocarburos Producidos cn el Arca Contractual durante cl Período.
confarmce al numeral 3.10 del presente Anexo.

El Contratista deberá pagar en cfectivo al Fondo las Contraprestaciónes
establecidas en este Contrato en favor del Estado. a más tardar cl Día 17 de)
Periodo subsecuente. En caso que fuera un Día inhábil, el pago se cfecluará el
Día Hábil siguiente.

Como caso excepcional. si el primer Período no comprende un Mes completa,
el pago de Contraprestaciones en favor del Estado que corresponda a dicho
Periodo se podrá realizar junto con el pago que corresponda al segundo Periodo.

21 AREA CONTRAC up

53

54.

5.5.

5.6.

5.8.

Coritrato No. CNI-R02-1.02-A8,B0/2017

El Contratista deberá determinar las Contraprestaciones y efectuar el pago
correspondiente, conforme a fo establecido en este Anexo 3. Para poder efectuar
el pago, el Contratista deberá haber registrado la información relativa a los
Precios Contractuales y al volumen de producción correspondiente, en el sistema
que el Fondo establezca para lal fin, dentro de los primeros diez (10) Días
Hábiles del Mes. de conformidad con lo establecido en el numeral 1.18 del
Anexo 4.

El Conuntista podrá registrar la información contenida en el párrafo anterior sin
acompañar dicho segistro de la documentación que lo soporte. En tales casos
contará con un plazo para presentar dicha documentación de hasta sesenta (60)
Días Hábiles después de haber hecho el registro correspondiente.

El volumen de cada Hidrocarburo Producido en el Periodo se deserminará al
finalizar el mismo, conforme a la medición que se realice diariamente en el Punto
de Medición y que el Contratista reporte dentro de los primeros diez (10) Días
Hábiles del Mes. Asimismo, la CNH deberá presentar al Fondo la información
relativa a la producción del Contrato del Mcs inmediato anterior dentro de los
primeros dicz (10) Días Hábiles de cada Mes.

En caso que el Contratista no reporte la medición correspondiente en el plazo
señalado en el numeral anterior. o que existan discrepancias entre la información
presentada por cl Contratista y por la CNH, el Fondo calculará las
Conunprestaciones en favor del Estado con base en la medición registrada por
la CNH.

En caso que el Contratista na registre en el sistema que el Fondo provea para tal
efecto la información o documentación relativa al Precio Contractual en uno a
más Períodos. el cálculo y ls verificación de las Contraprestaciones en favor del
Estado se realizará con basc en las fórmulas y disposiciones para Ja
determinación de precio establecidas en los numerales 1.4, inciso (bh. 1.5. inciso
(b), y 1.6 inciso (c) de este Anexo 3.

Una vez que la información relativa a los Precios Contractuales + al volumen de
producción haya sido registrada en el sistema que se establezca para tal fin, el
Fondo calculará las Contruprestaciones cn favor del Estado del Período de que
se trate. Cuando derivado de la información presentada por el Contratista y la
CNH. el Fondo advierta una discrepancia entre el monto de Contraprestaciones
a favor del Estado que resulten a pantr de la información presentada y el monto
efectivamente pagado por cl Comtratista. el Fondo procederá conforme a la
dispuesto un e) numeral 5,8 de este Ancxo.

Cualquier ajuste que se derermine a las Contraprestaciones que haya pagado el
Contratista a favor del Estado conforme a lo establecido en cl numeral 4.4 de

este Anexo, asl como las diferencias en el monto de las Contraprestaciones en /

favor del Estado que se identifiquen de conformidad con el numeral 5.7 anterior.
se solventará de acuerdo con lo siguiente: vá

(>
o

ÁREA CONTRACTUAL ¡EN
(a)

(b)

(c)

(2)

(b)

9)

Contrato Na, CNT I-RO2-1.02-A8,BG/2017

El Fondo notificará al Contatista el ajuste o diferencia aplicable. La
notificación referida se sujetará a lo dispuesto en los numerales 3.38 a 3.41
del Anexo 4 de este Contralo,

El Fondo podrá optar por realizar las notificaciones en la dirección de correo
electrónico que para el efecto designe el Contratista o a través de los sistemas
electrónicos que el Fondo establezca o determine.

En caso que el ajuste resulte en un saldo a favor del Contratista. éste se
acreditará contra el monto correspondiente a las Contraprestaciones
pagaderas por el Contratista en el Periodo siguiente al que ocurra la
determinación. En este caso, el Fondo deberá emitir. junto con la notificación.
un comprobante en el que haga constar el saldo acreditable a favor del
Contratista.

En caso que cl ajuste resulte en un saldo a favor del Estado. el Contratista
tendrá cinco (5) Dias Hábiles a partir de la notificación respectiva para cubrir
e) pago respectivo. Si el Contratista no realiza el pago dentro de este plazo.
estará obligado a cubrir el monto del ajuste notificado por el Fondo más una
penalización diaria por mora que aplicará e partir del Día Hábil siguiente a
aquel en que se realice la notificación. La penalización se determinará como
la tasa diaria, capitalizable diariamente sobre el saldo pendiente respectivo.
equivalente en términos anuales a la Tasa de Interés interbancaria de
Equilibrio a 28 días al momento de la notificación respectiva más veinte
puntos porcentuales (T/JE + 20%).

Tratándose de Hidrocarburos extraidos durante las pruebas a que se refiere la
Cláusula 5.3 del Contrato. el Contratista deberá pagar las Contraprestaciones en
favor del Estado. a más tardar el Día 17 del Periodo siguiente s aquel en que el
Contratista presente el informe de Evaluación a la CNH a que se refiere la
Cláusula 5.4. Para determinar las Contraprestaciones en favor del Estado a que
se refiere cste numeral, el Valor de los Hidrocarburos extraídos durante las
pruebas a que se refiere la Cláusula 5.3 se determinará considerando lo siguiente:

El Precio Contractual del Petróleo se calculará a través del uso de la fórmula
correspondiente a un crudo de 25 grados AP] y 0% de azufre establecida en
el numeral 1.4 de este Ancxo, inciso (b), considerando el promedio simple de
los precios de los marcadores correspondientes a la fecha de cada prueba.

El Precio Contracmal del Condensado se calculará a través del uso de Ja
fórmula correspondiente en el numeral 1.5 de este Anexo. inciso (b).
considerando el promedio simple del precio del crudo ¡marcador
correspondiente a la fecha de cada prucba

El Precio Contractual del Gas Natural será determinado considerando los

precios a que se refiere el numeral ).6 de este Anexo correspondientes a la
lecha de cada prucba.

23 ÁREA CONTRACTUAL £

Contrato No, CNI)-R02-L02-A8.8G/2017

En caso de que en la fecha de alguna prucba no exista alguno de los precios
utilizados para calcular el Precio Contractual, se deberá utilizar el último
valor publicado anterior a la fecha de prueba de que se trate.

5.10. Transmisión de Ja propiedad. El Estado transmitirá al Contratista la propiedad
de los Hidrocarburos producidos en el Arca Contractual durante el Período,
conforme a las siguientes reglas:

5.10.1 Para efectos de lo dispuesto en el inciso (b) del numeral $.1 de este Anexo. los
Hidrocarburos extraídos dentro del Area Contractual y hasta el Punto de
Medición son propiedad del Estado. Sin perjuicio de lo anterior, el Contratista
tendrá la custodia y posesión de los Hidrocarburos en todo mamento, por lo que
será responsable de trasladar los Hidrocarburos al Punto de Medición. conforme
a lo dispuesto en el Contrato y a la Normativa Aplicable.

5.10.2 El Contratista tendrá derecho a la Contraprestación señalada en el inciso (lb) del
numeral 5.1 de este Anexo. sólo cuando exista producción cn el Área
Contractual, incluyendo le Extracción de Hidrocarburos durante las pruebas a
que se refiere la Cláusula 5.3, par lo que en tanto no exista producción, bajo
ninguna circunstancia será exigible la Contraprestación en favor del Contratista
ni se le otorgará anticipo alguno.

5.103 La entrega jurídica de los Hidrocarburos al Contratista será continua y la
transmisión de la propiedad del volumen de Hidrocarburos por parte del Estado
al Contratista conforme al inciso (b) del numeral 5.1 de este Anexo se realizará
en la brida de salida del Punto de Medición, donde se Hevarán a cabo los registros
diarios conforme a la Cláusula 12. Una vez que reciba los Hidrocarburos, el
Convatista podrá realizar la enajenación de los mismos y estará obligado al pago
de tas Contraprestaciones que correspondan de conformidad con lo establecido
en el contrato y este Anexo.

Durante el Pesfodo, el Estado transmitirá al Contratista la propiedad de los
Hidrocarburos registrados conforme al párrafo anterior, en el Punto de Medición.
siempre que cl Contratista se encuentre al corriente en el cumplimiento del pago
de las Contraprestaciones en favor del Estada que séan exigibles desde la Fecha
Etectiva y hasta el día en que se transmite la propiedad, conforme a los términos
de) Contrato y de este Anexo. Los registros que se generen diariamente conforme
al presente numeral constituyen comprobantes de entrega al Contratista del
volumen que en ellos se asienten y surtirán los efectos del articulo 2284 del
Código Civil Federal.

5.10.4 El Contratista será responsable de la custodia y posesión de los Hidrocarburos
en lodo tiempo, es decir, tanto antes como después de que se lleve a cabo ta
transmisión de la propiedad en el Punto de Medición, y en ningún caso se
efectuará la entrega física o real de los Hidrocarburos al Estado ni éste realizará
la entrega física o real de los mismos al Contratista.

FO
24 AREA CONTRACTUAL E (y (

5.1

(a)

(b)

Al

0)

Contrato No. CNH-R02-1,02-A8.BG/2017

Una vez que la Contraprestación del Estado haya sido determinada y pagada.
incluyendo en su caso los ajustes que deriven de conformidad con lo establecido
en este Anexo, procederá lo siguiente:

La CNH y el Contatista firmarán un acta que deberá establecer el volumen
de los Hidrocarburos Netos del Periodo por tipo de lidrocarburo. Una copia
del acta deberá ser entregada al Fondo para sus registros.

El Fondo emitirá el certificado de pago correspondiente siempre y cuanda el
Conrratista se encuentre al corriente en el cumplimiento del pago de las
Convaprestaciones a favor del Estado y lo enviará a la CNMH, con copia al
Contratista. La CNH entregará el certificado de pago al Contratista dentro de
los cuarenta (40) Dias Hábiles posteriores a que haya recibido el mismo.

En caso de que el Contratista na realice el pago de las Contraprestaciones a favor
del Estado en el plazo indicado en el numeral 5.2 de este Anexo, el Contratista
recdor a una penalización por mora determinada a través de una Lisa
¿laria, equivalente en términos anuales a la Tasa de Interés Interbancaria de
Equilibrio a 28 días vigente al vencimiento del plazo referido en el numeral 5.2
de este Anexo más veinte puntos porcentuales (TJ/E + 20%). capitalizable
diariamente sobre el Valor de los Hidrocarburos que sea calculado con base en
la medición de volumen registrada por la CNH y fas fórmulas y condiciones para
la determinación de precio establecidas en los numerales 1.4. inciso (b): 1.5
inciso (b). + 1.6 inciso (c). de este Anexo.

En caso que, al finalizar cl Período, el Contratista no realice el pago de las
Contraprestaciones o las penalizaciones aplicables que sean exigibles durante el
mismo en términos de lo establecido en este Anexo, el Fondo notificará a CNH
para que ésta proceda conforme lo previsto en este Contrato y en la Normatividad
Aplicable respecto de sanciones y de la recisión administrativa.

En caso de que proceda cl finiquito conforme al numeral 23.6 del Contrato, éste
preverá la liquidación de las Contraprestaciones que no hubicren sido gún
exigibles y se hayan generado con motiva de la entrega juridica de la Producción.

6. Procedimientos para la verificación de Contraprestaciones

6.1.

(a)

(b)

El Fondo:

Tendrá a su cargo la administración de los aspectos financieros del Contrato
y demás elementos previstos en la Ley del Fondo Mexicano del Petróleo. sin
perjuicio de las atribuciones que le correspondan a la CNH.

Recibirá las Contraprestaciones a favor del Estado y los demás pagos en favor

del Estado que correspondan de conformidad con lo establecido en este
Contrato y sus Anexos.

25 ÁREA CONTRACTUAL $

(0)

(d)

(e)

(5

(2

6.2.

(a)

(b)

(a)

Contrato No, CNM+RO2-1.02-A8,8G/0017

Llevará los registros de información que se requieran para calcular y
determinar las Contrapsestaciones establecidas en este Contrato y para
realizar las demás funciones a su cargo.

Realizará para cada Perlodo cl cálculo de las Contraprestaciones que
conforme a este Contrato correspondan al Estado y notificará al Contratista
sobre cualquier ajuste que se deba realizar, du conformidad con lo establecido
en el numeral 5 anterior.

En caso de identificar posibles discrepancias o errores en el cálculo o captura
de Contraprestaciones en favor del Estado correspondientes a Pertodos
previos al inmediato anterior, el Fondo deberá notificar al Contratista y a la
Secretaría de Hacienda para que ésta pueda ejercer sus facultades en materia
de verificación y determine. en su caso, Jos ajustes aplicables.

Lo anterior. sin perjuicio de que el Fondo, en el ámbito de sus atribuciones,
rectifique errores que detecte en el cálculo de Contraprestaciones. conforme
a los mecanismos que determine para tal efecto.

Notificará a la Secretaría de Hacienda respecto de la recepción de
observaciones y solicitudus a que se refiere el numeral 1.8 del Anexo 8 y
avisará a la Secretaría de Hacienda y a la CNH sobre irregularidades que
detecte en el ejercicio de sus funciones a efecto de hacer valer los derechos
que correspondan al Estado conforme al Comirato. o se apliquen las penas o
sanciones correspondientes, sin perjuicio de otras acciones legales, judiciales
o penales que resulten aplicables.

Recibirá del Contratista la información y documentación relacionada con cl
Valor Contractual de Jos Hidrocarburos, los Precios Contractuales y los
Costos requeridos para la ejecución del Contrato. y llevará un registro de
dichos conccplos.

La Secretarla de Hacienda:

Realizará la verificación de los aspectos financieros del Contrato relacionados
con las Contraprestaciones y demás elementos previstos en la Ley de Ingresos
sobre Hidrocarburos.

Verificará el correcto pago de las Contraprestaciones a favor del Estado y los
demás pagos en favor del Estado que correspondan durante la vigencia del
Contrato de conformidad con lo establecido en este Anexo.

Notificará ul Fondo respecto de cualquier ajuste a las Contraprestaciones que
determine conforme a lo dispuesto en el numeral 4.4 de este Anexo.

Podrá solicitar ní Contratista y a los terceros la información que requiera para

el correcto ejercicio de sus funciones, conforme a lo establecido en este Contrato.

A”

26 ÁREA CONTRACTUAL A
' N

|
Cunirato No, CNH-R02-1.02-48.80/2017

ANEXO 4

PROCEDIMIENTOS DE CONTABILIDAD Y DE
REGISTRO DE COSTOS )

[do] ÁREA CONTRACTIALE NJ
Contrato No. CNIM-RO2-L0?2-A8,3G/2017

l. Procedimientos de Contabilidad y de Registro de Costos
Sección l. De la contabilidad.

IN] Estos Procedimientos de Contabilidad y de Registro de Costos tienen por objeto
definir la manera en la que el Contratista registrará e informará las operaciones que
se deriven del abjeto del Contrato.

Para efectos de este Anexo, en edición a las definiciones establecidas en el Contrato.
se considerarán las definiciones incluidas en los lineamientos aplicables que emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

1.2 El Contratista deberá llevar su contabilidad conforme a lo establecido en el Código
Fiscal de la Federación, su Reglamento y las Normas de Información Financiera
vigentes ca México; misma que deberá plasmarse en idioma españa) y consignar los
valores en la Moneda de Regístro. en pesos mexicanos. independientemente de la
Moneda Funcional y Moneda de Informc utilizada por el Contratista que será en
Dólares.

1.3 — Independientemente de lo establecido en el Código Fiscal de la Federación, el
Contratista deberá mantener la contabilidad, información y documentación
relacionada con los Cosios en su domicilio fiscal por un plazo de cinco (5) Años
después de que haya concluido el Contrato,

LA El Contratista deberá registrar los ingresos por la venta de los Hidrocarburos y los
que reciba por la prestación de servicios a terceros a que se refiere el Anexo 10 o por
la venta o disposición de Subproductos en el sistema informático que el Fondo ponga
asu disposición.

Sección O. De la Cuenta Operativa.

1.5 Los Costos relacionados con el objeto del Contrato serán registrados dentro de la
Cuenta Operativa en el Periodo que se realicen de acuerdo al catálogo de cuentas
contables publicado por el Fondo y conforme a lo señalado en cl numeral 1.7 del
presente Anexo.

1.6 El Contratista no podrá duplicar Costos que ya hubieren sido registrados en la Cuenta
Operativa. En el caso en que el Contratista participe en más de un Contrato. sólo
podrá registrar las cantidades amparadas y/o desglosadas por los Comprobantes
Fiscales Digitales por Internei y/o comprobantes de residente en el extranjero
correspondientes a los Costos. efectivamente pagados para Ja ejecución de las
actividades incurridas al amparo de este Contrato.

1.7. El Contratista deberá registrar los Costos por rubro de Actividad Petrolera. Sub- j
actividad Petrolera y Tarea: Centro de Costos, categoria de Costo y cuenta contable
que para tal efecto se establezca en el sistema informático del Fondo. conforme a los
programas de trabajo y los presupuestos indicativos que sean presentados a la CNH,

2 ÁREA CONTRACTUAL E A

Conirato No, CNIH-RO2-1,02.A8.002017

Respecto a las Actividades Petroleras. Sub-actividades y Tarcas se deberá incluir. co
su casa los siguientes rubros:

Sub-
actividad Tarea
Petrolera

Actividad

Petrolera

Evaluaciones técnico económicas,
Recopilación de información.

A Administración. gestión de actividades y gastos del proyecto.

Revisión y evaluación de información.

Adquisición sismica, 2D, 31), 4D, multicomponente,

Pre-procesado, procesado, interpretación y re-pmeesado de dulus
OS sísmicos.

Levantamientos — magnetométricos, — adquisición, — procesado Y
interpretación.

Levantamientos gravimétricos, adquisición. procesado e interpretación.
Análisis peoquímicos de muestras.

Estudios estratigráficos.

Análisis de Hidrocarburos

Estudios geológicos regionales.

Estudios

Geología

«alógicos de detalle,

Estudios petrofisicos,

Preparación de áreas y/o vias de acceso a la localización.
Transporte marítimo y/0 aéreo de personal, Mancriales y/o equips.
Servicios de soporte.

Exploración
Perforación — de

Pozos

Suministros y Materiales,

Terminación de Pozos.

Estimación de recursos prospectivos y estimaciones de producción,
Ingenieria — de pmp -

Delimit
Caracterización de

ión de yucimientos.

Yacimientos

acimientos.
Ingenicría conceptual,

Diseño de instaluciones de superficie,
Estudios del fondo marino.

Diseño de ductos.

Otras Ingenierías

Estudios de impacto ambiental.

¿ed Satug | Tevención y detección de incendio y fugas de pas
Seguridad. Sa

A tedio [AEgirias de seguridad.

$ Medio

NS * [Tratamiento y eliminación de residuos.

Restauración ambiental
Auditoría ambiental

1

AREA CONTRACTL NP s

Actividad
Petrolera

Evaluación

Sub-actividad
Perrolera

General

Geofísica

Gentogía

Pruebas de
Producción

Ingenieria
Yacimientos

Ots Ingenicrlas

Perloración de
Pozos

Seguridud. Salud y
Medio Ambiente

Contrato No. CNH-R02-L02-48.BG/2017

Evaluaciones técnica económicas,
Plun de desarrollo con ingenierla básica,
ión de actividades y gastos peneroles del
2D. 3D. 4D, multicomporemte,
Pre-procesudo. procesado. imturpretación y re-procesado de datos
SÍsSmicos,

rOyecto,

Levantamientos
interpretación.
Levantumientos gruvimétsicos, adquisición,

magnctométricos. adquisición. — procesado e

rocesudo e interpretación.

Análisis geoquímicos de muestras.
Estudios estratigráficos.
Anúlisis de Hidrocarburos,
Estudios ecológicos regionales,
Estudios geológicos de detalle,
Estudios petrojisicos,
Equipamiento de Pozos.
Reolizución de pruebus de producción,
Cálculo de Reservas y estimaciones de
Modeludo y simulación de Yucimientos,
Estudios presión, volumen y temperatura (PWI)
Curacterizución de Yacimiemos.
Diseño de terminaciones de Pozos,
Ingeniería concepival,
Diseño de instalaciones de superficia,
Estudios del fondo marino.
Diseño de ductos,
Preparación de áreas y/o vías de accesa a la localiza
Transporte maritima y/o séreo de personal, Murcrialex 1/0 equipos.
Servicios de soporte.
Servicios de perforación de Pozos,
Realización de pruebas de formución.
istros y Materiules.
n de Pozos.
Estudios de impacto ambiental,
Prevención y detección de incendio y fugas de pas.
Augilorias de seguridad.
“Frutamiento y eliminación de residuos.
Restuuración ambiental.

roducción.

ÓN.

Auditoría ambiental,

34 AREA CONTRACTUAL 8

Contralo No, CNU-RU2-1.02-AB,BG2017

Actividad Petrolera Tarea

Uivaluaciones técnico económicas.

Administración de contrato:
General Plan de Desarrollo con ingeniera de detalle.
Administración.
royecto.
Reinterpretación sismica de detalle.
Procesamiento y reprocesamiento de dstos sísmicos.

stión de actividades y gastos generales del

Geolisica

Caracterización peológica — petrofísica de Yacimientos
Análisis geoquímicos de muestras.
Geologia Estudios estratigráficos,
Análisis de Hidrocarburos.
Fstudios petrolisicos,
Preparación de áreas y/0 vhs de acveso a la localización.

Transporte marítimo y/o aéreo de personal. Materiales 3/0
Peri de [sguipos.
'erforación le
Poma Servicios de soporte
'0z0
Servicios de perloración de l'ozos,
Suministros y Materiales.
Ferminación de Pozos,
Pruebas de | Equipamiento de Pozos.
Producción Realización de pruebas de producción.
Desarrollo n as Ey
Cálculo de Reservas y estimaciones de producción.
Modelado y simulación de yacimientos.
Ingenieria de

Estudios de presión volumen temperatura (PV1),
Caracterización de Yucimientos.
Diseño de terminaciones de Pozos.
Intervención — de | Intervención de Pozas para restauración.
Pozos Obras intervenciones especificas en Pozos.

Ingenicrla de detalle

Ingeniería conceptual.
Orras Ingenierias — | Diseño de instalaciones de superficie.

Estudios de fondo marino, -
| — Diseño de ¿Juctos.
Construcción — de | Construeción de instalaciones lerrestres y marinas.
instalaciones Construcción y tendido de ductos.
Elaboración del plan de seguridad y medio ambiente.
Prevención y detección de incendio y fugas de gas.
Implementación y seguimiento.
Auditoría ambienta), /
Tratamiento y eliminación de residuos.

Yacimientos

Seguridad. Salud y
Medio Ambiente

Restauración ambiental,
Auditorias de seguridud,

> AREA CONTRACTUAL $

Conteno Na, CNH-R02-1.02-A8,13G/2017

Actividad Sub-actividad

Petrolera Petrolera Tarea

1 de contrulos.

Administración, gestión de uctividades y gastos generales del proyecto,
Trunsporte maritimo y/o vérco de persons
Servicios de soporte.

| Pro miento y reprocesamiemo de información geofsica y petrofisica.
Caracterización geológica y perrofisica de Y ucimientos.

General S
Mañertales y/o equipos.

Geología r
oquimicos de muestras,

Estudios petrofÍsicos.
. ¿| Equi nto de Pozos.
Pruebas de Producción Pr clización de pruebas de producción.
Cúlculo de Reservas y estimaciones de producción.

Ingeniería du | Simulación y caracterización de Yacimientos.
Yacimientos Estudios de presión volumen temperatura (PVT).
Diseño de terminaciones du Pozos.
Otras Ingenierias Ingenieria de detalle para reacondicionamiento de instalaciones,
Producción Construcción

Construcción y/o adaptación de infraestructura u otras facilida

Instalaciones

Int » «mayoe [intervención de Pozos para mantenimiento y rehabilitación,
Intervención de Pozos a a =

Otras intervenciones especificas en Pozos,

Operación de | Mantenimiento de lus instalaciones de producción.
Instalaciones de | Ingenieria de producción.

Producción Operación de as instalaciones de producción.
Muntenimiento de ductos,

Operación de ductos.

Actualización del plan de soguridad y medio umbiente
Prevención y detección de incendio y fugas du gus.
Implementación y seguimiento.

Auditoria ambiental,

Tratamiento y eliminación de residuos.

Restauración ambiental.

Auditorta de seguridad,

E

Ductos

Seguridad, Salud y
Medio Ambiente

6 ÁREA CONTRACTUAL 8 NN (

l
Conirato No. CNH-R02-1.02-A8,BG/2017

Sub-5clvidad
Petrolera

Metividad
Petrolera

Evaluaciones técnico económicas
Administración de contratos.
Administración, pestión de actividades y pastos

(eneral

genendes del proyecto,

Otras

Ingenicrias Planes de Abandono,

Ejecución del Abandono instalaciones de superficie,

Desmantelamie
nto de
Instalaciones

Abandono

¿sudíos de impacto ambiental,
Seguridad. [Prevención y detección de incendio y lupus de pas,
Salud y Medio [ Tratamiento y eliminación de residuos.

Ambiente Auditoria ambiental.
Auditoria de seguridad,

Los Costos se identificarán de acuerdo a las Normas de Información Financiera
vigentes en México y se asignarán en primer término por el Centro de Costos de cada
Pozo que le dio origen: en segundo término por el Centro de Costos de cada
Yacimiento: en tercer término por el Centro de Costa de cada Campo: y finalmente,
se asignarán por los Centros de Costo de infraestructura común o de administración
general del Área Contractual conforme a la siguiente estructura:

(

1
7 ÁREA CONTRACTUAL 8 (A
Contrato No, UNTI-RO2:

2-A8.BG/2017

Estructura de Centro de Costos

Área
Contractual

Campo

Arca Campo Yacimiento Pozo

Yacimiento.

Yacimiento;

Yacimienton )

Yacimientos!

Pozor in

Pozou. nm

Pozoni y
Pozog Lo
Pozon 215

| Pozo, 11]
| Pozow_u |

Pozon 22;

Pozo2,)
Pozo. 259

Pozo»

Pozo bs

Área
Contractual

Campo

Campa +

Contrato No. CNH+R02.

Yacimiento

Yacimiento 1,

Yacimientz a

Yacimientos >

Yacimientos e

Yacimiento;

Yacimiento, 2;

Yacimiento;

Poza 43
Pozo 41
Pozor_da

Yacimiento; dy

9 ÁREA CONTRACTUAL 8 ( IA

-A8.8G/2017

|

vo

Lo
Contrato Ya. CNH-RU2-1.02-A8,BG/2017

Yacimiento

Poz01 1

Pozoj. 12)
Pozo(1, +
Pozowo
Pozo 1)

Pozo

Pozor2
Poz0í225)

Yacimiento

Yacimiento 2)

. Campo
Area

r o
Contractual Yacimiento( )

Pozo)
PoZO(1c 2
PozOí.e 1

PozO(acw

Infraestructura común del Área Contractual

Administración general

La delimitación del Campo deberá considerar los Planes de Desarrallo aprobados por
la CNH para el Area Contractual,

Yacimienton.o

Las cuentas contables se agruparán por categoría de Costos conforme al catálogo de
cuentas contables que para tal cfecto publique el Fondo.

Sección TI. Del sisterna de registro de información.

1.8 El Contratista deberá contar con un sistema electrónico que permita la claboración de
registros y generación de reportes de las operaciones financieras y contables para la
rmansferencia electrónica de la contabilidad, información y documentación
relacionada con las operaciones de la Cuenta Operativa al sistema informático que
para tal efecto publique el Fondo. La información deberá contar con las
especificaciones establecidas por el Fondo, mismas que tendrán que actualizarse de
acuerdo a las modificaciones que se emitan para tal efecto.

El sistema informática del Contratista estará diseñado para contar con información
financiera de Costos y créditos, así como de producción y su valuación;
adicionalmente. deberá contar con la capacidad de regisirar otra información
cuantitativa no financiera que sc requiera para la adecuada administración del
Contralo.

Sección IV. Requisitos de la información y documcotación relacionada con los Costos.

1.9 La información y documentación relacionada con los Costos deberán contener, según y -
sea el caso: y

10 ÁREA CONTRACTUAL E/ m ( L

lo
Cosirato No, CNH-RO2-1,002-A8,BG/2017

(a) El Comprobante Fiscal Digital por Imema (CF DI);
(b) Pedimentos aduanales:
(c) Contratos:

(d) Los pagos cuyo monto excedan de $2.000,00 MN. (dos mil pesos). se efectuarán
mediante transferencia electrónica de fondos desde cuentas abiertas a nombre del
Contratista en Instituciones que componen el Sistema Financiero Mexicano y las
entidades que para tal efecto autorice el Banco de México: cheque nominativo de
la cuenta del Contratista. tarjeta de crédito, débito o de servicios:

(e) Comprobante de proveedor residente en el extranjero, el cual deberá cumplir con
los requisitos previstos en las disposiciones fiscales vigentes en México:

(1) Para las reservas de Abandono adicionalmente:

it. Contrato de constitución del Fideicomiso de Abanduno:
ti. Registros trimestrales de aportación al Fideicomiso de Abandano, y

¡ti — Monto global estimado de los Costos de Abandono conforme al Plan de
Desarrollo y a la Norma de Información Financiera C-18.

Sección V. De la conversión de Costos pagados en Moncda Extruojera,

1.10 Para la conversión de los Costos en Moncda Extranjera, se considerará el tipo de
cambio de la Moneda de Registro con el Dólar hasta la diczmilésima cifra que ul
Banco de México publique en el Diario Oficial de la Federación el Día Flibil anterior
aquél en que se realice la transacción. Los Dias en que el Banco de Mexico no
publique dicho tipo de cambio, se aplicará el último tipo de cambio publicado con
anterioridad al Día en que se realice la Iransacción.

La equivalencia del peso mexicano en Moneda Extranjera. distinta al Dólar que regirá
para efectos de informe. se caleutará multiplicando el tipo de cambio a que se reficre
el párrafo anterior. por el equivalente en Dólares de la moneda de que se trate, de
acuerdo con la tabla que mensualmente publique el Banco de México durante la
primera semana de] Mes inmediato siguiente a aquél al que corresponda,

Toda transacción en Moneda Extranjera debe reconncerse inicialmente en la Moneda
de Registro aplicando el Tipo de Cambio Histórico, dicho resultado se calculará
multiplicando la transacción por el tipo de canbio redondeado hasta la centésima.

Sección VJ. De la Reserva de Abandono.

1.11. Conforme a lo dispuesto en el Contrato, el Contratista deberá crear la reserva de
Abandono de conformidad con la Norma de Información Financiera C-18, en la cual

Ed
y AREA CONTRACTUAL E 7

(

Controla No. CNH-R02-1,02-A8.8G2017

registrará las provisiones y reservas de Abandono que realice. y conforme al Contrato
y las reglas que para tal efecto emitan la CNH y la Agencia. Para tal efecto. el
Contratista deberá constituir el Fidcicomiso de Abandono.

1.12 El Contratista establecerá como el objeto del Fideicomiso de Abandono Ja creación
de una reserva para el fondeo en las operaciones de Abandono en el Área Contractual
y conforme a las condiciones establecidas en el presente Contrato. |:! Contratista
solamente podrá hacer uso de los fondos depositados en dicho fideicomiso para la
ejecución de las actividades correspondientes al Abandono de conformidad con los
Planes de Desarrollo aprobados por la CNH. Cada Periodo, el Contratista aportará a
dicho fideicomiso los recursos para el fondeo en las operaciones de Abandono en el
Ares Contractua) conforme se establece en el Contrato y no tendrá derecho a dar en
garantía, ceder o disponer de cualquier otra forma de estos fondos, sin previo
consentimiento por escrito de la CNH y previo aviso a la Secretaría de Hacienda.

En caso que los fondos de la cuents de Abandono sean insuficientes para cubrir todos
los Costos de Abandono, el Contratista será responsable de cubrir el monto faltante
de conformidad con lo establecido en el Contrato. En el contrato del Pideicomiso de
Abandono se deberá establecer que en el caso de existir un remanente en el fondo una
vez que se hayan cubierto los Costos de Abandono. los recursos se deberán enterar al
Contratista previa autorización de la CNH que cent fique el total cumplimiento de las
obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo
aprobados.

Sección VIT De laz operaciones con partes relacionadas.

1.13 Se considerará que el Contratista realiza operaciones con panes relacionadas.
residentes en el extranjero o en el pais. cuando se encuentre en los supuestos
establecidos en los artículos 90, último párrafo. y 179 quinto párrafo de la Ley del
Impuesto sobre la Renta. Para ustos efectos en las operaciones que realicen estará
obligado a determinar sus ingresos y Costos celebrados ente partes relacionadas,
considerando los precios y montos de las contraprestaciones que se hubieren utilizado
con o entre partes independientes en operaciones comparables en los términos.
métodos y condiciones establecidos en la citada ley.

1.14 El Contratista que celebre operaciones con partes relacionadas deberá demostrar que
éstas se pactaron a precios de mercado. Para demostrar que la transacción fue pactada
a precios de mercado el Contratista deberá hacer uso de las métodos establecidos en
cl presente Ánexo 4 y en el Anexo 7 y los descritos cn las Gulas sobre Precios de
Transferencia para Empresas Multinacionales y las Administraciones Fiscales.
aprobadas por el Consejo de la Organización para la Cooperación y el Desarrollo
Económico en 1993 a aquellas que las sustituyan.

Sección VUIJ. Inventarios. AN
1.15 El Contratista deberá llevar un registro de todos los Materiales que indiquen su / l
_especificación. valor y localización. E3 Contratista deberá proporcionar
R ÁREA CONTRACTUAL £ mM es
| /

W
Contrato No. CNH-R02-1.02-48.8G/2017

semestralmente un reporte del registro de inventarios que contenga: (i) la descripción
y códigos de todos los Materiales: (ii) el monto cargado a las cuentas por cada
Material, y (iii) ul Mes en el que cada Material fue cargado, y en Su caso, dado de
baja en las cuentas, incluyendo los movimientos de Materiales en almacén hacia su
destino registrado de conformidad con el numeral 1.7 de este Anexo. Cualquier
ingreso por la disposición de cualquier Material deberá ser acreditodo a la Cuenta
Operativa.

Sección LX. Reportes.

1.16 Todos los reportes que deba lioces cl Contratista relacionados con las operaciones de
Costos, se harán a través del sistema clecírónico que ponga a disposición el Fondo, y
serán suscritos mudiante la Firma Elcetrónica Avanzada (FIEL). El Fondo preverá y
dará a conocer los mecanismos para recibir los reportes mencionados para los casos
en que, por causas de fuerza mayor. el Contratista no pueda registrar o suscribir
dichos reportes

1.17 El Contratista deberá registrar los volúmenes de producción de acuerdo a lo
establecido en el Contrato y dichos volúmenes serán validados con la información
que remita la CNH al sistema informático que para tal efecto establezca el Fondo.

1.18 El Contratista deberá presentar la información y documentación mensual requerida
en el sistema electrónico que establezca el Fondo, dentro de los diez (10) Días Hábiles
siguientes al Mes que se reporta. incluyendo aquella relativa u los Precios
Contractuales.,

1.19 En caso de que el Contratista combic de domicilio, según sea establecido en el
Contrato, deberá informar a la CNH y al Fondo el nuevo domicilio para oir y recibir
notificaciones en un plazo no mayor a cinco (5) Dias Hábiles posterior a la
autorización de cambio de domicilio por parte del Servicio de Administración
Tributaria.

2  Anditoría Externa

21 El Contratista deberá presentar anualmente sus estados financieros dictaminados por
un auditor extemo independiente conforme al término y reglas que para su
presentación establece el Código Fiscal de la Federación y su Reglamento vigentes.

o
o

La documentación señalada en el numeral anterior se entregará a la Secretaría de
Hacienda uy través del sistema informático que para tal efecto establezca el Fondo y
deberá incluir la siguiente información:

(a) Informe del auditor extemo independiente:

(b) Estados financieras:

i. Estado de situación financiera:

ti Estado de resultados:

3 ÁREA CONTRACTUAL $
/
l

Contrato No. CNH-RO02-1.02-A8.8G/2037

ii. Estado de variaciones en el espilal contable, y
iv. Estado de lujos de efectivo.
(c) Notas a los estados financieros:

(d) En el caso de existir operaciones con partes relacionadas, el estudio de precios
de transferencia:

(e) Carta de recomendaciones al Contratista respecto al control interno de acuerda a
Jas prácticas imernacionales de auditorla, y

(f) Respuesta del Contratista sobre las acciones a implementar de las
recomendaciones al conuol interno propuestas por el auditor extemo
independiente.

Dicha información se entregará a más tardar cl día 15 de julio del ejercicio siguiente del que
se dictaminen los estados financieros.

23

Todo ajuste relacionado con el presente Contrato que resulte de la auditoria
independiente deberá registrarse inmedialemente en la Cuenta Operativa. Asimismo,
dicho ajuste deburá hacerse del conocimiento de la Secretaría de Hacienda.

3 Verificación

3,1

La Secretarla de Hacienda verificará que el Contrarista cumpla con los aspectos
contables y financieros previstos en los Ancxos 4, 7 y 8, mediante la realización de:

(a) Auditorías mediante Requerimientos de Información:

(6) Visitas. y

(c) Auditorías mediante Procedimientos Analíticos.

Las labores de verificación se practicarán a la Cuenta Operativa. a los Costos y a las
Contraprestaciones en favor del Estado. asi como a los registros y originales de los
justificantes primarios relacionados con la Cuenta Operativa en el curso de cualquier

Año o parte del mismo.

Asimismo, las labores de verificación se realizarán respecta de las actividades de
procura de bienes y/o servicios que realice el Contratista,

Sección |. Auditorías mediante Requerimientos de Información

32

La Secretaría de Hacienda podrá realizar auditorias, consistentes en requerimientos
de información al Contratista, Para tal efecto, se nolificará cl requerimiento al

134 ÁREA CONTRACTUAL £

us
y

3.4

pa
a

3.6

Corirato No, CNH-RO2-1,02-AX.8G6/2017

Conwatista. misma que deberá contener, al menos, Jo siguiente:

(a) Objeto o propósito del requerimiento de información,

(b) Descripción de la información requerida:

(c) Plazo de entrega de la información. que no podrá ser menor a cinco (5) ni mayor
a quince (15) Dias Hábilcs, ambos a partir de que surta efectos la notificación del
requerimiento;

(d) Formato de entrega de la información, y

(c) Domicilio en el cual se deberá entregar la información y documentación
solicitada, o en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito del Contratista. el plazo para la entrega de la información
regucrida podrá ampliarse por una sola vez. sin que el mismo exceda en ningún caso
la mitad del plazo otorgado originalmente.

Derivado del análisis y revisión de la información entregada por el Contratista
confarme al numeral anterior, la Secretaría de Hacienda podrá hacer solicirudes de
información adicional, cumpliendo los requisitos señalados en el misma,

Cuando la Secretaria de Hacienda determine que derivado del análisis efectuado a la
información recibida, sea necesario acudir a verificar en el lugar en donde se realicen
las actividades objeto del Contrato o en el lugar que se considere su domicilio fiscal.
notificará al Contratista que dicha auditoría continnará mediante una orden de visita
conforme al presente Anexa

Una vez analizada y revisada la información recibida, asi como la demás información
con la que cuente. la Secretaria de Hacienda notificará al Contratista el informe
parcial de conclusión de la auditoría conforme al numeral 3.18 del presente Anexo y
procederá en términos de los numerales 3.19 a 3.23 de este Ancxo 3.

La Scerctaria de Hacienda podrá instruir en todo momento que las auditorias se
realicen por el Servicio de Administración Tributaria O por auditores o inspectores
EXiCrnos.

Sección Il. Visitas.

3.7

Para realizar una vi
una orden du v

ta al Conuratista, le Seccetaria de Hacienda emitirá y notificará
sita, la cual señalará. al menos:

(4) Su objeto a propósita:

15 ÁREA CONTRACTU ALE
[

Y
Y

PA

3.3

39

3.11

Contrato No, CNH-RO2-L02-A$.8G 2017

(b) El lugar o lugares donde se efectuará. El aumento de lugares a visitar deberá
notificarse pos escrilo al Contratista, en un plazo no mayor a cinco (5) Dias
Hábiles antes del término de la visita:

(c) El tiempo planeado para su ejecución, y

(4) El o tos nombres de los verificadores que deban efectuarla. los cuales podrán ser
sustituidos, sumentados o reducidos en su número. en cualquier momento por la
Secretaría de Hacienda. La sustitución o aumento de los verificadores que deban
efectuar la visita se notificará al Contratista.

Acla de Inicio de la Visita. Parn hacer constar el inicio de la visita, se levantará e)
Acta de Inicio de la Visita. Para ello, el representante legal o Ja Persona con quien se
entienda la visita designará dos (2) testigos y, si éstos no son designados o los
designados no aceptan servir como tales, cl o los verificadores los designarán, sin que
esta circunstancia invalide los resultados de la visita.

Los verificadores deberán acreditarse como personal designado para llevar a cabo las
visitas al presentarse en el lugar o lugares donde se efectuará. ante la Persona
designada por el Contratista para recibir notificaciones y atender Ja visita o la Persona
con quien se entienda la visila,

Ls visita podrá abarcar, de manera enunciativa más no limirativa. la revisión de todo
tipo de registros. libros, documentos. papcles, archivos, expedientes. estados de
cuentas bancarias. ya sea que consten de manera fisica o electrónica, discos, cintas o
cualquier otro medio procesable de almacenamiento de datos, relacionados con el
objeto de la visita. Asimismo. podrá incluir ta inspección o verificación de bienes y
mercancias, asi coma la realización de entrevistas a) pessonel del Contratista. lodo
ello relacionado con el objeto de la visita.

En el desarrollo de la visita, el Contratista y su personal estarán obligados a
proporcionar a los verificadores, asistencia y soporte logístico sin cargo alguno. y
deberán permitir el acceso a las instalaciones así como mantener a su disposición la
contabilidad y demás documentos físicos y clectrónicos que sean objeto de la visita y
que se relacionen con el cumplimiento de las disposiciones contractuales. y a los
Jincamientos que para tal efecto emita la Secretaría de Hacienda vigentes a la fecha
de adjudicación def Contrato y demás Normatividad Aplicable.

Las visitas se podrán practicar en cualquier lugar en donde se realicen las actividades
objeto del Contrato, o en el lugar que se considere el domicilio fiscal del Contratista.
indistintamente.

El tiempo de ejecución de las visitas podrá scr ampliado por una sola vez por /
determinación de la Secretaría de Hacienda o a solicitud por escrito del Contratista.

que se cumpla con lo dispuesto en cl numeral 3.16 de este Ancxo 4,

sin que la prórroga pueda exceder la mitad del plaza originalmente previsto y O $ ,

16 ÁREA CONTRACTUAL 8 /

e
3.12

3.14

Comralo No, CNI-R02-4.02-A8,B8GR2017

La Secretaria de Hacienda deberá notificar la ampliación del plazo al Comratista
cuando menos cinco (5) Dias Hábiles antes de que el plazo original concluya. En caso
de que la solicitud provenga del Contratista. deberá presentarla con al menos diez (10)
Días Hábiles antes de la conclusión del plazo original.

Los verificadores designados por la Secretaria de Hacienda podrán requerir al
Contratista copias para que, previo cotejo con sus originales, sean certificadas por
aquéllos y anexados a los Informes Parciales y Finales de conclusión que se emitan.

La Secretaria de | facienda podrá realizar las visitas directamente. a través del Servicio
de Administración Tributaria o de terceros que contrate al efecto, asi como con el
apoyo de la CNH, quienes deberán sujetarse cn todo momento a las disposiciones del
Contrato. sus Anexos y a los lineamiemos que para tal efecio emita la Secretaria de
Hacienda vigentes a la fecha de adjudicación del mismo.

Una vez concluida la visita, la Secretaría de Hacienda notificará al Contratista cl
Infarme Parcial de Conclusión cosfarme al numeral 3.18 de este Anexo Y y procederá
en términos de los numerales 3.19 a 3.23 de este Anexo 4.

Previo a la emisión del Informc Parcial de Conclusión, la Secretaria de Hacienda
podrá requerir información adicional al Contratista, cumpliendo al efecto lo señalado
en el numeral 3.2 de este Anexo.

Independiememente de las obligaciones del Cantralista, cuando éste cambie de
domicilio del lugar donde se está llevando a cabo uma visita. deberá presentar escrito
libre a la Secretaria de Hacienda notificando de dicha situación. en un plazo no mayar
a cinco (5) Días Hábiles posteriores a la presentación del aviso de cambio de
domicilio ante el Servicio de Administración Tributaria.

Sección TIL Disposiciones comunes a las auditorías mediante requerimientos de
información y visitas.

2.16

3.17

3,18

Las labores de verificación tendrán una duración máxima de veinticuatro (24) Meses.
contados a panir de la notificación del primer requerimiento de información o de la
arden de visita.

En caso de que no se detecten irregularidades durante las labores de verificación, la
Secretaría de Hacienda emitirá una resolución de cierre, haciéndola del conocimiento
del Contratista.

Informe Parcial de Conclusión. Sí con motiva de las labores de verificación se
encontraran inconsistencias, la Secretaria de Hacienda notificará al Contraúista en el
Informe Parcial de Conclusión.

Respuesta al Informe Parcial de Conclusión. El Contratista deberá entregar por escrito

a la Secretaria de Hacienda la respuesta y aclaración de los hallazgos señalados en el
informe Parcial de Conclusión. anexando la evidencia suficiente y completa. cn un

17 ÁREA CONTRACTUAL

P
Contrato No, CNI-RO2-1.02-A8.8G/2017

plazo no mayor a quince (15) Dfas Mábiles contados a partir de la fecha en que surta
efectos la notificación.

A solicitud expresa del Contratista. el plazo establecido en cl párrafo anterior podrá
ampliarse por una sola vez. hasta por ocho (8) Dias Hábiles más.

Se tendrán por consentidos los hechos u omisiones consignados en el Informe Parcial
de Conclusión antcs señalado, si en cl plazo antes señalado el Contratista no presenta
documentación comprobatoria que los desvirmie.

3.20 Informe de Conclusión. Una vez analizada la información scñalnda en el numeral
anterior, la Secretaría de Hacienda notificará al Contratista el Informe de Conclusión
en el que señalará los hallazgos dercctados, las irregularidades y conclusiones. que no
hayan sido aclaradas dentro del plazo otorgado en el Informe Parcial de Conclusión.

El Informe de Canclusión deberá:

(a) Emitirse en un plazo no mayor a veinte (20) Dias Hábiles posteriores a la
respuesta y aclaración de los hallazgos señalados en el Informe Parcia) de
Conclusión por parte del Contratista:

(b) Cumplir con las Normas Internacionales de Auditoría:

(c) Describir detalladamente las inegularidades detectadas y les conclusiones
alcanzadas, y

(d) Ser firmado por el funcionario facultado.

3.21 En caso de que a juicio de la Secretaria de Hacienda. el Contratista haya aclarado o
subsanado todas las inconsistencias y conclusiones detectadas cn el informe Parcial
de Conclusión, aquélla emitirá una resolución de cierre, haciéndola del conocimiento
del Contratista.

3.22 En el caso de que cl Informe de Conclusión determine irregularidades. el Contratista
contará con un plazo de quince (15) Dias Hábiles a partir de la notificación para que
subsane dichas irregularidades. para lo cual deberá entregar la docuruentación que
acredite fchacientemente que se han subsenado.

A solicitud por escrito del Contratista, el plazo establecido en cl párrafo anterior podrá
ampliasse por una sola vez, hasta por ocha (8) Dlas Hábiles.

3.23 Resolución Finel de Verificación. La Secretaría de Hocienda valorará la
documentación que presente el Contratista en atención al Informe de Conclusión y.  £
en caso de que las irregularidades detectadas hayan sido subsanadas. emitirá una A
resolución de cierre, notificándola al Contratista. Y

Sia juicio de la Secretaría de Hacienda las irregularidades no fueren subsanadas. ésta A 7
(9,

18 ÁREA CONTRACTUAL 8

3.26

3.27

Contrato No. CNM-R02-1.02-A8.9G/2017

emitirá la Resolución Final de Verificación, cumpliendo al efecto con los requisitos
señalados en los incisos (a) a (d) del numeral 3.20 de este Anexo 4.

La Secretaria de Hacienda señalará en la Resolución Final de Verificación los ajustes
que deban realizarse a las Contraprestaciones, así como los demás efectos y
consecuencias que procedan conforme al Contrato y la Normatividad Aplicable.

Todo ajuste que resulte de lo Resolución Final de Verificación deberá registrarse
inmediatamente cn la Cuenta Operativa.

Las controversias que surjan con mativo de lo dispuesto en cl presente Capitulo serán
resueltas en términos de lo establecido en el Contrato o en la Normatividad Aplicable.

Adicionalmente a los requisitos de información y documentación que el Contratista
dcba cumplir conforme a los Anexos 3, 4. 7 y 8. la Secretaria de Hacienda podrá
solicitar la documentación que. para cada caso en particular, deba conservarse
conforme a lo señaludo en las leyes, reglamentos y disposiciones fiscales vigentes a
la fecha de la realización de las operaciones.

La Secretaría de Macienda establecerá un comité de evaluación y seguimiento de las
labores de verificación.

Sección IV. Auditorías mediante Procedimientos Analíticog

3.28

3.29

3.30

La Secretaria de Hacienda realizará auditorias a iravés de procedimientos analíticos
a partir de la solicitud de ajustes y correcciones que presente e) Contratista de
conformidad con el numeral 1.8 del Anexo 8.

El Contratista podrá presentar la solicitud de ajustes y correcciones dentro de los
ciento ochenta (186) Días posteriores a la fecha de pago de las Contraprestaciones
correspondientes a dicha solicitud, siempre y cuando no se encuentre sujeto a un
proceso de auditoría mediante requerimientos de información o de visita que
comprenda el mismo periodo de ta solicitud.

El Contratista presentará. junto con Ja solicitud de ajustes y correcciones. la evidencia
que permita verificar la validez de los ajustes y correcciones derivadas de las
observaciones señaladas.

La solicitud de ajustes y correcciones deberá contar con la firma autógrafa al calez y
al margen de cada hoja que la integre del representante legal del Contratista al que se
refiere el numeral 3.38 del presente Anexo.

En dicha solicitud el Contratista deberá señalar. al menos. lo siguiente:

(a) Datos generales

19 AREA CONTRACTUAL £

Mo

Contrato No. CNH-R02-L02-A8.80201)

i. Señalar la Denominación v Razón Social del Contratista;
ii. Señalar el domicilio registrado ante el J'ondo;
iii. Número de Contrato, y
iv. Folio fiduciario asignado por el Fondo al Contratista;

(b) Antecedentes. El Contratista deberá especificar puntualmente los conceptos a que
se refiere la solicitud de ajuste y corrección del cálculo de las Contraprestaciones
y/o registros contables y financicros. así como el monto de los mismos y demás
elementos necesarios para la determinación de las mismas. señalando cl Período
para el cual se hace la solicilud y en su caso los Periodos subsecuentes que se
incluyan cn la solicitud. manifestando cómo se determinó el ajuste y corrección
a efecto de que se pueda replicar. presentando, en su caso, la memoria de cálculo
correspondiente.

(ce) Documentación:

i. Anexar copias certificadas. en su caso, de la documentación y la información
con la que soporte los ajustes y correcciones señaladas, así como los montos
de cada ajuste y corrección solicitados.

ii En caso de que la solicitud de ajustes y correcciones se derive de
observaciones a los volúmenes de Hidrocarburos registrados ante el Fondo. el
Conuatista deberá presentar las copiws certificadas de los documentos donde
la CNH avale dichos ajustes de acuesdo a la Cláusula 13 del Contrato y a la
Normatividad Aplicable.

El Contratista deburú describir de manera especifica cómo le información ancxada
soporta cada una de las observaciones que originaron la solicitud de ajustes y
correcciones.

3.32 Cuando la solicitud de ajustes y correcciones que presente el Contratista no contenga
los datos o no cumpla con los requisitos aplicables señalados cn cl numeral anterior,
se deberá prevenir al interesado, por escrito y por una única vez. para que subsane la
omisión dentro del término de cinco (5) Dias Hábiles. contados a partir de que haya
surtido efectos Ja notificación, a efecto de poder continuar con el procedimiento
solicitado, en caso contrario. y una vez transcurrido dicho plazo sin que desahogue la
prevención, se desechará la solicitud notificándole al Contratista,

3.33  Encaso de que el Contratista no haya entregado la información su liciente para validar A
la solicitud presentada, la Secretaria de Hacienda podrá requerir información
adicional y/o salicitar la confirmación de lo información originalmente proporcionada
por el Contratista. Dicho requerimiento de información o solicitud de confirmación
será por escrito y deberá indicar, al menos:

Contrutu No. CNH-R02-1.02-.48.8G/2017

(a) El objelo o prapósito del requerimiento de información:
(b) La descripción de la información requerida:

fc) El plazo de entrega de la información. que no podrá ser menor a cinco ni mayor
a quince (15) Dias Hábiles. ambos a puntir de Ja fecha en que surta efecto la
notificación del requerimiento:

(d) En su caso. el formato de entrega de la información, y

(e) El domicilio en el cual se deberá entregar la infonnación y documentación
solicitada, o en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrita del Contratista, el plazo para la entrega de la información
requerida podrá ampliarse por una sola vez, sin que el mismo exceda en ningún caso
la mitad del plaza otorgado originalmente.

En el caso de que la Secretaria de Hacienda determine la procedencia de la solicitud
presentada por tl Contralista conforme a las conclusiones obtenidas del
procedimiento analitico renlizado, notificará dicha procedencia al Contratista y al
Fondo para que se realicen los ajustes y correcciones respectivos conforme al Anexo
3.

En el caso de que la Secretaria de Macienda detenmine que no cuenta con la evidencia
suficiente para determinar la procedencia de los ajustes y correcciones la notificará al
Contratista y al Fondo y podrá iniciar las tabores de verificación mediante la
realización de auditoría mediante requerimientos de información o visita.

Sección V. Solicitudex de información a lerceros y partes relacionadas

3.36

En cualquier momento, la Secretaria de Hacienda podrá requerir a terceros y a partes
relacionadas del Contratista la presentación de documentación e€ información
relacionada con sus operaciones con el Contratista y derivadas de las actividades que
éste realice al amparo del Contrato, con el fin de complementar, sustentar y enriquecer
las labores de verificación u su cargo.

Los requerimientos de información a que se refiere el párrafo anterior deberán
sujetarse, en Jo conducente. a lo señalado en los numerales 3.2 y 3.3 de este Anexa 3.

Sección VI. De Jos requerimientos de información del Servicio de Administración
Tributaria.

3.37

El Servicio de Administración Tributaria podrá solicitar al Fondo toda la información
registrada por el Contratista en e) sistema informático que establezca cl mismo. con
el propósito de verificar el cumplimiemo de las obligaciones fiscales del Contratista.

21 ARLA CONTRACTUAL $

(

Contrato No. CNH-K02-1.02-48.8G/2017

Sección VI. De las notificaciones.

3.38

3.39

3.40

3.42

El representante legal del Contralista, parte relacionada o Tercero se considerará
como Persona autorizada para recibir notificaciones, así como para atender las
auditoras. visitas y requerimientos de información en términos de este Anexo 4.

El Contratista deberá registrar a su(s) representante(s) legal(es) ante el Fondo, mismos
que podrá(n) ser removido(s) libremente. sin perjuicio de que para cfectos de este
Anexo y del Contrato, se tendrá por removido siempre que se dé aviso al Fondo.

Las noti ficacianes surtirán efectos el Día en que se practiquen. Los plazos señalados
en estc Copítulo empezarán a correr al Día siguiente de que haya surtido efectos la
nonificación.

Si al presentarse el notificador para entregar la notificación en el domicilio fiscal o en
el lugar en e) que realice sus actividades, no estuviere presente el representante legal
del interesado. dejará citatorio con la Persona que en ese momento se encuentre en
dicho domicilio para que dicho representante esté presente a una hora fija del Día
Hábil siguiente.

Sj el representante legal no atendicra el citatorio, se podrá realizar la notificación con
la Persona que en ese momento se encuentre en el domicilio fiscal o en el lugar en el
que realice sus actividades,

La Secretaria de Hacienda podrá optar por realizas las nouficaciones al Contratista en
la dirección de correo electrónico que para el efecto éste designe o a través de los
sistemas electrónicos que aquélla establezca o determine.

Al efecto, la Secrutaría de Hacienda deberá notificar por escrito al Contratista. con al
menos diez (10) Días Habiles de anticipación, su decisión de iniciar las notificaciones
referidas en este Capitulo a través de los medios clectrónicos señalados en el párrafo
anterior, informando en su casa los requerimientos técnicos y operativos necesarios
y demás disposiciones que serán aplicables.

Sección VIII. De las labores de verificación.

3.43

Para la ejecución de les labores de verificación a que se refiere el presente Capitulo.
la Secretaría de Hacienda. asi como el personal que designe para ello. deberán
apegorse a las Normas Internacionales de Auditoria, a este Contrato y sus Anexos. así
como a los procedimientos aplicables, además de cumplir con lo siguiente:

(a) Preservar su independencia para ejecutar cualquier trabajo de verificación. con
la finalidad de que se encuentre libre de impedimentos para emitir su opinión sin
ser afectado por influencias que comprometan el juicio profesional.
permitiéndole actuar con integridad, objerividad y profesionalismo: evitando
hechos y circunstancias que comprometan su opinión como relaciones
personales, intereses económicos u otros, así como cualquier conflicto de interés;

07
19

Contrato No. CNH-R02-1.02-A8,8G/2017

(b) Contar con los conocimientos técnicos y la capacidad prolesiona) necesarios para
el caso particular;

(cr Sujetarse a un programa de capacitación y autocvaluación para la mejora
continua en su trabajo, y

(d) Otorgar el carácter de reservado a los datos. informus, documentos y demás
información del Contratista, purte relacionada o Tercero que reciba o conozca.

Sección IX. De las sanciones.

2.44

En el caso de que el Contratista incumpla con los procedimientos para cl pago de Jas
Contraprestaciones correspondientes señalados en los Anexos 3, 4 y 8, la Secretaría
de Hacienda realizará los ajustes correspondientes aplicando, en su caso, las
penalizaciones señaladas en el Anexo 3.

En cl caso de que la Secretaria de Hacienda identifique que en el registro de las
operaciones con partes relacionadas y/o terceros el Contratista haya incumplido con
los requerimientos de información “establecidos en el Contrato. dicha Secretaría
informará al Servicio de Administración Tributaria para los clectas conducentes.

23 ÁRLA CONTRACTUAL 8

Contrato No, CNII-RU2-L.02-48.8G/2017

ANEXO 5

PROGRAMA MÍNIMO DE TRABAJO

LL

va

SES ÁREA CONTRACTUAL £ / 1% l
| P
]

b
Contrato No. ONFH-RO2-1.02-A8,8G/2017

PROGRAMA MÍNIMO DE TRABAJO

El Programa Mínimo de Trabajo. cl Incremento en el Programa Minimo y. en su caso.
los compromisos adicionales que se adquieran durante el Período Adicional de
Exploración se expresan en Unidades de Trabajo.

1. El monto de las Unidades de Trabajo comprometidas como Programa Minimo de
Trabajo se define en Ja siguiente tabla:

Árca Provincia UT Total
Contractual (número)

Burgos

1

El monto de las Unidades de Trabajo comprometidas como Incremento en el
Programa Mínimo equivalen al valor de dos Pozo(s) exploratorio(s) en cl Area
Contractual de acuerdo con la Propuesta Económica del Contratista en la Licitación
según se define en la siguiente tabla. Las Unidades de Trabajo deberán ejecutarse
conlarme a las Cláusulas 4.2 y 4,3 del Contrato:

Valor del Pozo exploratorio cn el Área Contractual

: Valor de pozo en Unidades
Area ,
de Trabajo
Contractual Fl
(número)
8 | 13,300

3. El cumplimiemo del Programa Minimo de Trabajo. del Incremento en el Programa
Minimo y. un su caso, los compromisos adicionales se evaluarán conforme a la
ejecución de actividades de Exploración dentro del Área Contractual. de acucrdo con
su valor en Unidades de Trabajo, independicntemente de lus Costos incurridos en su
realización.

4. Para efectos del pago de penalizaciones por incumplimiento al Programa Mínimo de
Trabajo. al Incremento en el Programa Minimo y. en su caso, los compromisos )
adicionales adquiridos para cl Periodo Adicional de Exploración, cl valor de
referencia por cada Unidad de Trabajo no realizada será indexado al precio de los
Hidrocarburos de conformidad con la siguiente tabla:

da 2 ÁRLA CONTRACTLIAL 8

Contrato No. CNI+-R02-L02-A8.8G/2017

Valor de ]
Precio de) crudo Brent (una) Unidad
(Dólares por barril) de Trabujo
(Dólares)
Menor o igua) a 30 TN
Mayor a 30. menor o igual a 35 835
Mayor a 35, menor o igual a 40 894
Mayor a 40, menor o igual a 45 | 949
Mayor a 45, menor o igual a 50 | 1,000

Mayor a 50 menor o igual a 5s 1.030
Mayor a 35, menor o igual a 60 1,057

|_ Mayor a 60, menor o igual a 65 1,083

|_Mayora 65, menor o igual a 70 1,108 |
Mayor a 70, menor o igual a 75 1,131
Mayor a 75, menor o igual a 80 1,154
Mayor a 80, menor o igual a 85 1175
Mayor a 85, menor o igua) a 90 1,190
Mayor a 90. menor o igual] a 95 12
Mayor a 95. menor o igual a 300

Mayor a 100

5. Los montos de la Garantía de Cumplimiento, se calculorán como el resultado de
multiplicar el valor de referencia por Unidad de Trabajo definido en el presente
Anexo 5 aplicable a la fecha de adjudicación del Contrato. por el setenta y cinco por
ciento (75%) del número de Unidades de Trabajo correspondientes al Programa
Minimo de Trabajo y al Incremento en el Programa Minimo, o del [ncremento en el
Programa Mínimo no realizado durante el Periodo Inicial de Exploración y el
compromiso adicional de irabajo del Contratista para cl Perlodo Adicional de
Exploración, respectivamente. de conformidad con lo establecido en la Cláusula 18.1.

6. A fin de acreditar el cumplimiento del Programa Mínimo de Trabajo. el Incremento
en el Programa Minimo y. en su caso. los compromisos adicionales, el Contratista
deberá incluir el programa y la descripción de las actividades relacionadas al
Programa Minimo de Trabajo en el Plan de Exploración, que en su caso. aprobará la
Comisión. /

7. El Contratista podría acumular Unidades de Trabajo por cada melro perforado en cada —
Pozo de conformidad con lo siguiente:

El 3 ÁREA CONTRACTUAL 3

Contrato No. CXM-R02-1,02-A8.80/2017

Unidad de imbajo por Pozo según profundidad

Profundidad de Unidades de
perforación Trabajo
(metros) (número)
0 0
$00 3,500
1,000 4,100
1,500 4,700
2,000 5,200
2,500 6,000
3,000 7,200
3,500 7,900
4,000 8,900
4.500 9,700
5,000 11,700
5,500 12,800
6.000 13,900
6,500 15,100
> 7,000 16,300

9.) Sólo se acreditarán los metros perforados en Pozos perlorados
por el Contratista en el marco del Contrato.

9.2 Si la profundidad de dicho Pozo no corresponde a una
cantidad expresada cn la tabla unterior, el número de Unidades de Trabajo será
dererminado por interpolación lineal con base en dicha tabla.

10. El Contratista podrá acreditar Unidades de Trabajo por las actividades descritas
conforme a la siguiente tabla:

y o Unidades de
Actividad Deseripción de actividades a ncreditar Unidad Trabajo
— (número)

Información del

Centro Nuci . 34 cada mi

estro Nacional | bos «+ monto ¡0181 de información adquigida arca | Porcadsmil

de Información de E dálares 0.50

us relacionada con 20N4s terrestres. p
2 |Midrocarburos (SEUA)
3 ¡CNI o _ |
3 |Reprocesv de
E información Reproceso e interpretación contará segun cubrimiente Km? 1.25
$ |sismica 3D superficial ” -
[existente

Adquisición y

o La adquisición realizada contará según el cubrimiento s
procesado de a - Ko 10,00
Mp superficial
smicu 3D,
pa 4 ÁREA CONTRACTUAL 8
Contrato Na. CNM-RU2-1.02-48,8G/2017

Reproceso de
información Reproceso e imerpretación contará según cubrimiento Ko lo.so
sismica 2D superticial d z
Adquisición y La adavisición realizada e Ln bmis
cesado de a adquisición realizada contará según el cubrimiento Km 6.00
aaa 2D superficial z
Incluyendo al menos interpretación y gencración de
, configuraciones estructurales de los principales
Iertación intervalos estraigráficos de interés. Cubrimiento de la — |P a a 100.00
: totalidad de la superticie con cobertura sísmica del área
contractual. —
Evaluación de plays y prospectos. Incloyendss: (1)
Evaluación de identificación y jerarquización de prospectos; 2) análisis Por áne
Recursos probabilístico. Pg y estimación de recursos con análisis | 2  rctual 200.00
Prospeclivos 3) Reporte de la estimación de recursos
prospectivos en el área contractual).
Elcciromaenéticos | Adquisición y procesado de dstos, Contabilización de y... 2:00
? E Unidades de Trabajo según cubrimiento superficial. :
a Adquisición y procesado de datos. Comabilización de Pa 3
Sroimerta Unidades de Trabajo según cubrimiento superficial. aia 200
Adqui n y procesado de datos. Comtabilización de A, »
a A Aa E de se p 24
[| [Magnctomeiria | unidades de Trabajo según cubrimiento superficial. la da
Litológicos-correlación (SP, GR. PE) Pormerode | 9s
registro
Mor matro de
Resistividad (inducción, onda electromagnética) a a 0.05
Es br morro de
Regitiros Porosidad (densidad. neutrón) Por metro de | y
geofisicas de (Mi a —|registro
y Por .
pozos Propiedades fisicas de las rocas (sónico dipolar) Pormeuaido | 70:
É | registro
Registros especiales (MRI. ECS. EMI. NMR) Peer de os
VSP/Checkshot Por estación | 0.62
Adewisición de — | POr cada mero de micleo de fondo a LE
s A nadia
muestras de núcleo loo. cady 3 muestras de núcleos de purcd. por ambelcas | 15)
de pured
Análisis de petrolisica básica
dl neRConYan Petrografía en secciones delgadas, análisis de difracción | Por muestra [2.50
ice os (ROM y) [le rayosX y análisis MEB
Presión capilar. permeabilidad relativa, daño de
formación, tomografla, resomncia magnética, factor de
“| Especiales u recuperación. mojabilidad. geomecánica rayos gamma | Por muesus [3.50
E [múcicos(SCALs) |espectral, análisis de fracturas (triaxiales y
E caracterización de fracturas), etc.
5 Por cada
S |Presiones MDT Al menos 4 muestras por unidad de depósito. medición de [10.00
> presión
3
3 . y Por cada
3 poro S o epós Y
3 | Muestras MDT Por cada mural Muids en cada depósito uta de A
1] hidráulicamente conectado, fluido

MV
5 ÁREA CONTRACTUAL 2 (A Y

Otros

Contrato No, CNIH-R02-1,02-A8.8G,2017

a . E

PvT En cada muestra por unidad de Nujo Porcada [109.00
prueba |

Prucba de Por cada prueba de producción, que no se considere de — | Por cada Eno

Producción alcance extendido, | prueba '

Prueba de . A

Producción de | Porcada prueba de producción de alcance extendido. — [ara 150,00

ulcance extendido

Modelo estático actualizado del campo, gue incluya al

Por estudio 300.00
menos un yacimiento.

| Modelo estático

Modelo dinámico actualizado del campo, que incluya al

mi Por estudio 300,00
menos un yacimiento.

Modelo dinámico

Por

Reparaciones Se refiere a cambios de profundidad y cambios de

repuración — [800.00
Mayores intervalo, entre Otros.
mayor
< s < E b s por |
Reparaciones Se refiere y cambios de aparejo y estimulaciones. entre ;
s reparación — [400.00
Menores otros.
menor |

10.1 Las actividades de sismica y estudios con las yue se acrediten
Unidades de Trabajo se sujetarán a la entrega de la información técnico relacionada a
la CNH,

10,2 El Contratista podrá acreditar Unidades de Trabajo con la
información que se adquiera del Centro Nacional de Información de Hidrocarburos
relacionada con zonas terrestres. Lo anterior, independientemente de que la
información haya sido adquirida previo a la Fecha Efectiva, salvo los paquetes de datos
adquiridos para cfectos de participar en un proceso de licitación de la Comisión.

10,3 Sólo se acreditarán los estudios correspondientes a los Pozos
perforados por el Contratista en el marco del presente Contrato.

10.4 Solamente se aceptarán Lrabajos de adquisición y reproceso e
interpretación geofísica que se encuentren relacionados al Area Contractual.

10.5 Los kilómetros cuadeados (km2) correspondientes a la adquisición
y reprocesamiento de sismica 3D no podrán exceder el 200% de la superficie del Arga
Contractual.

10.6 El Contratista podrá acreditar el cumplimiento de los trabajos de
adquisición y reproceso de información gcofísica con datos derivados de
autorizaciones para ul Reconocimiento y Exploración Superficial.

6 ARRA CONTRACTUAL $

Contralo Nu, CNH-RU2-L02-AR.8G/2017

ANEXO 6-A

CARTA DE CRÉDITO

ÁREA CONTRACTUAL-8f

(

A

Y
Contrato No, CNH-RO2-1,02-A8.DG/2017

CARTA DE CRÉDITO

Fecha:
Cana de Crédito Irrevocable Standby No: 1
De: [Nombre del Banco Emisor] (el “BANCO EMISOR/CONFIRMADOR””)

A solicitud y por cuenta de [NOMBRE DEL CLIENTE DEL BANCO EMISOR/
CONFIRMADOR]. con la presente cmitimos esta Carta de Crédito Irrevocable Srandhy
número (la “Carta de Crédito”) en favor de la Comisión Nacional de
Hidrocarburos (el “BENEFICIARIO”) hasta por la camtidad de EUAS

( millones de Dólares 00/100 USCY). disponible a la vista en las cajas de
NOMBRE DEL BANCO EMISOR/CONFIRMADOR.

El BENEFICIARIO podrá hacer una a más disposiciones conforme a csta Carta de Crédito
mediante la presentación de un requerimiento de pago por escrito (cada una de dichas
presentaciones una “Disposición”) indicando el monto del requerimiento de payo e indicando
que:

(a) (1) ha ocurrido un incumplimiento del Contratista (conforme a la delinición de
dicho término en el Contrato) del Programa Mínimo de Trabajo. el Incremento en el
Programa Mínimo o el compromiso de trabajo adicional para los Períodos de Exploración,
aplicable cn virtud del Contrato para la Exploración y Extracción de Hidrocarburos baja la
Modalidad de Licencia de fecha celebrado entre la Comisión
Nacional de Hidrocarburos de México y |[XYZ] (el “Contrato”) y (11) el BENEFICIARIO
tiene derecho conforme al Contrato a realizar una Disposición conforme a la Carta de Crédito
por la cantidad que se requiera sea pagada, O

1b) (1) El BENEFICIARIO ha recibido una notificación conforme al siguiente párrafo
de esta Carta de Crédito en el sentido que c] BANCO EMISOR/CONFIRMA DOR ha decidida
no extender la Fecha de Vencimiento de esta Carta de Crédito por un periodo adicional de un
(1) Año. y (ii) el Contratista (conforme a la definición de dicho término en el Contrato) na
proporcionó. a más tardar treinta (30) Días antes de la Fecha de Vencimiento. una cara de
crédito sustituta. en forma y sustancia aceptable al BENEFICIARIO. emitida por un banca
aceptable al BI-NEFICIARIO. en el entendido que en esc caso cl BENEFICIARIO tendrá
derecho a retirar la cantidad total disponible conforme a esta Carta de Crédito.

Esta Carta de Crédito expirará el (la “Fecha de Vencimiento”), en la inteligencia

de que tal fecha será prorragada automáticamente según se indica en los Usos Internacionales
relativos a Créditos Contingentes — ISP98. emitidos por la Cámara Internacional) de
Comercio. publicación 590 (International Standby Practices ISP98). Esta Carta de Crédito se
prorragará automáticamente por periodos adicionales de un (1) Año a panic de la Fecha de
Vencimiento y de cada una de las fechas de vencimiento subsecuentes, salvo que el BANCO 'Ñ
EMISOR/CONFIRMADOR notifique al BENEFICIARIO. con por lo menos treinta (30)

Dias de anticipación a la Fecha de Vencimiento, mediante escrito entregado en mano con

acuse de recibo. la decisión del BANCO EMISOR/CONFIRMADOR de no renovar esta,

Carta de Crédito por dicho periodo,

Se:

7
[so]

1

ÁREA CONTRACTUAL $

Mm
Contrato No. CNH-RD2-).02-A8.8G/2017

El BANCO EMISOR/CONFIRMADOR conviene cn que cualquier Disposición por parte
del BENEFICIARIO que cumpla con los términos y condiciones de esta Carta de Crédito.
será honrado puntualmente y pagado, con recursos propios. por el BANCO
EMISOR/CONFIRMADOR a más tardar antes del cierre del segundo Dia Hábil después de
la presentación adecuada, en o antes de la Fecha de Vencimiento, de los documentos
requeridos. Para efectos de esta Carta de Crédito “Día Hábil" significa cualquier Dia distinto
a sábado, damingo v olro Dia en que los bancos estén autorizados o requeridos a cerrar en
México.

Esta Carta de Crédito Standby se sujeta a los Usos Internacionales relativos a Créditos
Contingentes- ISP98. emitidos por la Cámóra Internacional de Comercio, publicación 590
(International Standby Practices. 1SP98), y en tanto no exista contradicción con dichas
prácticas, esta Canta de Crédito se regirá e interpretará por las leyes de México. Cualquier
controversia que surja de la misma deberá resolverse exclusivamente ante los tribunales
federales competentes de México. con sede en la Ciudad de México.

Al recibo de un requerimiento de Disposición de pane del BENEFICIARIO, c] BANCO
EMISOR/CONFIRMADOR deberá decidir, dentro del Día Hábil siguiente si se enconuó en
orden la documentación que constituye la Disposición, de acuerdo a las condiciones de esta
Carta de Crédito. o si decide que dicha Disposición no cumple can los requerimientos de esta
Cana de Crédito, informando al BENEFICIARIO por escrito las discrepancias que motivan
el rechazo. El BENEFICIARIO podrá volver a hacer nuevas presentaciones que cumplan con
los términos y condiciones de esta Carta de Crédito.

Todos los pagos que el BANCO EMISOR/CONFIRMADOR haga al BENEFICIARIO bajo
esta Carta de Crédito se harán mediante transferencia clectrónica de fondos € la cuenta
bancaria en la Ciudad de México que el BENEFICIARIO especifique en el requerimiento de
pago.

Los dercchos del BENEFICIARIO confonne a esta Carta de Crédito no son transferibles,
excepto que dichos derechos sean cedidos al Gobierno Federal de México.

Todos los gastos bancarios en relación con esta Caria de Crédito serán por cuenta de
PNOMBRE DEL CLIENTE DEL BANCO EMISOR/CONFIRMADOR |.

El BENEFICIARIO podrá presentar un requerimiento de Disposición por el monto total o
requerimientos de Disposiciones parciales.

A solicitud del BANCO EMISOR/CONFIRMADOR. los montos de la Garantía de
Cumplimiento se podrán reducir de manera anual en proporción sal cumplimiento de las
obligaciones garantizadas. previa verificación y autorización de la Comisión Nacional de 4
Hidrocarburos. 7

3 ÁRLA CONTRACTUAL]
K

Contrato No. CNy-RO2-1.02-AS.BG 2017

ANEXO 6-B y
PÓLIZA DE FIANZA

l

ÁRLA CONTRACTUAL e Ú
Tf”
WA

A
Cómsrata No, CNIH-RO2-1.02-48.BG/2017

PÓLIZA DE FIANZA

PARA GARANTIZAR EL PAGO DE LAS PENAS CONVENCIONALES DERIVADAS
DE UN INCUMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO Y EL
INCREMENTO EN El. PROGRAMA MÍNIMO CONTENIDO EN EL CONTRATO
NÚMERO_

NOMBRE O RAZÓN SOCIAL DE LA INSTIT UCIÓN DE FIANZAS:
DOMICILIO DE LA INSTITUCION DE FIANZAS:

SE CONSTITUYE FIADORA HASTA POR LA SUMA DE $ (MONTO DE
LA FIANZA) (NUMERO, LETRA Y MONEDA) ANTE, EN FAVOR Y A DISPOSICIÓN
DE LA COMISIÓN NACIONAL DE HIDROCARBUROS (EN ADELANTE CNH Y/O
BENEFICIARIO) CON DOMICILIO EN AVENIDA PATRIOTISMO NÚMERO 580, PB,
COLONIA NONOALCO, DELEGACIÓN BENITO JUÁREZ, C.P. 03700, CIUDAD DE
MÉXICO. PARA GARANTIZAR POR (EN CASO DE PROPUESTA CONJUNTA
DEBERA  INCLUIRSE EL NOMBRE DE CADA UNO DE LOS
CONTRATISTAS/FIADOS A. B, Y C), CON DOMICILIO EN ____.(ENCASO DE SER
PROPUESTA CONJUNTA DEBERÁ INCLUIRSE EL DOMICILIO DE CADA UNO DE
LOS CONTRATISTAS/FIADOS) EN SU CARÁCTER DE CONTRATISTAS/FIADOS.
EL PAGO DE LAS PENAS CONVENCIONALES DERIVADAS DE UN
INCUMPLIMIENTO EN EL PROGRAMA MÍNIMO DE TRABAJO Y EL
INCREMENTO DEL PROGRAMA MÍNIMO DE TRABAJO QUE SE ESTABLECEN EN
LAS CLÁUSULAS 4.6 Y 17.1 DEL CONTRATO PARA LA EXPLORACIÓN Y
EXTRACCIÓN DE HIDROCARBUROS EN YACIMIENTOS CONVENCIONALES
BAJO LA MODALIDAD DE LICENCIA (EL CONTRATO) NUMERO
DE FECHA . CELEBRADO ENTRE

LA CNH Y NUESTRO(S) FIADO(S).

DE CONFORMIDAD CON LA CLÁUSULA 4.6 DEL CONTRATO, LA CNH TENDRÁ
DERECHO DE HACER EFECTIVA ESTA GARANTIA DE CUMPLIMIENTO A FIN DE
COBRAR LAS PENAS CONVENCIONALES DERIVADAS DEL CONTRATO
NÚMERO DE FECHA QUE NO HAY AN SIDO CUBIERTAS POR
ELFIADO EN EL PLAZO ESTIPULADO EN EL CONTRATO HASTA POR EL MONTO
EN QUE FUE EMITIDA. DE CONFORMIDAD CON LA CLÁUSULA 17.1 DEL
CONTRATO QUE REGULA LA GARANTÍA DE CUMPLIMIENTO. Y EL ANEXO 5 DE
DICHO CONTRATO.

LA CNH PODRÁ HACER EFECTIVA LA PRESENTE FIANZA A FIN DE COBRAR
CUALQUIER PENA CONVENCIONAL A QUE SE REFIERE LA CLÁUSLILA 4.6 DEL
CONTRATO EN LOS MONTOS QUE CORRESPONDAN EN CASO DE QUE EL
CONTRATISTA/FIADO NO PAGUE AL FONDO MEXICANO DEL PETRÓLEO PARA
LA ESTABILIZACIÓN Y EL DESARROLLO (EL FONDO) EL MONTO
CORRESPONDIENTE DENTRO DE LOS QUINCE (15) DÍAS NATURALES

SIGUIENTES A LA NOTIFICACIÓN QUE LE EFECTÚE LA CNH RESPECTO DEL_/

PAGO DE LAS PENAS CONVENCIONALES EN LOS TÉRMINOS DEL CONTRATO.

[

2 AREA CONTRACTUAL.8/ (/

toc

l:
Conirato No. CNH-R02-1.02-48.G:2017

LA NOTIFICACIÓN SEÑALADA DEBERÁ CUMPLIR CON LO ESTABLECIDO EN
LAS CLAUSULAS 4.6 y 31 DEL CONTRATO.

ESTA FIANZA SE OTORGA ATENDIENDO A LAS ESTIPULACIONES
CONTENIDAS EN LAS CLÁUSULAS 4.6, 17.1 Y EL ANEXO 5 DEL CONTRATO. AL
FIRMAR EL CONTRATO EL FIADO HA ACEPTADO QUE AL RECIBIR LA
NOTIFICACIÓN CORRESPONDIENTE SE OBLIGA A EFECTUAR EL PAGO DE LAS
PENAS CONVENCIONALES QUE LE SEA REQUERIDO DE CONFORMIDAD CON
LAS CLAUSULAS ANTES REFERIDAS DEL CONTRATO, POR LO QUE ESTA
FIANZA GARANTIZA EL PAGO DE DICHAS PENAS CONVENCIONALES A QUE SE
ENCUENTRE OBLIGADO EL FIADO, LAS CUALES DEBE ¡ SER PAGADAS EN
LOS PLAZOS QUE PARA TAL EFECTO SE ESTABLECEN EN EL CONTRATO,

EN CASO DE QUE SEA NECESARIO PRORROGAR EL. PERIODO INICIAL PARA EL
CUMPLIMIENTO DE LAS OBLIGACIONES DEL FIADO RESPECTO DEL
PROGRAMA MÍNIMO DE TRABAJO Y DEL INCREMENTO AL PROGRAMA
MINIMO DE TRABAJO, DE CONFORMIDAD CON LO ESTABLECIDO EN EL
CONTRATO INCLUSO DEBIDO A CASO FORTUITO, ESTA INSTITUCION DE
FIANZAS SE OBLIGA A PRORROGAR AUTOMÁTICAMENTE LA VIGENCIA DE LA
FIANZA EN CONCORDANCIA CON LAS PRÓRROGAS REALIZADAS AL PERIODO
MENCIONADO, PREVIA NOTIFICACIÓN QUE LA CNH EFECTUE A LA
INSTITUCIÓN DE FIANZAS Y SIN NECESIDAD DE EMITIR PREVIO
CONSENTIMIENTO A LAS MISMAS. LA INSTITUCIÓN DE FIANZAS SE OBLIGA A
REMITIR AL FIADO Y AL BENEFICIARIO LOS DOCUMENTOS MODIFICATORIOS
CORRESPONDIENTES EN UN PLAZO DE TRES (3) DIAS HABILES. SIN QUE LA
DEMORA EN LA ENTREGA DE TALES DOCUMENTOS MODIFICATORIOS
AFECTE EN FORMA ALGUNA LA VALIDEZ DE LA FIANZA O DE SU PRORROGA.

EL COAFIANZAMIENTO O YUXTAPOSICIÓN DE GARANTÍAS, NO IMPLICARÁ
NOVACIÓN DE LAS OBLIGACIONES ASUMIDAS POR LA INSTITUCIÓN DE
FIANZAS, POR LO QUE SUBSISTIRÁ SU RESPONSABILIDAD EXCLUSIVAMENTE
EN LA MEDIDA Y CONDICIONES EN QUE LAS ASUMIÓ EN LA PRESENTE PÓLIZA
DE FIANZA Y EN SUS DOCUMENTOS MODIFICA TORIOS.

EL PAGO DE La FIANZA ES INDEPENDIENTE DE QUE LA CNH RECLAME Al,
FIADO POR CONCEPTO DE OTRAS OBLIGACIONES, PENAS CONVENCIONALES
O CUALQUIER OTRA SANCIÓN ESTIPULADA EN El. CONTRATO, DISTINTAS DE
LAS PENAS CONVENCIONALES QUE SE DERIVEN DEL INCUMPLIMIENTO DE.
LAS OBLIGACIONES CONTENIDAS EN LA CLAUSULA 4.6 Y CUYO PAGO
GARANTIZA ESTA FIANZA.

LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE CONFORME A LO
ESTABLECIDO EN EL ARTÍCULO 288. FRACCIÓN 5, DE LA LEY DE
INSTITUCIONES DE SEGUROS Y DE FIANZAS SOMETERSE AL PROCEDIMIENTO
PARA EL CUMPLIMIENTO DE SUS OBLIGACIONES DERIVADAS DE ESTA
FIANZA, CONSISTENTE EN:

3 ÁREA CONTRACTUAL LI
Contruto No, CNH-RO2-1.02-A8.BG/20)7

PARA LA EFECTIVIDAD DE LA FIANZA. AUN PARA EL CASO DE QUE
PROCEDIERA EL COBRO DE INDEMNIZACIÓN POR MORA CON MOTIVO
DEL PAGO EXTEMPORÁNEO POR PARTE DE LA INSTITUCIÓN DE FIANZAS
DEL IMPORTE DE LA POLIZA DE FIANZA REQUERIDA. EL BENEFICIARIO
DISPONDRÁ DE UN PLAZO DE HASTA [TRES (3) AÑOS] PARA FORMULAR
LA RECLAMACIÓN DE ESTA PÓLIZA, EL QUE SE COMPUTARÁ A PARTIR DE
LA FECHA EN QUE VENZA EL PLAZO PARA QUE EL CONTRATISTA PAGUE
ÁL FONDO LOS MONTOS DE LAS PENAS CONVENCIONALES QUE
CORRESPONDAN DE CONFORMIDAD CON LO ESTABLECIDO EN LAS
CLAUSULAS 34,6. 17.1 Y EL ANEXO $ DEL CONTRATO.

ESTA INSTITUCIÓN DE FIANZAS SE OBLIGA A ATENDER LAS
RECLAMACIONES FIRMADAS POR EL BENEFICIARIO QUE DEBERÁN SER
PRESENTADAS POR ESCRITO INDICANDO LO SIGUIENTE:

A) EL MONTO DEL PAGO EXIGIDO POR CONCEPTO DE LAS PENAS
CONVENCIONALES GARANTIZADAS CON ESTA PÓLIZA DE FIANZA: Y
QUE HA OCURRIDO UN INCUMPLIMIENTO DE PAGO POR PARTE DEL
CONTRATISTA. ADEMÁS DEBERÁN CONTENER LA SIGUIENTE
INFORMACIÓN:

1) FECHA DELA RECLAMACIÓN:

ii) NÚMERO DE PÓLIZA DE FIANZA RELACIONADO CON LA
RECLAMACIÓN RECIBIDA;

111) FECHA DE EXPEDICIÓN DE LA FIANZA;

iv) MONTO DE LA FIANZA:

v) NOMBRE O DENOMINACIÓN DEL FIADO:

vi) NOMBRE O DENOMINACIÓN DEL BENEFICIARIO Y DE SU
REPRESENTANTE LEGAL DEBIDAMENTE ACREDITADO:

vii)DOMICILIO DEL BENEFICIARIO PARA OÍR Y RECIBIR
NOTIFICACIONES:

viii) CUENTA BANCARIA EN EL FONDO QUE EL BENEFICIARIO
INDIQUE PARA EFECTUAR EL PAGO.

B) DICHA RECLAMACIÓN DEBERÁ ESTAR ACOMPAÑADA DE LA
SIGUIENTE DOCUMENTACIÓN:

i) COPIA DE LA PÓLIZA DE FIANZA Y EN SUCASO LOS DOCUMENTOS
MODIFICATORIOS.

ij ACTA DE NOTIFICACIÓN AL FIADO DEL REQUERIMIENTO DEL
PAGO DE LA PENA CONVENCIONAL POR INCUMPLIMIENTO. DICHA
NOTIFICACIÓN DEBERÁ REALIZARSE DE CONFORMIDAD CON LOS
TÉRMINOS ESTABLECIDOS EN EL CONTRATO RESPECTIVO, E /
INCLUIRÁ LA DOCUMENTACIÓN ESTABLECIDA EN LA CLAUSULA /
4.6 DEL CONTRATO. Y

ii) DOCUMENTO QUE HAGA CONSTAR EL INCUMPLIMIENTO DEL _ 4 E
PAGO DE LAS PENAS CONVENCIONALES RESPECTIVA. DE | (ol

SN

4 ÁREA CONTRACTUAL al MN No.
A

vi

Comrato No, CNH-R02-1,02-AR.BG/2017

CONFORMIDAD CON LO ESTABLECIDO EN LA CLÁUSULA 4.6 DEL
CONTRATO.

ESTA FIANZA SE PAGARÁ CONTRA LA PRESENTACIÓN DE LA
DOCUMENTACIÓN INDICADA, SIN EXIGIR MÁS REQUISITOS O PRUEBAS A
LA CNH,

AL RECIBIR La RECLAMACIÓN DE PARTE DEL BENEFICIARIO, LA
INSTITUCIÓN AFIANZADORA DEBERÁ NOTIFICAR, DENTRO DE LOS DOS
(2) DÍAS HÁBILES SIGUIENTES SI SE ENCUENTRA INTEGRADA LA
RECLAMACIÓN, DE ACUERDO A LAS CONDICIONES DE ESTA PÓLIZA. O Sl
LA RECHAZA POR NO CUMPLIR CON LA DOCUMENTACIÓN E
INFORMACIÓN SEÑALADA EN FESTA FIANZA, INFORMANDO AL
BENEFICIARIO POR ESCRITO LAS CAUSAS DE RECHAZO. EN CASO DE QUE
LA AFIANZADORA NO EFECTÚE LA NOTIFICACIÓN DESCRITA, SE
ENTENDERÁ QUE LA RECLAMACIÓN SE ENCUENTRA DEBIDAMENTE
INTEGRADA Y ES PROCEDENTE. EL BENEFICIARIO PODRÁ VOLVER A
PRESENTAR LA RECLAMACIÓN QUE CUMPLA CON LOS TÉRMINOS Y
CONDICIONES DE ESTA FIANZA, PARA EFECTOS DE SU DEBIDA
INTEGRACIÓN DURANTE EL PERIODO DE TRES (3) AÑOS CONTADOS A
PARTIR DE QUE SEA EXIGIBLE EL PAGO DE LAS PENAS CONVENCIONALES.

DE PROCEDER LA RECLAMACIÓN, LA AFIANZADORA PAGARÁ AL
BENEFICIARIO DENTRO DE LOS DIEZ (10) DIAS HABILES POSTERIORES A
LA FECHA DE QUE HAYA SIDO PRESENTADA LA RECLAMACIÓN.
EXHIBIENDO EL COMPROBANTE DE PAGO RESPECTIVO A LA CNEL

LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE QUE EN CASO DE
RECLAMACIÓN PAGARA A LA CUENTA INDICADA POR EL. BENEFICIARIO
EL IMPORTE RECLAMADO, LA CNH PODRA PRESENTAR RECLAMACIONES
POR EL MONTO TOTAL O PARCIALES, HASTA POR EL MONTO AFIANZADO,
TODOS LOS PAGOS QUE STITUCIÓN DE FIANZAS HAGA AL
BENEFICIARIO, INCLUYENDO LA INDEMNIZACIÓN POR MORA CON
MOTIVO DEL PAGO EXTEMPORANEO POR PARTE DE LA INSTITUCIÓN DE.
FIANZAS DEL IMPORTE DE LA PÓLIZA DE FIANZA REQUERIDA BAJO ESTA
PÓLIZA, SE HARÁN MEDIANTE TRANSFERENCIA ELECTRÓNICA DE
FONDOS A LA CUENTA DEL FONDO QUE FL RENEFICIARIO ESPECI[FIQUE
EN EL REQUERIMIENTO DE PAGO.

CONFORME AL ARTÍCULO 289 PÁRRAFO CUARTO DE LA LEY DE
INSTITUCIONES DE SEGUROS Y DE FIANZAS. LA INSTITUCIÓN DÉ FLANZAS

REALIZARÁ EL PAGO DE LAS CANTIDADES QUE

LE SEAN RECLAMADAS,

HASTA POR EL MONTO AFIANZADO, SIN NECESIDAD DE NOTIFICACIÓN

PREVIA AL FIADO. AL SOLICITANTE, A SUS OBLIGADOS SOLIDARIOS O A S
CONTRAFIADORES. Ni DE QUE ESTOS MUESTREN O NO PREVIAMENTE

CONFORMIDAD. QUEDANDO LA AFIANZADORA EXENTA DE LA OBLIGACIÓN
DE TENER QUE IMPUGNAR U OPONERSE A LA EJECUCIÓN DE LA FIANZA. LA
log?

el ÁRIZA CONTRACTUAL ¡

e

X

EN

AX
|

ly
Conirato No. CNII-R02.1 02-A8.8G/2017

INSTITUCIÓN DE FIANZAS ESTARÁ OBLIGADA A EFECTUAR EL PAGO DE LAS
CANTIDADES QUE LE SEAN RECLAMADAS DE MANERA INMEDIATA AL.
BENEFICIARIO, SIN NECESIDAD DE QUE DICHA OBLIGACIÓN QUEDE
SUPEDITADA A LA RECEPCIÓN POR PARTE DE LA INSTITUCIÓN, DE LAS
CANTIDADES NECESARIAS PARA HACER EL PAGO AL BENEFICIARIO.
INDEPENDIENTEMENTE DE LO ANTERIOR, EL FIADO, SOLICITANTE,
OBLIGADOS SOLIDARIOS O CONTRAFIADORES, ESTARÁN OBLIGADOS A
PROVEER A LA INSTITUCIÓN LAS CANTIDADES NECESARIAS QUE ÉSTA LE
SOLICITE PARA HACER EL PAGO DE LO QUE SE RECONOZCA AL BENEFICIARIO
O, EN SU CASO, A REEMBOLSAR A LA INSTITUCIÓN LO QUE A ÉSTA LE
CORRESPONDA EN LOS TERMINOS DEL CONTRATO RESPECTIVO O DE LA LEY
DE INSTITUCIONES DE SEGUROS Y DE FIANZAS, SIN QUE PUEDAN OPONERLE
LAS EXCEPCIONES QUE EL FIADO TUVIERA FRENTE A SU ACREEDOR.
INCLUYENDO LA DEL PAGO DE LO INDEBIDO, POR LO QUE NO SERÁN
APLICABLES EN NINGÚN CASO, LOS ARTÍCULOS 2832 Y 2833 DEL CÓDIGO
CIVIL FEDERAL, Y LOS CORRELATIVOS DEL DISTRITO FEDERAL Y DE LOS
ESTADOS DE LA REPUBLICA.

LA INSTITUCIÓN DE FIANZAS SE COMPROMETE A PAGAR AL BENEFICIARIO,
CONFORME A LOS PÁRRAFOS PRECEDENTES, HASTA EL 100% DEL. IMPORTE
GARANTIZADO MÁS. EN SU CASO, LA INDEMNIZACIÓN POR MORA QUE
DERIVE DEL ARTÍCULO 283 DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE
FIANZAS. EL ALCANCE TOTAL DE LA GARANTÍA SE PODRÁ REDUCIR
PROPORCIONALMENTE CON BASE EN LA INFORMACIÓN DE AVANCE EN EL
CUMPLIMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO Y DEL
INCREMENTO AL PROGRAMA MÍNIMO DE TRABAJO, EN TÉRMINOS DEL
ANEXO 5 DEL CONTRATO, Y DE LAS OBLIGACIÓNES A QUE SE REFIERE LA
CLAUSULA 4.6 DEL MISMO.

LA INSTITUCIÓN DE FIANZAS ENTERARÁ AL BENEFICIARIO EL PAGO DE LA
CANTIDAD RECLAMADA BAJO LOS TÉRMINOS ESTIPULADOS EN ESTA
FIANZA. MÁS. EN SU CASO, LA INDEMNIZACIÓN POR MORA QUE DERIVE DEL
ARTÍCULO 283 DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS,
AÚN Y CUANDO LA OBLIGACIÓN SE ENCUENTRE SUBJÚDICE, EN VIRTUD DE
PROCEDIMIENTO ANTE AUTORIDAD JUDICIAL. NO JUDICIAL O TRIBUNAL
ARBITRAL, SALVO QUE EXISTA SUSPENSIÓN DECRETADA POR AUTORIDAD
COMPETENTE.

EN CASO DE QUE EL PROCEDIMIENTO ADMINISTRATIVO, O ANTE AUTORIDAD
JUDICIAL O TRIBUNAL ARBITRAL RESULTE FAVORABLE A LOS INTERESES
DEL FIADO, Y LA INSTITUCIÓN DE FIANZAS HAYA PAGADO LA CANTIDAD
RECLAMADA. LE SERÁ DEVUELTO DICHO MONTO A LA INSTITUCIÓN DE
FIANZAS. A TRAVÉS DEL MECANISMO QUE ESTABLEZCA EL. BENEFICIARIO
PARA DICHO EFECTO. EN UN PLAZO MÁXIMO DE SESENTA (60) DIAS HÁBILES
CONTADOS A PARTIR DEL DÍA HÁBIL SIGUIENTE EN QUE SE ACREDITE QUE
LA RESOLUCIÓN FAVORABLE AL FIADO HAYA CAUSADO EJECUTORJA. ze

E 6 ÁREA CONTRACTUAL 8/ |

Contrato No. CNH-R02-1.02-A8,8BG/2017

ESTA FIANZA ESI ARÁ VIGENTE HASTA CIENTO OCHENTA (180) DÍAS
NATURALES DESPUÉS DE LA FECHA DE TERMINACIÓN DEL PERÍODO
INICIAL”, PREVIA VERIFICACIÓN DE LA CNH DEL CUMPLIMIENTO TOTAL DE
LAS OBLIGACIONES DEL PERIODO CORRESPONDIENTE. SIN EMBARGO, DICHO
PLAZO SE SUSPENDERA. EN CASO DE QUE SE  INTERPONGAN
PROCEDIMIENTOS JUDICIALES O ARBITRALES Y LOS RECURSOS LEGALES,
RELACIONADOS A LA OBLIGACIÓN GARANTIZADA HASTA QUE SE
PRONUNCIE RESOLUCIÓN DEFINITIVA QUE HAYA CAUSADO EJECUTORIA POR
AUTORIDAD O TRIBUNAL COMPETENTE.

LA INSTITUCIÓN DE FIANZAS SE OBLIGA A ABSTENERSE DE OPONER A LA
CNH PARA EFECTOS DE PAGO DE ESTA FIANZA: LAS EXCEPCIONES
INHERENTES A LA OBLIGACIÓN PRINCIPAL O RELACIONADAS CON ELLA A
QUE SE REFIEREN LOS ARTÍCULOS 280. FRACCIÓN VIII, Y 289, SEGUNDO
PÁRRAFO, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS, Y 2812
DEL CODIGO CIVIL FEDERAL: LA EXCEPCIÓN DE COMPENSACIÓN DEL
CREDITO QUE TENGA SU FIADO CONTRA EL BENEFICIARIO, PARA LO CUAL
HACE EXPRESA RENUNCIA DE LA OPCION QUE LE OTORGA EL ARTÍCULO 2813
DEL CÓDIGO CIVIL FEDERAL, EN LA INTELIGENCIA DE QUE SU FIADO HA
REALIZADO EN EL CONTRATO GARANTIZADO LA RENUNCIA EXPRESA AL.
BENEFICIO DE COMPENSACIÓN EN TÉRMINOS DE LO QUE DISPONEN LOS
ARTICULOS 2197, EN RELACIÓN CON EL 2192 FRACCIÓN | DEL CITADO CÓDIGO
Y 289, ÚLTIMO PÁRRAFO, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE
FIANZAS.

ESTA FIANZA NO ES EXCLUYENTE DE LÁ EXIGIBILIDAD QUE EL
BENEFICIARIO HAGA VALER EN CONTRA DE NUESTRO FIADO POR
CUALQUIER INCUMPLIMIENTO DERIVADO DEL CONTRATO QUE PUEDA
EXCEDER DEL VALOR CONSIGNADO EN ESTA POLIZA,

LAS OBLIGACIONES DERIVADAS DE ESTA FIANZA SE EXTINGUIRÁN
AUTOMATICAMENTE UNA VEZ TRANSCURRIDOS TRES (3) AÑOS CONTADOS A
PARTIR DE LA EXPIRACIÓN DE LA VIGENCIA DE LA FIANZA.

ESTA INSTITUCIÓN DE FIANZAS QUEDARÁ LIBERADA DE SU OBLIGACIÓN
FIADORA SIEMPRE Y CUANDO EL BENEFICIARIO SOLICITE EXPRESAMENTE Y
POR ESCRITO LA CANCELACIÓN DE LA PRESENTE GARANTÍA,
ACOMPAÑANDO DICHA SOLICITUD CON EL ACTA ADMINISTRATIVA DE
EXTINCIÓN DE DERECHOS Y OBLIGACIONES, O BIEN, CON EL FINIQUITO, Y EN
CASO DE EXISTIR SALDOS. LA CONSTANCIA DE LIQUIDACIÓN DE LOS
MISMOS, POR LO QUE SOLAMENTE PODRÁ SER CANCELADA PREVIO
CONSENTIMIENTO POR ESCRITO DEL BENEFICIARIO.

' En caso de que se otorgue al Contratista el Periodo Adicional de Exploración. el modela de Póliza de Fianza se adaptará
para especificar que cubre lo correspondiente a dicho periodo

7 ÁREA CONTRAC! nas,
Contrato No, CNI-R02-1,02-A8.DG/2017

CUALQUIER CONTROVERSIA QUE SURJA DEBERÁ RESOLVERSE

EXCLUSIVAMENTE ANTE LOS TRIBUNALES FEDERALES DE MÉXICO, CON — /
SEDE EN LA CIUDAD DE MÉXICO, RENUNCIANDO A CUALQUIER OTRA |
JURISDICCIÓN QUE PUDIERA TENER EL BENEFICIARIO O La INSTITUCIÓN DE — |
FIANZAS. A

(+

E 38 ÁREA CONTRACTL aLa( N y

Contrata No, UNTI-R02-1.02-A8.8G/2017

ANEXO 7

PROCEDIMIENTOS DE PROCURA DE BIENES Y y
SERVICIOS

sa S
ÁREA CONTRACTI fs O, SN
Y) y

lv
Contrato Na, CNH-RO2-1,02-48.8G 2017

PROCEDIMIENTOS DE PROCURA DE BIENES Y SERVICIOS
Sección J. Principios Geucrales.

1.). Para la procura de bienes y servicios, el Contratista deberá observar las reglas y bases
sobre la procura de bienes y servicios establecidos en este Anexo 7 para las
actividades llevadas a cabo al amparo de este Contrato, asi como a los lineamientos
emitidos por la Secretaría de Hacienda vigentes a la fecha de adjudicación del
Conurato. debiendo sujetarse a los principios de transparencia. economia v eficiencia.

Para efectos de este Anexa, un adición a las definiciones establecidas en el Contrato.
se considerarán las definiciones incluidas en los lineamientos aplicables que emita
la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contato.

1.2. El Contratista deberá observar lo siguiente respecio a las adquisiciones y
contrataciones:

(a) Cumplir con lo señalado en el Acuerdo por cl que se establece la Metodología
para la Medición del Contenido Nacional en Asignaciones y Contratos para la
Exploración y Extracción de Hidrocarburos. asi como para los permisos en la
industria de Hidrocarburos. emitidos por la Secseraría de Economia vigentes:

(6) Contratar de preferencia a compañias locales, cuando éstas ofrezcan condiciones
equivalentes a las existentes en el mercado internacional, incluyendo calidad,
disponibilidad y precio, siempre que este último sea determinado con base en
Reglas de Mercado o. tratándosc de transacciones con partes reJacionadas, con
base en las Guias sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrolla Económico, y

(c) Adquirir de manera preferente materiales. equipo. maquinaria y demás bienes de
consumo de producción nacional. cuando éstos se ofrezcan en condiciones
equivalentes a aquellos materiales, equipo. maquinaria y demás bienes de
consumo disponibles en el mercado internacional. incluyendo cantidad. calidad,
fechas de entrega y precio. siempre que este último sea determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por cl Consejo de la Organización para
la Cooperación y el Desarrollo Económico.

Sección U. Del procedimiento para la contratación de proveedores de bienes y servicios.

1.3. Para la contratación de proveedores se deberá considerar a la empresa que ofrezca la |,
mejor calidad. precio. logística. garamiías para los volúmenes de los bienes y
servicios que sc requieran a lo largo del proyecto. Para tal efecto, el Contratistá |

1

ÁREA CONTRACTUAL * eS
Contrato No, ONM-RO2-.

A8.BG/2017

deberá apegarse a lo señalado en el presente Anexo. En operaciones mayores a
$5.000.000 USD (cinco millones de Dólares) el Contratista deberá presentar la
documentación necesaria para demostrar que la contratación de dichos bienes y/o
servicios fue pactada con base en Reglas de Mercado o. tratándose de transacciones
con partes relacionadas, con base en las Guías sobre Precios de Transferencia para
Empresas Multinacionales y las Administraciones Fiscales aprobadas por el Consejo
de la Organización para la Cooperación y el Desarrollo Económico.

1.4. Los bienes o servicios que se encuentren vinculados a procesos conjuntos, deberán
ser convenidos de forma integrada, siempre y cuando represente una mayor garantia
de suministro y un mayor benelicio económico asociado.

En su caso. las bases o pliego de requisitos de los términos de referencia aplicables
a la contratación mediante concursos y licitaciones, deberán establecer las
condiciones de naturaleza jurídica. de capacidad económica, financiera, técnica, de
experiencia u otros que deban de cumplir los concursantes o licitantes para participar
en los mismos. El Contratista no deberá establecer requisitos que impidan y
dificulten la participación de empresas o que atenten contra la igualdad de los
postulantes.

1.5. En cualquier caso los procesos de concurso o licitación que lleve a cabo cl
Contratista, se deberán realizar bajo los principios de transparencia. máxima
publicidad. igualdad. competitividad y sencillez. Asimismo, el Contratista podrá
prever distintos mecanismos de adjudicación. En los procesos de concurso a
licitación se deberán considerar criterios de desempate. mismos que se incluirán en
las bases del concurso o licitación correspondientes de conformidad con la
Normatividad Aplicable y las Mejores Prácticas de la Industria.

1.6. El Contratista podrá asignar directamente el contrato o adquisición, siempre y
cuando, en operaciones mayores a $5,000,000 USD (cinco millones de Dólares). el
Contratista remita al sistema del Fondo la documentación respecto de los Costos que
deriven de dicho contrato o adquisición donde se demuestre que dichos Costos se
determinaron con base en Reglas de Mercado o. tratándose de transacciones con
partes relacionadas. con base en las Guias sobre Precios de Transferencia para
Empresas Multinacionales y las Administraciones Fiscales aprobadas por el Conseja
de la Organización para la Cooperación y el Desarrollo Económico y. en su caso,
que los montos de contraprestaciones o margen de utilidad de mercado son
razonables. Para lo anterior, se deberá considerar lo establecido en los numerales
1.13 y 1.16 del Anexod y en los lineamientos emitidos por la Secretaría de Hacienda
vigentes a la fecha de adjudicación del Contrato.

=

En ef caso de contratar bienes y/o servicios cuyos precios estén regulados por el )
Estado y no exista owa opción de compra, el Contratista podrá realizar dichas
contrataciones sin necesidad de concursar o licitar y sin realizar estudios previos.

¡9
3 ÁREA CONTRACT UA E 9

) W ,
Y
Contrulo No, CNH-R02-L.02-A8,3 65/2017

ANEXO 8

PROCEDIMIENTOS DE ENTREGA DE
INFORMACIÓN Y PAGO DE
CONTRAPRESTACIONES AL FONDO MEXICANO
DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EE
DESARROLLO

(G U
s ¡e
(5) O AIN y
] 8
lw
Contrato No, CNM-RO2-1,02-AR,40/2017

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN Y PAGO DE
CONTRAPRESTACIONES AL FONDO MEXICANO DEL PETRÓLEO PARA LA
ESTABILIZACIÓN Y EL DESARROLLO

1. Procedimicotos.

1.1 El Fondo constituirá y administrará un registro en el que todo Contrato debe quedar
inscrito. El Fondo dará a conocer los requisitos que deberá cumplir el Contratista para
Mevar a cabo dicho registro. Dichos requisitos serán, al menos:

(a) Solicitud de inscripción respectiva:

(b) Copia certificada del Contrato correspondiente, asi como cualquier modificación al
mismo, €

(c) Instrumento público que acredite la personalidad del representante legal.

1.2 El Contratista debcrá entregar la documentación necesaria a la CNH para que ésta
pueda inscribir el Contrato en el registro que el Fonda ponga a su disposición de
acuerdo a los lineamientos emitidos por el mismo.

1.3 A más tardar tres (3) Días Hóbiles después de haber cumplido todos los requisitos para
la inscripción del Contrato cn el registro, e) Fondo entregará una constancia de
inscripción al Contratista.

1.4 El Fondo podrá realizar la inscripción del Contrato y. por endc. cl pago de las
Contraprestaciones en Favor del Contratista a las que tenga derecho en virtud del
pruseñie Contrato, sólo si sc cumplen los requisitos de inscripción y se emite la
constancia respectiva. El Fando y sus representantes no incurrirán en responsabilidad
alguna en caso de que un Contrato no pueda ser inscrito en cl registro como
consecuencia de algún incumplimiento con los reguisitos de inscripción.

1.3 El Fondo administrará el sistema informático que le permita recopilar y resguardar la

información proporcionada por el Contratista conforme a lo establecido en los Anexos

3 y 4. El Fondo dará a conocer a través de su página de imemet los medios, protocolos,

¡Mogos, formatos y demás especificaciones para poder cargar electrónicamente esta

información en dicho sistema informático, incluyendo la suscripción por medio de la
finna electrónica avanzada (FIEL).

1.6 A través del sistema informático desarrollado para tal fin. el Fondo llevará un registro
de la producción. Precios Contraciuales y Valor Contractual de los Hidrocarburos, los
Costos y demás elementos necesarios para la determinación de las Contrapreslaciones.

Con base en la información proporcionada por el Contratista y la CNMH, el Fonda
realizará el cálculo de las Contraprestaciones que correspondan al Estado. Lo amterior
in perjuicio de: (1) las facultades de verificación por pare de la Secretaria de
Hacienda y (11) las facultades para la administración y supervisión técnica de los

Contratos de la CNH.

será

ÁREA CONTRACTUAL a NL
)
]

1,10

Contrato No, CNH-RO2-1.02-48.BGr2017

Previo al cálculo, el Fondo podrá realizar las consultas que considere peninentes ante
la CNH o la Secretaría de Hacienda, a efecto de verificar el efectivo cumplimiento de
las obligaciones contraídas por partes del Contratista.

El Fondo pondrá a disposición del Contratista un portal de acceso exclusivo al sistema
informático ames mencionado y otorgará una clave de acceso al mismo a cada Persona
designada por el Contratista para ello, mediante los sistemas de seguridad que el propio
Fondo determine. En dicho portal podrá consultar la información rulativa al Contrato.
así como información sobre producción. precios, Costos registrados,
Contraprestaciones, entre otros.

La información que e) Contratista haya registrado y que. en su caso, previa validación
de la CNH, la Secretaria de Hacienda. cl Servicio de Administración Tributaria o el
Fondo. en el ámbito de sus respectivas competencias, contenga cl sistema informático,
se considerará como definitiva. Cualquicr información que cl Contratista no haya
ingresado al sístema en los plazos cstablecidos en el Contrato y sus Anexos se tendrá
por no presentada.

El Fondo emitirá e) cenificado de pago de las Contraprestaciones a las que el
Contratista tenga derecho en términos del presente Contrato de conformidad con el
procedimiento establecido en cl Anexo 3.

El Fondo establecerá las fechas de expedición de centificados de acuerdo con lo
establecido en el numeral 6 del Anexo 3. así como los horarios de recepción de
notificaciones y avisos previos. La entrega de los recursos y cl pago de
Contraprestaciones en favor del Estado sólo podrán realizarse por medios electrónicos
y utilizando sistemas de pagos relevantes, en las cuentas y a través de los mecanismos
que para tal efecto publigue el Fondo.

En los Casos Fortuitos o Fuerza Mayor que determine la CNH, los plazos se
suspenderán hasta que cese el Caso Fortuito o Fuerza Mayor.

El Contratista deberá entregar al Fondo los reportes contables de beneficios
económicos claborados de conformidad con la Normatividad Aplicable. considerando
para tal cfecto los lineamientos que emita la Comisión Nacional Bancaria y de Valores
para que empre: emisoras reporten. para efectos contables y financieros. los
Contratos y los beneficios esperados de los mismos. a

>

|

/
4

O

3 ÁREA CONTRACTUAL 0)

0

h
Contrato No. CNJI-RO2-1.02-AK.11G1/2017

2. Formato de solicitud de inscripción al Foudo Mexicano del Petróleo para ta
Estabilización y el Dexarrollo.

BANCO DE MÉXICO EN SU CARÁCTER DE FIDUCIARJO
AVENIDA 5 DE MAYO, COLONIA CENTRO, DELEGACIÓN CUAUHTEMOC
MÉXICO, DISTRITO FEDERAL

Ref: Solicitud de Inscripción
Hacemos referencia al Contrato de Fideicomiso Público del Estado, denominado FONDO
MEXICANO DEL PETROLEO PARA L. STABILIZACIÓN Y EL DESARROLLO
(indistintamente. el “Fondo” o el “Fideicomiso! celebrado el 30 de septiembre del 2014 por
la Secretaría de Hacienda y Crédito Público, como Fideicomitente y Banco de México, como
fiduciario.

Los términos con mayúscula inicial que sean utilizados en la presente y no se encuentren
aquí definidos, tendrán e) significado que se atribuye a los mismos en el Fideicomiso,

Al respecto, en los términos de lo previsto en la Cláusula Séptima del Fideicomiso. por este
medio solicitamos la inscripción del (Contrato! Asignación) que se describe en esta Solicitud
de Inscripción en el Registro del Fiduciario, por lo que se acompañan a la presente Solicitud
de Inscripción los siguientes documentos e información:

(1) Copia Certificada del (Contrato! Título de Asignación). como Anexo A:

(IN El suscrito. [Nombre Completo del Represertante Legal]. [Cargo), en relación
con ul Fideicomiso. certifico que: (1) las Personas cuyos nombres se enlistan a
continuación (las “Personas Autorizadas”) se encuentran debidamente facultadus
para suscribir en representacion del [Contratista/ Asignatario] cualesquiera
documentos y notificaciones de conformidad en los términos y condiciones del
Fideicomiso: (11) la firma autógrafa que aparece en esta ceniificación al lado del
nombre de las Personas Autorizadas, es la firma con la que se ostentan: y (111) cl
Fiduciario únicamente deberá reconocer coma válida la documentación firmada
por las Personas Autorizadas. y

NOMBRE FIRMA | TELEFONO CORREO
ELECTRÓNICO

(111) Para efectos de las Contraprestaciones a Favor del Contratista que. en su caso. cl
Fiduciario deba pagar al Contratista en términos de lo establecido en el Fideicomiso,

por este medio se informa que dichas cantidades deberán ses depositadas en la
cuenta (]

4 ÁREA CONT Js sn
Comrato No. CNH-R02-1.02-A8.3G/2017

[Contratista]

Por: [)

Cargo: []) |

' Esta fracción Unicamente deberá incluirse en las solicitudes de inscripción presentadas por

los Contratistas cuyos contratos contemplen cl pago en efectivo de las Contraprestaciones
gue en su caso les correspondan.

Contrato No. UNTI-RO2-L.02-A8.8G:2017

ANEXO 9

INVENTARIO DE ACTIVOS

AREA CONTRACTUAL £
Contrato No, ONII-RO2-L02-48.BG/2017

INVENTARIO DE ACTIVOS

El presente inventario de Pozos y líneas de descarga podrá ser actualizado por la CNH
conforme a lo documentado por el Contratista durante la Etapa de Transición de Arranque.

Al concluir dicha etapa, este inventario enlistará únicamente los Pozos y líneas de descarga
determinados útiles para las Actividades Petroleras.

Descripción General del Inventario de Acrivos al 06 de diciembre de 2017.

(a) Pozos

Ubicación (coordenadas

as U.1.M. Zona 14) Clasificación del

Localización Pozo c
Latitud Pozo

PLORA ORIO TAYONADO IMPRODUCTIVO
- 2
PLORATORI TAPONADO IMPRODIUCTIVO e)

Estado

E 2 ÁREA AN a
Contrato No. CNH-R02-1.02-A8,3G/2017

ANEXO 10

USO COMPARTIDO DE INFRAESTRUCTURA y

El ÁREA CONTRACTUAL (9)
IW
Contato No, CNJI-R02-1.02.48,8G/2017

USO COMPARTIDO DE INFRAESTRUCTURA

L Disposiciones Generales,

IN] Para electos de este Anexo 10 se considerará que:

(a) El Contratista actúa como prestador de servicio cuando utilice: (i)
infraestructura desarrollada con anterioridad a la Fecha Efectiva y que le haya
sido transferida junto con el Arca Contractual o (ii) infraestructura que haya
desarrollado al amparo def Contrato para asistir a un tercero usuario —
contratista o asignatario —, a cambio de un pago conforme lo establecido en
este Anexa 10,

(b) Tendrá el carácter de “Usuario” el tercero interesado que suscriba con cl
Contratista un contrato para el uso compartido de: (i) infraestrucrura
desarrollada con anterioridad a la Fecha Efectiva y que haya sido transferida
al prestador de servicio junto con el Área Contracmual o (ii) infraestructura que
haya desarrollado al amparo de) Contrato.

2. Evaluación de Capacidad Disponible.

2.1

Como parte de lo presentación del Plan de Desarrollo, en caso que en éste se prevea
la construcción de nueva infraestructura de Recolección, desplazamiento y logística
de Hidrocarburos sin procesar, fuera del Área Contractual. el Contratista tendrá la
obligación de llevar a cabo un análisis de mercado a fin de detectar las posibles
necesidades de capacidad adicional de la infraestructura proyectada. Como parte de
este análisis se deberá levar a cabo una temporada abierta de conformidad con las
reglas aplicables y la regulación de la Comisión Reguladora de Energía.

En caso que cl análisis mencionado cn el párrafo anterior determine el interés de
terceros en el uso compartido de la infraestructura, ésta será catalogada como
infraestructura de transporte o Almacenamiento. según corresponda y estará sujeta a
la regulación de la Comisión Reguladora de Energia, en particular respecto del acceso
abicrto. De conformidad con la regulación aplicable al transpone y al
Almaccnamiento. el Contratista no podrá realizar dichas actividades de manera
directa conforme a su objeto social.

En caso que el análisis de mercado determine que no existe interés, o en caso que se
catalogue como infraestrucrura regulada y la construcción de la misma se retrasara

por no contar con las garantlas de compra, conforme al plazo máximo que se señale fr
en cl Plan de Desarrollo aprobado por la CNH, cl Contratista podrá proceder a la
construcción de la infraestruclura planteada originalmente en el Plan de Desarralto
por su cuenta y al amparo del Contrato. Sin menoscabo de lo anterior. el Contratista
deberá poner a disposición dicha infraestructura cuando sca técnicamente posible
conforme a lo establecido en los numerales 3 y 4 de este Anexo 10.

. AT
se 2 ÁREA CONTRACTUAL. 8 (

/

0

3;

us

1

ha

Contrato No. ONH-R02-1.02-48.8G:2017

Uso Compartido de Instalaciones,

Las instalaciones que: (í) hayan sido desarrolladas con amterioridad a la Fecha
Efectiva y que hayan sido transferidas al Contratista junto con el Area Contractual o
(11) hayan sido desarrolladas al amparo del Contrato con el objetivo de recolectar,
acondicionar y desplazar Hidrocarburos podrán ser sujetas al uso compartido, por Jo
cual el Contratista deberá lacilitar y compartir dicha infraestructura, conforme s lo
siguiente:

(a) El Contratista podrá pactar con algún tercero interesado el acceso 4 las
instalaciones desarrolladas al amparo de) Contrato para su uso compartido, en
cuyo caso tendrá el carácter de prestador de servicio, a cambio de un pago que
no podrá ser mayor al determinado conforme a la metodología para el cálculo
de tarifas máximas establecida en el numeral 4 def presente Anexo.

(b) En caso que algún tercero interesado no pueda alcanzar un acuerdo con el
Contratista, la CNH emitirá opinión respecto de si existen las condiciones para
la celcbración de un contralo de servicio para proporcionar acceso al tercero
interesado para su uso compartido de acuerdo con los principios establecidos
en el inciso siguiente. La decisión de la CNH será vinculante para ambas
partes.

(c) El uso compartido de infraestructura deberá ser no indebidamente
discriminatorio y estará sujeto a:

La disponibilidad de capacidad volumétrica de los sistemas y la

facúbilidad técnica.

ti. Los requisitos mínimos de calidad de los Hidrocarburos de conformidad
con la Normatividad Aplicable.

si. Los estándares minimos de seguridad a Observar durante la realización de
las operaciones.

iv. La entrega de reportes de producción en los términos que se acuerden
entre el prestador de servicio y el Usuario.

El Convatista y los terceros interesados deberán establecer los lérminos y condiciones
para su acceso. sujeto a los principios establecidos en el inciso (c) del numeral anterior
y la Normatividad Aplicable.

Dichos términos y condiciones deberán determinar las responsabifidades de cada una
de las partes respecto de la infraestructura y el servicio prestado. as! como garantizar,
entre otros aspectos, que tamio el Contratista como el Usuario. cuenten con las
cantidades y calidades de Hidrocarburos equivalentes a los entregados en el punto de
in menoscabo de los ajustes volumétricos en el punto de salida, para
compensar pérdidas o ganancias en calidad,

Los términos y condiciones deberán ser aprobados por la CNH, previo a su
suscripción.

3 ÁREA CONTRACTUAL 4

33

3.5

3.6

3.2

4.1

8

Contrato No. CNMH-RU2-Lt

-A8.BG/2017

Los terceros interesados en el uso compantido de la infraestructura a que se reficre
este numeral (3) debcrán presentar la solicitud correspondiente. Estas solicitudes
estarán sujetas a las reglas de utilización de la capacidad. según se establezca en la
Normatividad Aplicable.

El Contratista permitirá el uso compartido de lo infraesuuctura con base en los
términos y condiciones pactadas con el Ususrio. las cuales se incluirán en el contrato
que firmen las partes.

En caso que existan impedimentos de carácter técnico. de manera conjunta el
Conrratista y e) Usuario deberán llegar a un acuerdo de buena fe para solucionar
dichos impedimentos. Si el Contratista y e) Usuario no lograran llegar a un acuerdo
para solucionar los impedimentos de carácter técnico, cualquiera de cllos podrá
solicitar la opinión de la CNH. la cual fijará su posicionamiento dentro de los treinta
(30) Días posteriores contados a partir de la recepción de la solicitud rcfurida. La
decisión de la CNM será vinculante para ambas partes.

En coso que el Contratista niegue el acceso a sus instalaciones a un Usuario y se
comprucbe que cuenta con capacidad disponible. u ofrezca dicho servicio en
condiciones indebidamente discriminatorias. v! Usuario podrá solicitar la opinión de
la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Dlas posteriores
contados a partir de la recepción de la solicivud referida. La decisión de la CNA será
vinculante para ambas partes. En el primer supuesto, el Contratista deberá acreditar
ante la CNH la falta de capacidad disponible o cualquier otra limitación técnica al
momento de negar el acceso.

En el supuesto que el Contratista atribuya la restricción al uso compartido de la
infracstructura a causas de Caso Fortuito o Fuerza Mayor ésta deherá ser notificada a
la CNH al Dia siguiente a que ésta es actualice por los medios que la CNH determine.
El Contratista deberá presentar un plan de canlinuidad de la operación en un plazo
determinado por la CNH en función de las condiciones particulares del caso.

En caso que el contrato del contratista que esté prestando el servicio termine por
cualquies causa, la CNH determinará al tercero que opere. en nombre del Estado. la
infraesirucrura compartida. El Usuario seguirá obligado a realizar cl pago contorme
la tarjfa unitaria acordada por el usa de la infraestructura respectiva en favor del
tercero operador que determine la CNH.

Tarifa Unitaria Máxima por el Uso Companido de Infraestructura.

El Casto para el Usuario por el uso de la infraestructura compartida ustará sujeto a lo
siguiente:

(a) El Costo para el Usuario será el resultado de moltiplicar la tarifa unitaria
pactada por el volumen manejado en la infraesuuctura del prestador de
servicio,

4 ÁRKA CONTRACTUAL $ (0) y)
A

llw
4.3

(b)

(c)

(a)

Contrato No, ONII-Ru2-L02-A8.B0/2017

La tarifa unitaria pactada entre el Contratista y el Usuario no podrá ser mayor
a la tarifa unitaria máxima determinada conforme este numeral 4. En caso que
el Contratista y el Usuario sean partes relscionadas. la detenninación de los
componentes de la fórmula de la tarifa unitaria máxima deberá seguir las
reglas relativas a los precios de transferencia establecidas cn el Anexo 4,

En caso de ser necesario, la tarifa umtaria máxima considerará tanto la
infraestructura adicional requerida para permitir la interconexión coma los
Costos de operación y mantenimiento asociados a dicha infraestructura
adicional para el manejo eficiente de volumen del Usuario en la infraestructura
existente.

La operación y mantenimiento de la infraestructura compartida. asi como la
construcción e instalación de la infraestructura adicional requerida para la
intesconcxión, serán realizadas y financiadas por el Contratista.

En su caso, los Costos asociados a la interconexión del Usuario con la infraestructura
sujeta al uso compartido serán cubiertos por el propio Usuario.

La tarifa unitaria máxima se determinará conforme a la siguiente fórmula:

M;

( r ] a ( r )
Q0x(1=7) Anat Vo, 0x0 7) Qnir Na : :
Donde:

M, = Tasifa unitaria máxima en Dólares por unidad de volumen. para e) uso de
la infraestructura en el Pertodo £.

lg = Inversión realizada originalmente por el Contratista para desarrollar la
infraestructura objeto del contrato para el uso compartido de la infraestructura.
en Dólares conforme lo registrado y reconocido en el Contrato,

Qo = Capacidad anual instalada de la infraestructura asociada a la /.

No = Vida contractual ca Años que opera la infraestructura asociada a la fo.
contando a pamir del Periodo en que se finaliza la construcción de dícha
infraestructura y hasta el final del Contrato del Contratista.

l, = Inversión adicional en infraestructura realizada por el Contratista para
prestar ul servicio al Usuario. en Dólares.

Qa = Capacidad anual de la infraestructura asociada a ls /,. En su caso, esta
capacidad anual considerará la capacidad incremental que brinde la /, a la
infraestructura original asociada a lo.

Na = Vida contractual en Años que opera la infraestructura asociada a /s,
contando a partir del Periodo en que se finaliza la construcción de dicha
infracstructura y hasta el final del Contrato del Contratista.

O, = Costos de operación y mantenimiento en los que incurre el Contratista,
asociados a la /o, en Dólares por unidad de volumen manejada en dicha
Infraestructura en el Periodo £.

07

AREA CONTRACTLIAJ. 8

Contraro No. CNH-R02-1.02-A8.8Ci/2017

A, = Costos de operación y mantenimiento en los que incurre cl Contratista.
asociados a la /,. en Dólares por unidad de volumen menciada en dicha
infraestructura en el Periodo t.

1 = Tasa impositiva igual a 30%. /
An ¡ao air Fórmula de) valor presente de una anualidad de N; periodos con un / y

rendimicnto r. A
1-(1+97%
Any E

-
r =Tasa de remabilidad nominal, equivalente a 10.8)%.

(9
SÍ 0)
| Ñ

Ñ
da | ol
6 AREA CONTRACTUAL 8%,

